 



 

 

Credit Agreement

 

Dated as of July 2, 2012,

 

among

 

GFA Brands, Inc.,
Glutino USA, Inc.,
UHF Acquisition Corp.,

and

Udi’s Healthy Foods, LLC,

as the Borrowers

 

Smart Balance, Inc.,

as the Parent and a Guarantor

 

The other Guarantors from time to time parties hereto,

 

the Lenders from time to time parties hereto,

 

and

 

Bank of Montreal, 

as Administrative Agent

 



 

 

BMO Capital Markets, as Joint Lead Arranger and Joint Book Runner

Citigroup Global Markets Inc., as Joint Lead

Arranger, Joint Book Runner and Syndication Agent

 

 

 



 

Table of Contents

 

Section Heading Page       Section 1. The Credit Facilities 2       Section 1.1.
Term Loan Commitments 2 Section 1.2. Revolving Credit Commitments 2 Section 1.3.
Letters of Credit 2 Section 1.4. Applicable Interest Rates 7 Section 1.5.
Minimum Borrowing Amounts; Maximum Eurocurrency Loans 8 Section 1.6. Manner of
Borrowing Loans and Designating Applicable Interest Rates 9 Section 1.7. Swing
Loans 11 Section 1.8. Maturity of Loans 13 Section 1.9. Prepayments 15 Section
1.10. Default Rate 18 Section 1.11. Evidence of Indebtedness 19 Section 1.12.
Funding Indemnity 19 Section 1.13. Commitment Terminations 20 Section 1.14.
Substitution of Lenders 21 Section 1.15. Defaulting Lenders 21 Section 1.16.
Increase in Revolving Credit Commitments or Making Incremental Term Loans 24
Section 1.17. Appointment and Authorization of Borrower Representative 25      
Section 2. Fees 26       Section 2.1. Fees 26       Section 3. Place and
Application of Payments 27       Section 3.1. Place and Application of Payments
27       Section 4. Guaranties and Collateral 29       Section 4.1. Guaranties
29 Section 4.2. Collateral 29 Section 4.3. Depository Banks 30 Section 4.4.
Liens on Real Property 30 Section 4.5. Further Assurances 30       Section 5.
Definitions; Interpretation 31       Section 5.1. Definitions 31 Section 5.2.
Interpretation 61 Section 5.3. Change in Accounting Principles 62

  

 

 



  

Section 6. Representations and Warranties 62       Section 6.1. Organization and
Qualification 62 Section 6.2. Parent and Subsidiaries. 63 Section 6.3. Authority
and Validity of Obligations 63 Section 6.4. Use of Proceeds; Margin Stock 64
Section 6.5. Financial Reports 64 Section 6.6. No Material Adverse Change 65
Section 6.7. Full Disclosure 65 Section 6.8. Trademarks, Franchises, and
Licenses 65 Section 6.9. Governmental Authority and Licensing 66 Section 6.10.
Good Title 66 Section 6.11. Litigation and Other Controversies 66 Section 6.12.
Taxes 66 Section 6.13. Approvals 66 Section 6.14. Affiliate Transactions 67
Section 6.15. Investment Company 67 Section 6.16. ERISA 67 Section 6.17.
Compliance with Laws 67 Section 6.18. OFAC 67 Section 6.19. Other Agreements 67
Section 6.20. Solvency 68 Section 6.21. No Default 68 Section 6.22. No Broker
Fees. 68 Section 6.23. Perfection of Security Interests in Article 9 UCC
Collateral and Intellectual Property; Status of Liens 68       Section 7.
Conditions Precedent 69       Section 7.1. All Credit Events 69 Section 7.2.
Initial Credit Event 69       Section 8. Covenants 73       Section 8.1.
Maintenance of Business 73 Section 8.2. Maintenance of Properties 73 Section
8.3. Taxes and Assessments 73 Section 8.4. Insurance 73 Section 8.5. Financial
Reports 74 Section 8.6. Inspection 76 Section 8.7. Borrowings and Guaranties 76
Section 8.8. Liens 79 Section 8.9. Investments, Acquisitions, Loans and Advances
81 Section 8.10. Mergers, Consolidations and Sales 84 Section 8.11. Maintenance
of Subsidiaries 86 Section 8.12. Dividends and Certain Other Restricted Payments
86 Section 8.13. ERISA 87 Section 8.14. Compliance with Laws 87

  

-ii-

 



  

Section 8.15. Compliance with OFAC Sanctions Programs 88 Section 8.16.
Burdensome Contracts With Affiliates 88 Section 8.17. No Changes in Fiscal Year
88 Section 8.18. Formation of Subsidiaries 89 Section 8.19. Change in the Nature
of Business 89 Section 8.20. Use of Proceeds 89 Section 8.21. No Restrictions 89
Section 8.22. Hedge Agreements 90 Section 8.23. Financial Covenants 90 Section
8.24. Amendment, Etc. of  Intercompany Agreements 92 Section 8.25. Material
Contracts 92 Section 8.26. Maintenance of Ratings 92 Section 8.27. Immaterial
Subsidiaries 92 Section 8.28. Intellectual Property Issues 93 Section 8.29.
Control Agreements 93       Section 9. Events of Default and Remedies 93      
Section 9.1. Events of Default 93 Section 9.2. Non-Bankruptcy Defaults 95
Section 9.3. Bankruptcy Defaults 96 Section 9.4. Collateral for Undrawn Letters
of Credit 96 Section 9.5. Notice of Default 98       Section 10. Change in
Circumstances 98       Section 10.1. Change of Law 98 Section 10.2.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR 98
Section 10.3. Increased Cost and Reduced Return 99 Section 10.4. Lending Offices
100 Section 10.5. Discretion of Lender as to Manner of Funding 100       Section
11. The Administrative Agent 101       Section 11.1. Appointment and
Authorization of Administrative Agent 101 Section 11.2. Administrative Agent and
its Affiliates 101 Section 11.3. Action by Administrative Agent 101 Section
11.4. Consultation with Experts 102 Section 11.5. Liability of Administrative
Agent; Credit Decision 102 Section 11.6. Indemnity 103 Section 11.7. Resignation
of Administrative Agent and Successor Administrative Agent 103 Section 11.8. L/C
Issuer and Swing Line Lender. 104 Section 11.9. Hedging Liability and Bank
Product Obligations Arrangements 104 Section 11.10. Designation of Additional
Agents 104 Section 11.11. Authorization to Release or Subordinate or Limit Liens
104

  

-iii-

 



 

Section 11.12. Authorization to Enter into, and Enforcement of, the Collateral
Documents; Possession of Collateral 105 Section 11.13. Authorization of
Administrative Agent to File Proofs of Claim 106 Section 11.13. Authorization of
Administrative Agent to File Proofs of Claim 106       Section 12. The
Guaranties 107       Section 12.1. The Guaranties 107 Section 12.2. Guarantee
Unconditional 107 Section 12.3. Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances 108 Section 12.3. Discharge Only upon
Payment in Full; Reinstatement in Certain Circumstances 109 Section 12.4.
Subrogation 109 Section 12.5. Waivers 109 Section 12.6. Limit on Recovery 109
Section 12.7. Stay of Acceleration 109 Section 12.8. Benefit to Guarantors 109
Section 12.9. Guarantor Covenants 110     Section 13. Miscellaneous 110      
Section 13.1. Withholding Taxes 110 Section 13.2. Other Taxes 112 Section 13.3.
No Waiver, Cumulative Remedies 112 Section 13.4. Non-Business Days 113 Section
13.5. Documentary Taxes 113 Section 13.6. Survival of Representations 113
Section 13.7. Survival of Indemnities 113 Section 13.8. Sharing of Set-Off 113
Section 13.9. Notices 114 Section 13.10. Counterparts, Integration;
Effectiveness. 115 Section 13.11. Successors and Assigns 115 Section 13.12.
Participants 116 Section 13.13. Assignments 116 Section 13.14. Amendments 119
Section 13.15. Headings 121 Section 13.16. Costs and Expenses; Indemnification
121 Section 13.17. Set-off 122 Section 13.18. Entire Agreement 123 Section
13.19. Severability of Provisions 123 Section 13.20. Excess Interest 123 Section
13.21. Construction 124 Section 13.22. Lender’s and L/C Issuer’s Obligations
Several 124 Section 13.23. Governing Law; Jurisdiction; Consent to Service of
Process 124

  

-iv-

 



  

Section 13.24. Waiver of Jury Trial 125 Section 13.25. USA Patriot Act 125
Section 13.26. Confidentiality 126 Section 13.27. Currency 126 Section 13.28.
Joint and Several 127 Section 13.29. Information Regarding Borrowers and
Guarantors 127       Signature Page   S-1

 

Exhibit A — Notice of Payment Request Exhibit B — Notice of Borrowing Exhibit C
— Notice of Continuation/Conversion Exhibit D-1 — Term Note Exhibit D-2 —
Revolving Note Exhibit D-3 — Swing Note Exhibit E — Compliance Certificate
Exhibit F — Additional Guarantor Supplement Exhibit G — Assignment and
Acceptance Exhibit H — Increase Request Exhibit I — Form of Solvency Certificate
Exhibit J — Form of Trademark Collateral Agreement Exhibit K — Form of Patent
Collateral Agreement Schedule 1 — Commitments Schedule 5.1 — Material Contracts
Schedule 6.2 — Subsidiaries Schedule 6.12 — Taxes Schedule 8.7 — Existing
Indebtedness Schedule 8.8 — Existing Liens Schedule 8.9 — Existing Investments
Schedule 8.24 — Intercompany Agreements

 

-v-

 

 

Credit Agreement

 

This Credit Agreement is entered into as of July 2, 2012, by and among GFA
Brands, Inc., a Delaware corporation (“GFA”), Glutino USA, Inc., a Delaware
corporation (“Glutino”) and UHF Acquisition Corp., a Delaware corporation
(“UHF”), Udi’s Healthy Foods, LLC, a Colorado limited liability company (“Udi”
or “Target”), Smart Balance, Inc., a Delaware corporation (the “Parent”), as a
Guarantor, the direct and indirect Subsidiaries of the Borrowers from time to
time party to this Agreement, as Guarantors, the several financial institutions
from time to time party to this Agreement, as Lenders, and Bank of Montreal, a
Canadian chartered bank acting through its Chicago branch, as Administrative
Agent as provided herein. All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in Section 5.1
hereof.

 

Preliminary Statement

 

Whereas, pursuant to the Closing Date Acquisition (as hereinafter defined) UHF
will acquire all of the issued and outstanding membership interests of Target,
in accordance with the terms of the Closing Date Acquisition Documents (as
hereinafter defined);

 

Whereas, in connection with the foregoing, the Borrowers have requested that the
Lenders extend credit to the Borrowers in the form of (i) Term Loans to be
borrowed on the Closing Date in the aggregate principal amount of up to
$240,000,000, and (ii) Revolving Credit Commitments in an aggregate amount of
$40,000,000;

 

Whereas, immediately upon consummation of the Closing Date Acquisition, the
Target shall automatically become a “Borrower” for all purposes of this
Agreement and each other Loan Document;

 

Whereas, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, the Borrowers have agreed to secure
all of the Obligations by granting to the Administrative Agent, for the benefit
of the Lenders, a first priority lien on the assets of the Borrowers (except as
otherwise set forth herein and subject to Liens permitted hereunder); and

 

Whereas, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, the Guarantors have agreed to
guarantee the Obligations and to secure their respective guarantees by granting
to the Administrative Agent, for the benefit of the Lenders, a first priority
lien on their respective assets (except as otherwise set forth herein) and
subject to Liens permitted hereunder.

 

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

 

 

 

Section 1.          The Credit Facilities.

 

Section 1.1.       Term Loan Commitments. (a) Subject to the terms and
conditions hereof, each Term Lender, by its acceptance hereof, including,
without limitation, satisfaction of conditions precedent in Section 7 hereof,
severally agrees to make a loan (individually a “Term Loan” and collectively for
all the Term Lenders the “Term Loans”) in U.S. Dollars to the Borrowers, jointly
and severally, in the amount of such Term Lender’s Term Loan Commitment. The
Term Loans shall be advanced in a single Borrowing on the Closing Date and shall
be made ratably by the Term Lenders in proportion to their respective Term Loan
Percentages, at which time the Term Loan Commitments shall expire. As provided
in Section 1.6(a) hereof, the Borrowers may elect that the Term Loans be
outstanding as Base Rate Loans or Eurocurrency Loans. No amount repaid or
prepaid on any Term Loan may be borrowed again.

 

Section 1.2.       Revolving Credit Commitments. Subject to the terms and
conditions hereof, including, without limitation, satisfaction of conditions
precedent in Section 7 hereof, each Revolving Credit Lender, by its acceptance
hereof, severally agrees to make a loan or loans (individually a “Revolving
Loan” and collectively for all the Revolving Credit Lenders the “Revolving
Loans”) in U.S. Dollars and Alternative Currencies to the Borrowers, jointly and
severally, from time to time on a revolving basis in an aggregate outstanding
Original Dollar Amount up to the amount of such Revolving Credit Lender’s
Revolving Credit Commitment, subject to any reductions or increases thereof
pursuant to the terms hereof, before the Revolving Credit Termination Date. The
sum of the (i) aggregate Original Dollar Amount of Revolving Loans, (ii) the
aggregate Original Dollar Amount of Swing Loans, and (iii) the aggregate U.S.
Dollar Equivalent of all L/C Obligations at any time outstanding shall not
exceed the Revolving Credit Commitments in effect at such time. Each Borrowing
of Revolving Loans shall be made ratably by the Revolving Credit Lenders in
proportion to their respective Revolver Percentages. As provided in
Section 1.6(a) hereof, the Borrowers may elect that each Borrowing of Revolving
Loans denominated in U.S. Dollars be either Base Rate Loans or Eurocurrency
Loans. All Loans denominated in an Alternative Currency shall be Eurocurrency
Loans. Revolving Loans may be repaid and the principal amount thereof reborrowed
before the Revolving Credit Termination Date, subject to the terms and
conditions hereof.

 

Section 1.3.       Letters of Credit. (a) General Terms. Subject to the terms
and conditions hereof, as part of the Revolving Credit, the L/C Issuer shall
issue standby and commercial letters of credit (each a “Letter of Credit”) for
the account of any Borrower or for the account of a Borrower and one or more of
its Subsidiaries in U.S. Dollars or an Alternative Currency in the U.S. Dollar
Equivalent of an aggregate undrawn face amount up to the L/C Sublimit. Each
Letter of Credit shall be issued by the L/C Issuer, but each Revolving Credit
Lender shall be obligated to reimburse the L/C Issuer for such Revolving Credit
Lender’s Revolver Percentage of the amount of each drawing thereunder and,
accordingly, each Letter of Credit shall constitute usage of the Revolving
Credit Commitment of each Revolving Credit Lender pro rata in an amount equal to
its Revolver Percentage of the L/C Obligations then outstanding.

 

-2-

 

 

(b)       Applications. At any time before the Revolving Credit Termination
Date, the L/C Issuer shall, at the request of the Borrower Representative, issue
one or more Letters of Credit in U.S. Dollars or any Alternative Currency, in a
form satisfactory to the L/C Issuer, with expiration dates no later than 12
months from the date of issuance (or which are cancelable not later than 12
months from the date of issuance and each renewal), in an aggregate face amount
as set forth above, upon the receipt of an application duly executed by the
applicable Borrower and, if such Letter of Credit is for the account of one of
its Subsidiaries, such Subsidiary for the relevant Letter of Credit in the form
then customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”). The Borrowers jointly and severally agree that if the
expiration date of any Letter of Credit is later than thirty (30) days prior to
the Revolving Credit Termination Date, the Borrowers shall, on or prior to the
date thirty (30) days prior to the Revolving Credit Termination Date, deliver to
the Administrative Agent, without notice or demand, Cash Collateral in an amount
equal to 103% of the aggregate amount of any such Letter of Credit.
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrowers shall pay fees in connection with each Letter of Credit as set forth
in Section 2.1 hereof, (ii) except as otherwise provided in Section 1.9 or
Section 1.15 hereof, unless an Event of Default exists, the L/C Issuer will not
call for the funding by the Borrowers of any amount under a Letter of Credit
before being presented with a drawing thereunder, and (iii) if the L/C Issuer is
not timely reimbursed for the amount of any drawing under a Letter of Credit on
the date such drawing is paid, the Borrowers’ joint and several obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrowers hereby promise to pay) from and after the date such drawing
is paid at a rate per annum (x) if such Letter of Credit is denominated in U.S.
Dollars, equal to the sum of the Applicable Margin for Base Rate Loans plus the
Base Rate from time to time in effect and (y) if such Letter of Credit is
denominated in an Alternative Currency, equal to the sum of the Applicable
Margin for Eurocurrency Loans plus the Overnight Rate with respect to such
unpaid amount. If the L/C Issuer issues any Letter of Credit with an expiration
date that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
unless the Administrative Agent or the Required Lenders instruct the L/C Issuer
otherwise, the L/C Issuer will give such notice of non-renewal before the time
necessary to prevent such automatic extension if before such required notice
date: (i) the expiration date of such Letter of Credit if so extended would be
after the Revolving Credit Termination Date, (ii) the Revolving Credit
Commitments have been terminated, or (iii) a Default or an Event of Default
exists and either the Administrative Agent or the Required Lenders (with notice
to the Administrative Agent) have given the L/C Issuer instructions not to so
permit the extension of the expiration date of such Letter of Credit. The
L/C Issuer agrees to issue amendments to the Letter(s) of Credit increasing the
amount, or extending the expiration date, thereof at the request of the
Borrowers subject to the conditions of Section 7 hereof and the other terms of
this Section 1.3. Notwithstanding anything contained herein to the contrary, the
L/C Issuer shall be under no obligation to issue, extend or amend any Letter of
Credit if a default of any Revolving Credit Lender’s obligations to fund under
Section 1.3(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into arrangements
with the Borrowers or such Revolving Credit Lender satisfactory to the L/C
Issuer to eliminate the L/C Issuer’s risk with respect to such Revolving Credit
Lender.

 

-3-

 

 

(c)       The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
joint and several obligations of the Borrowers to reimburse the L/C Issuer for
all drawings under a Letter of Credit (a “Reimbursement Obligation”) shall be
governed by the Application related to such Letter of Credit, except that
reimbursement shall be made in immediately available funds (i) if such Letter of
Credit is issued in U.S. Dollars, by no later than 2:00 p.m. (Chicago time) on
the date when each drawing is to be paid if the Borrower Representative has been
informed of such drawing by the L/C Issuer on or before 11:00 a.m. (Chicago
time) on the date when such drawing is to be paid or, if notice of such drawing
is given to the Borrower Representative after 11:00 a.m. (Chicago time) on the
date when such drawing is to be paid, by no later than 12:00 Noon (Chicago time)
on the following Business Day, in immediately available funds at the
Administrative Agent’s principal office in Chicago, Illinois, or such other
office as the Administrative Agent may designate in writing to the Borrower
Representative and (ii) if such Letter of Credit is denominated in an
Alternative Currency, to such local office as the Administrative Agent has
previously specified, by no later than 2:00 p.m. (local time) on the date when
each drawing is to be paid if the Borrowers have been informed of such drawing
by the L/C Issuer on or before 11:00 a.m. (local time) (including the day before
such drawing is to be paid) on the date when such drawing is to be paid or, if
notice of such drawing is given to the Borrower Representative after 11:00 a.m.
(local time) on the date when such drawing is to be paid, by no later than 12:00
noon (local time) on the following Business Day (and the Borrowers shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds). If the Borrowers do not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.3(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.

 

(d)       Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse L/C Obligations as provided in subsection (c) of this Section 1.3
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and the relevant
Application under any and all circumstances whatsoever and irrespective of (i)
any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 1.3, constitute a legal or equitable discharge
of, or provide a right of setoff against, any Borrower’s obligations hereunder.
None of the Administrative Agent, the Revolving Credit Lenders, or the
L/C Issuer shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
L/C Issuer; provided that the foregoing shall not be construed to excuse the
L/C Issuer from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the L/C Issuer ’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of the L/C Issuer (as finally determined by a court of competent jurisdiction),
the L/C Issuer shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

-4-

 

 

(e)       The Participating Interests. Each Revolving Credit Lender (other than
the Revolving Credit Lender acting as L/C Issuer in issuing the relevant Letter
of Credit), by its acceptance hereof, severally agrees to purchase from the
L/C Issuer, and the L/C Issuer hereby agrees to sell to each such Revolving
Credit Lender (a “Participating Lender”), an undivided percentage participating
interest (a “Participating Interest”), to the extent of its Revolver Percentage,
in each Letter of Credit issued by, and each Reimbursement Obligation owed to,
the L/C Issuer. Upon any failure by the Borrowers to pay any Reimbursement
Obligation at the time required on the date the related drawing is to be paid,
as set forth in Section 1.3(c) above, or if the L/C Issuer is required at any
time to return to the Borrowers or to a trustee, receiver, liquidator, custodian
or other Person any portion of any payment of any Reimbursement Obligation, each
Participating Lender shall, not later than the Business Day it receives a
certificate in the form of Exhibit A hereto from the L/C Issuer (with a copy to
the Administrative Agent) to such effect, if such certificate is received before
1:00 p.m. (Chicago time), or not later than 1:00 p.m. (Chicago time) the
following Business Day, if such certificate is received after such time, pay to
the Administrative Agent for the account of the L/C Issuer an amount equal to
such Participating Lender’s Revolver Percentage of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the related payment was made by the L/C Issuer to the date of such payment
by such Participating Lender at a rate per annum equal to: (i) from the date the
related payment was made by the L/C Issuer to the date two (2) Business Days
after payment by such Participating Lender is due hereunder, (x) if such Letter
of Credit is denominated in U.S. Dollars, the Federal Funds Rate for such day,
and (y) if such Letter of Credit is denominated in an Alternative Currency, at
the Overnight Rate with respect to such unpaid amount and (ii) from the date two
(2) Business Days after the date such payment is due from such Participating
Lender to the date such payment is made by such Participating Lender, (x) if
such Letter of Credit is denominated in U.S. Dollars, the Base Rate in effect
for each such day and (y) if such Letter of Credit is denominated in an
Alternative Currency, the Overnight Rate with respect to such unpaid amount.
Each such Participating Lender shall thereafter be entitled to receive its
Revolver Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Revolver Percentage thereof as a Revolving Credit Lender
hereunder. The several obligations of the Participating Lenders to the
L/C Issuer under this Section 1.3 shall be absolute, irrevocable, and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any
Participating Lender may have or have had against any Borrower, the L/C Issuer,
the Administrative Agent, any Revolving Credit Lender or any other Person
whatsoever. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of any Commitment of any Revolving Credit Lender (other than by way
of an assignment by any such Revolving Credit Lender in accordance with the
terms hereof), and each payment by a Participating Lender under this Section 1.3
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

-5-

 



 

(f)       Indemnification. The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the L/C Issuer (to the extent
not reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.3(f) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

 

(g)       Manner of Requesting a Letter of Credit. The Borrower Representative
shall provide at least two (2) Business Days’ advance written notice to the
Administrative Agent of each request for the issuance of a Letter of Credit,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by the applicable Borrower and, in the
case of an extension or amendment or an increase in the amount of a Letter of
Credit, a written request therefor, in a form reasonably acceptable to the
Administrative Agent and the L/C Issuer, in each case, together with the fees
called for by this Agreement. The Administrative Agent shall promptly notify the
L/C Issuer of the Administrative Agent’s receipt of each such notice (and the
L/C Issuer shall be entitled to assume that the conditions precedent to any such
issuance, extension, amendment or increase have been satisfied unless notified
to the contrary by the Administrative Agent or the Required Lenders) and the
L/C Issuer shall promptly notify the Administrative Agent and the Revolving
Credit Lenders of the issuance of the Letter of Credit so requested.

 

(h)       Replacement of the L/C Issuer. The L/C Issuer may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Revolving Credit Lenders of any such replacement of the L/C Issuer.
At the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced L/C Issuer. From and
after the effective date of any such replacement (i) the successor L/C Issuer
shall have all the rights and obligations of the L/C Issuer under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “L/C Issuer ” shall be deemed to refer to such successor or
to any previous L/C Issuer, or to such successor and all previous L/C Issuer s,
as the context shall require. After the replacement of a L/C Issuer hereunder,
the replaced L/C Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a L/C Issuer under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

-6-

 

 

Section 1.4.          Applicable Interest Rates. (a) Base Rate Loans. Each Base
Rate Loan made or maintained by a Lender shall bear interest (computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurocurrency Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin for Base Rate Loans plus the Base Rate from time to time
in effect, payable by the Borrowers on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.00%; provided, however, that solely with respect to a Term Loan, the
Base Rate shall equal the greater of (x) the rate determined pursuant to this
sentence without giving effect to this proviso and (y) 2.25%. As used herein,
the term “LIBOR Quoted Rate” means, for any day, the rate per annum equal to the
quotient of (x) the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in U.S.
Dollars for a one-month interest period which appears on the LIBOR01 Page as of
11:00 a.m. (London, England time) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) divided by (y) one (1) minus the
Eurocurrency Reserve Percentage.

 

(b)          Eurocurrency Loans. Each Eurocurrency Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced or
continued, or created by conversion from a Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin for Eurocurrency Loans plus the Adjusted LIBOR applicable
for such Interest Period, payable by the Borrowers on each Interest Payment Date
and at maturity (whether by acceleration or otherwise).

 

“Adjusted LIBOR” means, for any Borrowing of Eurocurrency Loans, a rate per
annum determined in accordance with the following formula:

 

  Adjusted LIBOR = LIBOR         1 - Eurocurrency Reserve Percentage  

 

-7-

 

 

“Eurocurrency Reserve Percentage” means the maximum reserve percentage,
expressed as a decimal, at which reserves (including, without limitation, any
emergency, marginal, special, and supplemental reserves) are imposed by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or any
successor thereto), subject to any amendments of such reserve requirement by
such Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the relevant Loans shall be deemed to
be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D. The
Eurocurrency Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any such reserve percentage.

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurocurrency Loans
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars, or the relevant Alternative
Currency in immediately available funds are offered to the Administrative Agent
at 11:00 a.m. (London, England time) two (2) Business Days before the beginning
of such Interest Period by three (3) or more major banks in the interbank
eurocurrency market selected by the Administrative Agent for delivery on the
first day of and for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurocurrency Loan scheduled
to be made as part of such Borrowing; provided, however, that solely with
respect to a Term Loan, LIBOR shall equal the greater of (x) the rate determined
pursuant to this sentence without giving effect to this proviso and (y) 1.25%.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars or the relevant Alternative Currency for a
period equal to such Interest Period, which appears on the relevant LIBOR Page
as of 11:00 a.m. (London, England time) on the day two (2) Business Days before
the commencement of such Interest Period.

 

“LIBOR Page” means the display page on the Reuters Service for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for deposits
in the relevant currency (or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for deposits
in the relevant currency).

 

(c)          Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error. The Original Dollar Amount of each Eurocurrency
Loan denominated in an Alternative Currency shall be determined or redetermined,
as applicable, effective as of the first day of each Interest Period applicable
to such Loan.

 

Section 1.5.          Minimum Borrowing Amounts; Maximum Eurocurrency Loans.
Each Borrowing of Base Rate Loans advanced under a Credit shall be in an amount
not less than $1,000,000. Each Borrowing of Eurocurrency Loans shall be in an
amount not less than an Original Dollar Amount of $1,000,000 or such greater
amount in units of the relevant currency as would equal an Original Dollar
Amount most closely approximating $100,000 or an integral multiple thereof.
Without the Administrative Agent’s consent, there shall not be more than ten
(10) Borrowings of Eurocurrency Loans outstanding hereunder.

 

-8-

 

 

Section 1.6.          Manner of Borrowing Loans and Designating Applicable
Interest Rates. (a) Notice to the Administrative Agent. The Borrower
Representative shall give notice to the Administrative Agent by no later than
11:00 a.m. (Chicago time), which notice may be by telephone (as more
particularly described below): (i) at least four (4) Business Days before the
date on which the Borrower Representative requests the Lenders to advance a
Borrowing of Eurocurrency Loans denominated in an Alternative Currency, (ii) at
least three (3) Business Days before the date on which the Borrower
Representative requests the Lenders to advance a Borrowing of Eurocurrency Loans
denominated in U.S. Dollars, and (iii) on the date the Borrower Representative
requests the Lenders to advance a Borrowing of Base Rate Loans. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, subject to the terms
and conditions hereof, the Borrower Representative may from time to time elect
to change or continue the type of interest rate borne by each Borrowing or,
subject to the minimum amount requirement for each outstanding Borrowing set
forth in Section 1.5 hereof, a portion thereof, as follows: (i) if such
Borrowing is of Eurocurrency Loans, on the last day of the Interest Period
applicable thereto, the Borrower Representative may continue part or all of such
Borrowing as Eurocurrency Loans or, if such Eurocurrency Loan is denominated in
U.S. Dollars convert part or all of such Borrowing into Base Rate Loans or
(ii) if such Borrowing is of Base Rate Loans, on any Business Day, the Borrower
Representative may convert all or part of such Borrowing into Eurocurrency Loans
denominated in U.S. Dollars for an Interest Period or Interest Periods specified
by the Borrower Representative. The Borrower Representative shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy or other telecommunication device
acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form reasonably acceptable to the Administrative Agent. Notice of the
continuation of a Borrowing of Eurocurrency Loans denominated in U.S. Dollars
for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurocurrency Loans must be given by no later
than 10:00 a.m. (Chicago time) at least three (3) Business Days before the date
of the requested continuation or conversion. Notices of the continuation of a
Borrowing of Eurocurrency Loans denominated in an Alternative Currency must be
given no later than 12:00 noon (Chicago time) at least four (4) Business Days
before the requested continuation. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurocurrency Loans, the
currency and the Interest Period applicable thereto. Upon notice to the Borrower
Representative by the Administrative Agent or the Required Lenders (or, in the
case of an Event of Default under Section 9.1(j) or 9.1(k) hereof with respect
to any Borrower, without notice), no Borrowing of Eurocurrency Loans shall be
advanced, continued, or created by conversion if any Event of Default then
exists. The Borrowers agree that the Administrative Agent may rely on any such
telephonic, telecopy or other telecommunication notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.

 

-9-

 

 

(b)          Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower Representative received pursuant to Section 1.6(a)
above and, if such notice requests the Lenders to make Eurocurrency Loans, the
Administrative Agent shall give notice to the Borrower Representative and each
Lender by like means of the interest rate applicable thereto promptly after the
Administrative Agent has made such determination and, if such Borrowing is
denominated in an Alternative Currency, shall give notice by such means to the
Borrower Representative and each Lender of the Original Dollar Amount thereof.

 

(c)          Borrowers’ Failure to Notify; Automatic Continuations and
Conversions. If the Borrower Representative fails to give notice pursuant to
Section 1.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurocurrency Loans denominated in U.S.
Dollars before the last day of its then current Interest Period within the
period required by Section 1.6(a), and such Borrowing is not prepaid in
accordance with Section 1.9(a), such Borrowing shall automatically be converted
into a Borrowing of Base Rate Loans. If the Borrower Representative fails to
give notice pursuant to Section 1.6(a) above of the continuation of any
outstanding principal amount of a Borrowing of Eurocurrency Loans denominated in
an Alternative Currency before the last day of its then current Interest Period
within the period required by Section 1.6(a) and has not notified the
Administrative Agent within the period required by Section 1.9(a) that it
intends to prepay such Borrowing, such Borrowing shall automatically be
continued as a Borrowing of Eurocurrency Loans in the same Alternative Currency
with an Interest Period of one month. In the event the Borrower Representative
fails to give notice pursuant to Section 1.6(a) above of a Borrowing denominated
in U.S. Dollars equal to the U.S. Dollar Equivalent of the amount of any
Reimbursement Obligation and has not notified the Administrative Agent by
12:00 noon (Chicago time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower Representative shall be deemed to
have requested a Borrowing of Base Rate Loans under the Revolving Credit (or, at
the option of the Swing Line Lender, under the Swing Line) on such day in the
amount of the Reimbursement Obligation then due, which Borrowing shall be
applied to pay the Reimbursement Obligation then due.

 

-10-

 

  

(d)          Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on
the date of any requested advance of a new Borrowing, subject to Section 7
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate), except that if such Borrowing is
denominated in an Alternative Currency each Lender shall, subject to Section 7
hereof, make available its Loan comprising part of such Borrowing at such office
as the Administrative Agent has previously specified in a notice to each Lender,
in such funds as are then customary for the settlement of international
transactions in such currency and no later than such local time as is necessary
for such funds to be received and transferred to the Borrowers for same day
value on the date of the Borrowing. The Administrative Agent shall make the
proceeds of each new Borrowing denominated in U.S. Dollars available to the
Borrowers at the Administrative Agent’s principal office in Chicago, Illinois
(or at such other location as the Administrative Agent shall designate), by
depositing or wire transferring such proceeds to the credit of the Borrowers’
Designated Disbursement Account or as the Borrowers and the Administrative Agent
may otherwise agree, and the Administrative Agent shall make the proceeds of
each new Borrowing denominated in an Alternative Currency available at such
office as the Administrative Agent has previously agreed to with the Borrowers,
in each case in the type of funds received by the Administrative Agent from the
Lenders.

 

(e)          Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrowers the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrowers attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrowers and ending on (but excluding) the
date such Lender pays such amount to the Administrative Agent at a rate per
annum equal to: (i) from the date the related advance was made by the
Administrative Agent to the date two (2) Business Days after payment by such
Lender is due hereunder, at a rate per annum equal to the Federal Funds Rate for
each such day or, in the case of a Loan denominated in an Alternative Currency,
the cost to the Administrative Agent of funding the amount it advanced to fund
such Lender’s Loan for each such day, as determined by the Administrative Agent
and (ii) from the date two (2) Business Days after the date such payment is due
from such Lender to the date such payment is made by such Lender, the Base Rate
in effect for each such day or in the case of a Loan denominated in an
Alternative Currency, the Overnight Rate with respect to such unpaid amount. If
such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrowers will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.12 hereof so that the Borrowers will have
no liability under such Section with respect to such payment.

 

Section 1.7.          Swing Loans. (a) Generally. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Lender may,
in its discretion, make loans in U.S. Dollars to the Borrowers, jointly and
severally, under the Swing Line (individually a “Swing Loan” and collectively
the “Swing Loans”) which shall not in the aggregate at any time outstanding
exceed the Swing Line Sublimit. Swing Loans may be availed of from time to time
and borrowings thereunder may be repaid and used again during the period ending
on the Revolving Credit Termination Date. Each Swing Loan shall be in a minimum
amount of $100,000 or such greater amount which is an integral multiple of
$100,000.

 

-11-

 

 

(b)          Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to, at
the Borrowers’ option, either (i) the sum of the Base Rate plus the Applicable
Margin for Base Rate Loans under the Revolving Credit as from time to time in
effect (computed on the basis of a year of 365 or 366 days, as the case may be,
for the actual number of days elapsed) or (ii) the Swing Line Lender’s Quoted
Rate (computed on the basis of a year of 360 days for the actual number of days
elapsed). Interest on each Swing Loan shall be due and payable by the Borrowers
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

 

(c)          Requests for Swing Loans. The Borrower Representative shall give
the Administrative Agent prior notice (which may be written or oral) no later
than 1:00 p.m. (Chicago time) on the date upon which the Borrower Representative
requests that any Swing Loan be made, of the amount and date of such Swing Loan,
and, if applicable, the Interest Period requested therefor. The Administrative
Agent shall promptly advise the Swing Line Lender of any such notice received
from the Borrower Representative. After receiving such notice, the Swing Line
Lender shall in its discretion quote an interest rate to the Borrower
Representative at which the Swing Line Lender would be willing to make such
Swing Loan available to the Borrowers for the Interest Period so requested (the
rate so quoted for a given Interest Period being herein referred to as “Swing
Line Lender’s Quoted Rate”). The Borrowers acknowledge and agree that the
interest rate quote is given for immediate and irrevocable acceptance or
rejection by the Borrower Representative in its sole discretion. If the Borrower
Representative does not so immediately accept the Swing Line Lender’s Quoted
Rate for the full amount requested by the Borrower Representative for such Swing
Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately withdrawn
and such Swing Loan shall bear interest at the rate per annum determined by
adding the Applicable Margin for Base Rate Loans under the Revolving Credit to
the Base Rate as from time to time in effect. Subject to the terms and
conditions hereof, the proceeds of each Swing Loan extended to the Borrowers
shall be deposited or otherwise wire transferred to the Borrowers’ Designated
Disbursement Account or as the Borrower Representative, the Administrative
Agent, and the Swing Line Lender may otherwise agree. Anything contained in the
foregoing to the contrary notwithstanding, the undertaking of the Swing Line
Lender to make Swing Loans shall be subject to all of the terms and conditions
of this Agreement (provided that the Swing Line Lender shall be entitled to
assume that the conditions precedent to an advance of any Swing Loan have been
satisfied unless notified to the contrary by the Administrative Agent or the
Required Lenders).

 

(d)          Refunding Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrowers (each of which hereby
irrevocably authorizes the Swing Line Lender to act on its behalf for such
purpose) and with notice to the Borrower Representative and the Administrative
Agent, request each Revolving Credit Lender to make a Revolving Loan in the form
of a Base Rate Loan in an amount equal to such Lender’s Revolver Percentage of
the amount of the Swing Loans outstanding on the date such notice is given.
Unless an Event of Default described in Section 9.1(j) or 9.1(k) exists with
respect to a Borrower, regardless of the existence of any other Event of
Default, each Revolving Credit Lender shall make the proceeds of its requested
Revolving Loan available to the Administrative Agent for the account of the
Swing Line Lender), in immediately available funds, at the Administrative
Agent’s office in Chicago, Illinois (or such other location designated by the
Administrative Agent), before 12:00 Noon (Chicago time) on the Business Day
following the day such notice is given. The Administrative Agent shall promptly
remit the proceeds of such Borrowing to the Swing Line Lender to repay the
outstanding Swing Loans.

 

-12-

 

 

(e)          Participations. If any Revolving Credit Lender refuses or otherwise
fails to make a Revolving Loan when requested by the Swing Line Lender pursuant
to Section 1.7(d) above (because an Event of Default described in Section 9.1(j)
or 9.1(k) exists with respect to a Borrower or otherwise), such Revolving Credit
Lender will, by the time and in the manner such Revolving Loan was to have been
funded to the Swing Line Lender, purchase from the Swing Line Lender an
undivided participating interest in the outstanding Swing Loans in an amount
equal to its Revolver Percentage of the aggregate principal amount of Swing
Loans that were to have been repaid with such Revolving Loans. Each Revolving
Credit Lender that so purchases a participation in a Swing Loan shall thereafter
be entitled to receive its Revolver Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Revolving Credit Lender funded to the Swing Line Lender its
participation in such Loan. The several obligations of the Revolving Credit
Lenders under this Section 1.7 shall be absolute, irrevocable, and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Revolving Credit Lender
may have or have had against any Borrower, any other Revolving Credit Lender, or
any other Person whatsoever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of the Commitments of any Revolving Credit Lender
(other than by way of an assignment by any such Revolving Credit Lender in
accordance with the terms hereof), and each payment made by a Revolving Credit
Lender under this Section 1.7 shall be made without any offset, abatement,
withholding, or reduction whatsoever.

 

Section 1.8.          Maturity of Loans. (a) Scheduled Payments of Term Loans.
The Borrowers shall make principal payments on the Term Loans in installments on
the last day of each March, June, September, and December in each year,
commencing with the calendar quarter ending September 30, 2012, with the amount
of each such principal installment to equal the amount set forth in Column B
below shown opposite of the relevant due date as set forth in Column A below:

 

Column A


Payment Date  Column B

Scheduled Principal
Payment on Term Loans        09/30/12  $600,000  12/31/12  $600,000  03/31/13 
$600,000 

 

-13-

 



 

 Column A


Payment Date  Column B

Scheduled Principal
Payment on Term Loans          06/30/13  $600,000  09/30/13  $600,000  12/31/13 
$600,000  03/31/14  $600,000  06/30/14  $600,000  09/30/14  $600,000  12/31/14 
$600,000  03/31/15  $600,000  06/30/15  $600,000  09/30/15  $600,000  12/31/15 
$600,000  03/31/16  $600,000  06/30/16  $600,000  09/30/16  $600,000  12/31/16 
$600,000  03/31/17  $600,000  06/30/17  $600,000  09/30/17  $600,000  12/31/17 
$600,000  03/31/18  $600,000  06/30/18  $600,000 

 

; provided that a final payment comprised of all principal and interest not
sooner paid on the Term Loans shall be due and payable on the Term Loan Maturity
Date. Each such principal payment shall be applied to the Term Lenders pro rata
based upon their Term Loan Percentages.

 

(b)          Revolving Loans. Each Revolving Loan, both for principal and
interest not sooner paid, shall mature and be due and payable by the Borrowers
on the Revolving Credit Termination Date.

 

(c)          Swing Loans. Each Swing Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrowers on the
Revolving Credit Termination Date.

 

-14-

 



 

Section 1.9.          Prepayments. (a) Optional. The Borrowers may prepay in
whole or in part (but, if in part, then: (i) if such Borrowing is of Base Rate
Loans, in an amount not less than $500,000, (ii) if such Borrowing is of
Eurocurrency Loans denominated in U.S. Dollars, in an amount not less than
$1,000,000, (iii) if such Borrowing is of Eurocurrency Loans denominated in an
Alternative Currency, an amount for which the U.S. Dollar Equivalent is not less
than $1,000,000) and (iv) in each case, in an amount such that the minimum
amount required for a Borrowing pursuant to Sections 1.5 and 1.7 hereof remains
outstanding) any Borrowing of (x) Eurocurrency Loans at any time upon three
(3) Business Days prior written notice by the Borrower Representative to the
Administrative Agent (y) Eurocurrency Loans denominated in an Alternative
Currency at any time upon four (4) Business Days prior written notice by the
Borrower Representative to the Administrative Agent, or (z) Base Rate Loans,
notice delivered by the Borrower Representative to the Administrative Agent no
later than 10:00 a.m. (Chicago time) on the date of prepayment (or, in any case,
such shorter period of time then agreed to by the Administrative Agent), such
prepayment to be made by the payment of the principal amount to be prepaid and,
in the case of any Term Loans or Eurocurrency Loans or Swing Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.12 hereof.

 

(b)          Mandatory. (i) If any Borrower or any Guarantor shall at any time
or from time to time make or agree to make a Disposition or shall suffer an
Event of Loss with respect to any Property, then the Borrower Representative
shall promptly notify the Administrative Agent of such proposed Disposition or
Event of Loss (including the amount of the estimated Net Cash Proceeds to be
received by such Borrower or such Guarantor in respect thereof) and, promptly
upon receipt by such Borrower or such Guarantor of the Net Cash Proceeds of such
Disposition or Event of Loss, the Borrowers shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of all such Net Cash Proceeds;
provided that (x) this subsection shall not require any such prepayment with
respect to Net Cash Proceeds received on account of Dispositions or Events of
Loss during any fiscal year of the Parent not exceeding $500,000 (the “Threshold
Amount”) in the aggregate so long as no Default or Event of Default then exists,
and (y) in the case of any Disposition or Event of Loss not covered by
clause (x) above, so long as no Default or Event of Default then exists, if the
Borrower Representative states in its notice of such event that the relevant
Borrower or the relevant Guarantor intends to reinvest, within 180 days of the
applicable Disposition or Event of Loss, the Net Cash Proceeds thereof in
Property similar to the Property which were subject to such Disposition or other
assets useful in such Borrower’s or such Guarantor’s business, then the
Borrowers shall not be required to make a mandatory prepayment under this
subsection in respect of such Net Cash Proceeds to the extent such Net Cash
Proceeds are actually reinvested in such similar Property or such other Property
useful in such Borrower’s or such Guarantor’s business within such 180-day
period. Promptly after the end of such 180-day period, the Borrower
Representative shall notify the Administrative Agent whether such Borrower or
such Guarantor has reinvested such Net Cash Proceeds in such similar or other
useful Property, and, to the extent such Net Cash Proceeds have not been so
reinvested, the Borrowers shall promptly prepay the Obligations in the amount of
such Net Cash Proceeds not so reinvested, provided, that if at the end of such
180-day period such Net Cash Proceeds are contractually committed to be
reinvested, the Borrowers shall prepay any such Net Cash Proceeds in excess of
the Threshold Amount upon the earlier of (i) termination of such commitment and
(ii) if such amount is not so expended, the first day following the date such
amount was contractually committed to be expended, but in any event not later
than the date 360 days following the applicable Disposition. The amount of each
such prepayment shall be applied, first to the outstanding Term Loans in the
manner set forth in Section 1.9(c) hereof until paid in full and then to the
Revolving Credit (but, for the avoidance of doubt, without any permanent
reduction in the Revolving Credit Commitment). If the Administrative Agent or
the Required Lenders so request, all proceeds of such Disposition or Event of
Loss shall be deposited with the Administrative Agent (or its agent) and held by
it in the Collateral Account. So long as no Default or Event of Default exists,
the Administrative Agent is authorized to disburse amounts representing such
proceeds from the Collateral Account to or at the Borrower Representative’s
direction for application to or reimbursement for the costs of replacing,
rebuilding or restoring such Property or in any permitted reinvestment.

 

-15-

 

 

(ii)         If after the Closing Date any Borrower or any Guarantor shall issue
any Indebtedness, other than Indebtedness permitted by Section 8.7 hereof, the
Borrower Representative shall promptly notify the Administrative Agent of the
estimated Net Cash Proceeds of such issuance to be received by or for the
account of such Borrower or such Guarantor in respect thereof. Promptly upon
receipt by such Borrower or such Guarantor of Net Cash Proceeds of such
issuance, the Borrowers shall prepay the Obligations in an aggregate amount
equal to 100% of the amount of such Net Cash Proceeds. The amount of each such
prepayment shall be applied first to the outstanding Term Loans in the manner
set forth in Section 1.9(c) hereof until paid in full and then to the Revolving
Credit. The Borrowers acknowledge that their performance hereunder shall not
limit the rights and remedies of the Lenders for any breach of Section 8.7
hereof or any other terms of the Loan Documents.

 

(iii)        Within 100 days after the end of each fiscal year of the Parent
(commencing with fiscal year ending December 31, 2013), the Borrowers shall
prepay the Obligations by an amount equal to (x) the Excess Cash Flow Prepayment
Percentage of Excess Cash Flow of the Parent, the Borrowers and their respective
Subsidiaries for the most recently completed fiscal year of the Parent minus (y)
(i) the aggregate principal amount of Term Loans voluntarily prepaid by the
Borrowers pursuant to Section 1.9(a) during such fiscal year, and (ii) the
aggregate principal amount of Revolving Loans voluntarily prepaid by the
Borrowers (to the extent accompanied by an equivalent permanent reduction of the
Revolving Credit Commitment pursuant to Section 1.13(a) hereof) during such
fiscal year, in each case, excluding the aggregate principal amount of any such
voluntary prepayments made with the proceeds of incurrences of Indebtedness. The
amount of each such prepayment shall be applied first to the outstanding Term
Loans in the manner set forth in Section 1.9(c) hereof until paid in full and
then to the Revolving Credit (but, for the avoidance of doubt, without any
permanent reduction in the Revolving Credit Commitment).

 

(iv)        The Borrowers shall, on each date the Revolving Credit Commitments
are reduced pursuant to Section 1.13 hereof or otherwise, prepay the Revolving
Loans, Swing Loans, and, if necessary, prefund the L/C Obligations by the
amount, if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding to the amount
to which the Revolving Credit Commitments have been so reduced.

 

-16-

 

 

(v)         If at any time the sum of the (i) aggregate Original Dollar Amount
of Revolving Loans, (ii) the aggregate Original Dollar Amount of Swing Loans and
(iii) the aggregate U.S. Dollar Equivalent of all L/C Obligations then
outstanding shall be in excess of the Revolving Credit Commitments in effect at
such time, the Borrowers shall promptly (but in any event within one (1)
Business Day) upon notice or demand pay over the amount of the excess to the
Administrative Agent for the account of the Revolving Credit Lenders as a
mandatory prepayment of the Obligations, with each such prepayment first to be
applied to the Revolving Loans and Swing Loans until paid in full with any
remaining balance to be held by the Administrative Agent in the Collateral
Account as security for the Obligations owing with respect to the Letters of
Credit.

 

(vi)        Unless the Borrower Representative otherwise directs, prepayments
made under this Section 1.9(b) in U.S. Dollars shall be applied first to
Borrowings of Base Rate Loans until payment in full thereof with any balance
applied to Borrowings of Eurocurrency Loans denominated in U.S. Dollars in the
order in which their Interest Periods expire and prepayments made in Alternative
Currencies under this Section 1.9(b) shall be applied to Borrowings in such
Alternative Currency in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 1.9(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans or
Eurocurrency Loans or Swing Loans, accrued interest thereon to the date of
prepayment together with any amounts due the Lenders under Section 1.12 hereof.
Each prefunding of L/C Obligations shall be made in accordance with Section  9.4
hereof.

 

(c)          Prepayments Generally; Application of Prepayments. Any amount of
Revolving Loans and Swing Loans paid or prepaid before the Revolving Credit
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again. No amount of the Term Loans paid or prepaid
may be reborrowed, and, in the case of any partial prepayment, (i) any mandatory
prepayment shall be applied first, to the next six (6) scheduled payments on the
Term Loan in direct order, second, to the remaining scheduled payments on the
Term Loan, including on the final maturity thereof, on a ratable basis among all
such remaining amortization payments based on the principal amounts thereof, and
third, to the Revolving Loans (without a corresponding permanent reduction of
the Revolving Credit Commitment); and (ii) any voluntary prepayment shall be
applied in the manner determined by the Borrower Representative in its sole
discretion.

 

(d)          Prepayment Premium. Notwithstanding the foregoing, if the Borrowers
prepay any principal amount of the Term Loans in connection with a Repricing
Transaction, the Borrowers shall pay a prepayment premium equal to the
applicable percentage of the amount prepaid set forth below:

 

-17-

 

 

If Prepayment Occurs During
the Period Prepayment Premium
Shall Be the
Following
Percentage of the
Amount Prepaid
From and
Including To But
Excluding     Closing Date July 2, 2013 1.0%

 

Section 1.10.         Default Rate. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration of the
Obligations pursuant to Sections 9.2 or 9.3, the Borrowers shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on the principal amount of all Loans and Reimbursement Obligations, and
fees at a rate per annum equal to:

 

(a)          for any Base Rate Loan or any Swing Loan bearing interest based on
the Base Rate, the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;

 

(b)          for any Eurocurrency Loan denominated in U.S. Dollars or any Swing
Loan bearing interest at the Swing Line Lender’s Quoted Rate, the sum of 2.0%
plus the rate of interest in effect thereon at the time of such default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;

 

(c)          for any Eurocurrency Loan denominated in an Alternative Currency,
the sum of 2.0% plus the rate of interest in effect thereon at the time of such
default until the end of the Interest Period applicable thereto and, thereafter,
at a rate per annum equal to the sum of (i) the Applicable Margin for
Eurocurrency Loans plus (ii) two percent (2%) plus (iii) the Overnight Rate with
respect to such unpaid amount; and

 

(d)          for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 1.3 with respect to such Reimbursement Obligation;

 

(e)          for any fees due owing and hereunder not covered by clauses (a)
through (d) above, the sum of 2% plus the Applicable Margin plus the Base Rate
from time to time in effect;

 

provided, however, that in the absence of acceleration of the Obligations
pursuant to Section 9.2 or 9.3, any adjustments pursuant to this Section 1.10
shall be made at the election of the Administrative Agent, acting at the request
or with the consent of the Required Lenders, with written notice to the Borrower
Representative. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders. For the avoidance of doubt, to the
extent and for so long as the Borrowers are required to pay interest on the
principal amount of all Loans and Reimbursement Obligations pursuant to this
Section 1.10, no interest shall be due and payable pursuant to Section 1.4.

 

-18-

 

 

Section 1.11.         Evidence of Indebtedness. (a) Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b)          The Administrative Agent shall also maintain accounts in which it
will record (i) the amount and currency of each Loan made hereunder, the type
thereof and the Interest Period with respect thereto, (ii) the amount and
currency of any principal or interest due and payable or to become due and
payable from the Borrowers to each Lender hereunder and (iii) the amount and
currency of any sum received by the Administrative Agent hereunder from the
Borrowers and each Lender’s share thereof.

 

(c)          The entries set forth in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded absent manifest error and in the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the joint and several obligations of the
Borrowers to repay the Obligations in accordance with their terms.

 

(d)          Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D-1 (in the case of its Term Loan, if any,
and referred to herein as a “Term Note”), D-2 (in the case of its Revolving
Loans, if any, and referred to herein as a “Revolving Note”), or D-3 (in the
case of its Swing Loans, if any, and referred to herein as a “Swing Note”), as
applicable (the Term Notes, Revolving Notes, and Swing Note being hereinafter
referred to collectively as the “Notes” and individually as a “Note”). In such
event, the Borrowers shall prepare, execute and deliver to such Lender a Note
payable to such Lender or its registered assigns in the amount of the relevant
Term Loan, Revolving Credit Commitment, or Swing Line Sublimit, as applicable.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 13.13) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to Section 13.13, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in subsections (a) and (b)
above.

 

Section 1.12.         Funding Indemnity. If any Lender shall incur any loss,
cost or expense (excluding any loss of anticipated profits, but including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by such Lender
to fund or maintain any Eurocurrency Loan or Swing Quoted Rate Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

 

-19-

 



 

(a)          any payment, prepayment or conversion of a Eurocurrency Loan or
Swing Quoted Rate Loan on a date other than the last day of its Interest Period,

 

(b)          any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by the Borrowers to borrow or continue a Eurocurrency
Loan or Swing Quoted Rate Loan or, or to convert a Base Rate Loan into a
Eurocurrency Loan or Swing Quoted Rate Loan on the date specified in a notice
given pursuant to Section 1.6(a) hereof,

 

(c)          any failure by the Borrowers to make any payment of principal on
any Eurocurrency Loan or Swing Quoted Rate Loan when due (whether by
acceleration or otherwise), or

 

(d)          any acceleration of the maturity of a Eurocurrency Loan or Swing
Quoted Rate Loan as a result of the occurrence of any Event of Default
hereunder,

 

then, promptly upon the demand of such Lender, the Borrowers shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
Borrower Representative, with a copy to the Administrative Agent, a certificate
setting forth the amount of such loss, cost or expense in reasonable detail and
the amounts shown on such certificate shall be conclusive absent manifest error.

 

Section 1.13.         Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrowers shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$1,000,000 or such greater amount which is an integral multiple of $500,000, and
(ii) allocated ratably among the Revolving Credit Lenders in proportion to their
respective Revolver Percentages, provided that the Revolving Credit Commitments
may not be reduced to an amount less than the sum of the Original Dollar Amount
of Revolving Loans and Swing Loans, and the U.S. Dollar Equivalent of all
L/C Obligations then outstanding. Any termination of the Revolving Credit
Commitments below the L/C Sublimit or Swing Line Sublimit then in effect shall
reduce the L/C Sublimit and Swing Line Sublimit, as applicable, by a like
amount. The Administrative Agent shall give prompt notice to each Revolving
Credit Lender of any such termination of the Revolving Credit Commitments.

 

(b)          Any termination of the Commitments pursuant to this Section 1.13
may not be reinstated.

 

-20-

 

 

Section 1.14.         Substitution of Lenders. In the event (a) the Borrower
Representative receives a claim from any Lender for compensation under
Section 10.3 or 13.1 hereof, (b) the Borrower Representative receives notice
from any Lender of any illegality pursuant to Section 10.1 hereof, (c) any
Lender (x) is then a Defaulting Lender or (y) is a Subsidiary of a Person who
has been deemed insolvent or becomes the subject of a public bankruptcy or
insolvency proceeding or a receiver or conservator has been publicly appointed
for any such Person or (z) has made a public statement to the effect that it
does not intend to comply with its funding obligations or has defaulted in its
funding obligations generally under other syndicated credit facilities and such
defaults are continuing, or (d) a Lender fails to consent to an amendment or
waiver requested under Section 13.14 hereof at a time when the Required Lenders
have approved such amendment or waiver (any such Lender referred to in
clause (a), (b), (c), or (d) above being hereinafter referred to as an “Affected
Lender”), the Borrowers may, in addition to any other rights the Borrowers may
have hereunder or under applicable law, require, at their sole expense, any such
Affected Lender to assign, at par, without recourse, all of its interest,
rights, and obligations hereunder (including all of its Commitments and the
Loans and participation interests in Letters of Credit and other amounts at any
time owing to it hereunder and the other Loan Documents) to an Eligible Assignee
specified by the Borrower Representative, provided that (i) such assignment
shall not conflict with or violate any law, rule or regulation or order of any
court or other governmental authority, (ii) the Borrowers shall have paid to the
Affected Lender all monies (together with amounts due such Affected Lender under
Section 1.12 hereof as if the Loans owing to it were prepaid rather than
assigned) other than such principal owing to it hereunder, and (iii) the
assignment is entered into in accordance with, and subject to the consents
required by, Section 13.13 hereof (provided any assignment fees and reimbursable
expenses due thereunder shall be paid by the Borrowers).

 

Section 1.15.         Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 13.14 hereof.

 

-21-

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.17 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 9.4; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 9.4; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.1 hereof were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Loans are held by the Lenders pro rata in accordance with
their Percentages of the relevant Commitments without giving effect to
Section 1.15(a)(iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 1.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive letter of credit
fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 9.4 hereof.

 

(C)         With respect to any letter of credit fees not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrowers shall pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below.

 

-22-

 

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Percentages of the relevant Commitments (calculated without
regard to such Defaulting Lender’s Commitments) but only to the extent that (x)
the conditions set forth in Section 7.1 hereof are satisfied at the time of such
reallocation) (and, unless the Borrower Representative shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate principal amount of
Revolving Loans and interests in L/C Obligations and Swing Loans of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)         Cash Collateral; Repayment of Swing Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, or
the Borrower Representative elects that such reallocation shall not occur, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 9.4.

 

(b)          Defaulting Lender Cure. If the Borrower Representative, the
Administrative Agent, the Swing Line Lender and each L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with their respective Percentages of the relevant
Commitments (without giving effect to Section 1.15(a)(iv) hereof), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

(c)          New Swing Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no L/C Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

-23-

 

 

Section 1.16.         Increase in Revolving Credit Commitments and Incremental
Term Loans. The Borrowers may, on any Business Day prior to the Revolving Credit
Termination Date, with the written consent of the Administrative Agent (but
without the consent of any Lender), which consent shall not be unreasonably
withheld or delayed, increase the aggregate amount of the Revolving Credit
Commitments and/or borrow one or more additional term loans (the “Incremental
Term Loans”) by delivering an Increase Request substantially in the form
attached hereto as Exhibit H or in such other form reasonably acceptable to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase or the making of such term loan(s) (each, an
“Increase”) identifying an additional Lender(s), which additional Lenders shall,
in the case of an additional Lender providing a Revolving Credit Commitment, be
reasonably acceptable to the Administrative Agent (or additional Revolving
Credit Commitments or Incremental Term Loans, as applicable, to be provided by
existing Lender(s)) and the amount of its Revolving Credit Commitment (or
additional amount of its Revolving Credit Commitment(s)) or Incremental Term
Loans commitment (or additional amount of its Incremental Term Loans
commitment(s)), as applicable; provided, however, that (i) the aggregate amount
of (x) all such Increases to the Revolving Credit Commitments shall in no event
exceed $20,000,000, and (y) all such Increases (whether in the form of increases
to the Revolving Credit Commitments or Incremental Term Loans) shall in no event
exceed $50,000,000, in each case, without the written consent of the Required
Lenders, (ii) any such Increase shall be in an amount not less than $5,000,000,
(iii) no Default or Event of Default shall exist at the time of such request or
as of the effective date of the Increase after giving effect to the Revolving
Loans or Incremental Term Loans made pursuant to such Increase, (iv) the
Borrowers shall be in compliance, on a Pro Forma Basis, with Section 8.23 hereof
as of such date and as of the most recent determination date set forth in
Section 8.23 hereof (provided, however, that the Total Funded Debt to EBITDA
Ratio calculated on a Pro Forma Basis shall not exceed the lesser of (x) 4.25 to
1.0 and (y) the then prevailing Total Funded Debt to EBITDA Ratio compliance
level set forth in Section 8.23(a) hereof) in each case (A) after giving effect
to such Increase, and (B) giving effect to any Permitted Acquisition,
Disposition or prepayment of Indebtedness effected in connection therewith, and
(v) all representations and warranties contained in Section 6 hereof shall be
true and correct in all material respects at the time of such request and on the
effective date of such Increase. The effective date (the “Increase Date”) of the
Increase shall be agreed upon by the Borrowers and the Administrative Agent
(such agreement not to be unreasonably withheld or delayed). On the Increase
Date, the additional Lender(s) (or, if applicable, existing Lender(s)) shall
advance Revolving Loans and/or make Incremental Term Loans, as applicable, in an
amount sufficient such that after giving effect to such advance(s) or loan(s)
and the prepayment of Loans by any Lender(s) whose commitment is not increased,
each Lender shall have outstanding its Revolver Percentage of Revolving Loans or
Term Loan Percentage of Incremental Term Loans, as applicable. It shall be a
condition to such effectiveness that if any Eurocurrency Loans are outstanding
under the Revolving Credit on the date of such effectiveness, such Eurocurrency
Loans shall be deemed to be prepaid on such date (to the extent necessary to
allocate such outstanding Eurocurrency Loans in accordance with the Percentage
of each Lender after giving effect to the related Increase) and the Borrowers
shall pay any amounts owing to the Lenders pursuant to Section 1.12 hereof. The
Borrowers agree to pay all reasonable costs and expenses of the Administrative
Agent relating to any Increase. Notwithstanding anything herein to the contrary,
no Lender shall have any obligation to increase its Revolving Credit Commitment
or make Incremental Term Loans and no Lender’s Revolving Credit Commitment shall
be increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Revolving Credit
Commitment or make Incremental Term Loans.

 

-24-

 

 

For the avoidance of doubt, all Revolving Loans made pursuant to an Increase,
and the Revolving Credit Commitments in connection therewith, shall be made on
and subject to the terms and conditions applicable to all other Revolving Loans
and Revolving Credit Commitments hereunder.

 

The Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Loans and the Term Loans, (b) Incremental Term Loans
shall have an amortization schedule identical to or less than, on a percentage
basis, the then remaining amortization schedule for the then outstanding Term
Loans, (c) all Incremental Term Loans shall mature on or after the Term Loan
Maturity Date, and (d) shall be treated substantially the same as the Term Loans
(in each case, including with respect to mandatory and voluntary prepayments),
provided that, except with respect to the interest rates and margins applicable
thereto and as expressly set forth above, the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
(provided that such terms shall be no more restrictive than those applicable to
the Term Loans).

 

In the event that the All-in Yield with respect to the Incremental Term Loans is
greater than the All-in Yield with respect to the existing Term Loans or any
existing Incremental Term Loans (collectively, the “Existing Facilities”) by
more than one quarter of one percent (0.25%), then the All-in Yield with respect
to the Existing Facilities shall be increased (without any further action
required to be taken by any party) by an amount so that the All-in Yield with
respect to the Existing Facilities shall be equal to the All-in Yield with
respect to the Incremental Term Loans, minus 0.25%.

 

Commitments in respect of Incremental Term Loans and increases in Revolving
Credit Commitment shall become Commitments (or in the case of an increase in the
Revolving Commitment to be provided by an existing Lender, and increase in such
Lender’s applicable Revolving Credit Commitment) under this Agreement pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each Lender
agreeing to provide such Commitment, if any, each additional Lender, if any, and
the Administrative Agent. Notwithstanding Section 13.14, the Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 1.16.

 

Section 1.17.         Appointment and Authorization of Borrower Representative.
 Each Borrower irrevocably appoints and authorizes GFA (the “Borrower
Representative”) to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to GFA
by the terms thereof, together with all such powers as are reasonably incidental
thereto. Each Borrower irrevocably agrees that the Lenders and Administrative
Agent may conclusively rely on the authority of GFA in exercising the powers
granted to it by the terms of this Agreement.

 

-25-

 

 

Section 2.          Fees.

 

Section 2.1.          Fees. (a) Revolving Credit Commitment Fee. The Borrowers
shall pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee at the rate per
annum equal to the Applicable Margin for Commitment Fee (computed on the basis
of a year of 360 days and the actual number of days elapsed) on the average
daily Unused Revolving Credit Commitments. Such commitment fee shall be payable
quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.

 

(b)          Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.3 hereof,
the Borrowers shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.25% of the face amount of (or of the increase in the face amount of)
such Letter of Credit. Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrowers shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee at a rate per annum equal to the Applicable Margin for
Letter of Credit Fee (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face (i.e., the undrawn) amount of Letters of Credit outstanding
during such quarter. In addition, the Borrowers shall pay to the L/C Issuer for
its own account the L/C Issuer’s standard issuance, drawing, negotiation,
amendment, assignment, and other administrative fees for each Letter of Credit
as established by the L/C Issuer from time to time.

 

(c)          Administrative Agent Fees. The Borrowers shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrowers in the Fee Letter, or as otherwise
agreed to in writing between them.

 

(d)          Arranger Fees. The Borrowers shall pay to each Lead Arranger the
fees agreed to between the Lead Arrangers and the Borrowers in a fee letter
dated May 31, 2012 (the “Fee Letter”).

 

(e)          Audit Fees. The Borrowers shall pay to the Administrative Agent for
its own use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrowers shall not be required to pay the
Administrative Agent for more than one (1) such audit per calendar year.

 



-26-

 

 

Section 3.          Place and Application of Payments.

 

Section 3.1.          Place and Application of Payments. All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrowers under this Agreement and the
other Loan Documents, shall be made by the Borrowers to the Administrative Agent
by no later than 1:00 p.m. (Chicago time) on the due date thereof at the office
of the Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrowers) or, if such payment is to
be made in an Alternative Currency, no later than 1:00 p.m. local time at the
place of payment to such office as the Administrative Agent has previously
specified in a written notice to the Borrower Representative for the benefit of
the Lender(s) or L/C Issuer entitled thereto. Any payments received after such
time shall be deemed to have been received by the Administrative Agent on the
next Business Day. All such payments shall be made (i) in U.S. Dollars, in
immediately available funds at the place of payment, or (ii) in the case of
amounts payable hereunder in an Alternative Currency, in such Alternative
Currency in such funds then customary for the settlement of international
transactions in such currency, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. If the Administrative Agent causes amounts to
be distributed to the Lenders in reliance upon the assumption that the Borrowers
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, (x) if such scheduled payment was to be made in U.S.
Dollars, the Federal Funds Rate for each such day and (y) if such scheduled
payment was to be made in an Alternative Currency, the Overnight Rate with
respect to such unpaid amount and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, (x) if such scheduled payment was to be made in U.S. Dollars,
the Base Rate in effect for each such day and (y) if such scheduled payment was
to be made in an Alternative Currency, the Overnight Rate with respect to such
unpaid amount.

 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral and payments made
under or in respect of the Guaranties received, in each instance, by the
Administrative Agent or any of the Lenders after (x) acceleration or the final
maturity of the Obligations or (y) termination of the Commitments as a result of
an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

 



-27-

 

 

(a)          first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, and in any event including all costs and expenses of a character
which the Borrowers have agreed to pay the Administrative Agent, the L/C Issuer
and the Swing Line Lender under Section 13.16 hereof (such funds to be retained
by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, for its own account unless it has previously been reimbursed for
such costs and expenses by the Lenders, in which event such amounts shall be
remitted to the Lenders to reimburse them for payments theretofore made to the
Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable);

 

(b)          second, to the payment of any outstanding costs and expenses
incurred by the Lenders in protecting, performing or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrowers have agreed to pay the Lenders under Section 13.16 hereof;

 

(c)          third, to the payment of the Swing Loans, both for principal and
accrued but unpaid interest;

 

(d)          fourth, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(e)          fifth, to the payment of principal on the Loans (other than Swing
Loans), unpaid Reimbursement Obligations, together with amounts to be held by
the Administrative Agent as collateral security for any outstanding
L/C Obligations pursuant to Section 9.4 hereof (until the Administrative Agent
is holding an amount of cash equal to the then outstanding amount of all such
L/C Obligations), and, to the extent such amount constitutes proceeds of
Collateral, Hedging Liability, the aggregate amount paid to, or held as
collateral security for, the Lenders and L/C Issuer and, in the case of Hedging
Liability, their Affiliates to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(f)          sixth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrowers and its Subsidiaries
secured by the Loan Documents (including, without limitation, Bank Product
Obligations) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and

 

(g)          finally, to the Borrowers or whoever else may be lawfully entitled
thereto.

 

-28-

 

 

Section 4.          Guaranties and Collateral.

 

Section 4.1.          Guaranties. The payment and performance of the
Obligations, Hedging Liability, and Bank Product Obligations shall at all times
be guaranteed by the Parent and each direct and indirect wholly-owned Domestic
Subsidiary of the Borrowers pursuant to Section 12 hereof or pursuant to one or
more guaranty agreements in form and substance reasonably acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time (individually a “Guaranty” and collectively the “Guaranties” and
each of the Parent and each such wholly-owned Domestic Subsidiary executing and
delivering this Agreement as a Guarantor (including any wholly-owned Domestic
Subsidiary hereafter executing and delivering an Additional Guarantor Supplement
in the form called for by Section 12 hereof) or a separate Guaranty being
referred to herein as a “Guarantor” and collectively the “Guarantors”); provided
that (a) except as set forth in Section 8.27 hereof, an Immaterial Subsidiary
shall not be required to become a party to the Loan Documents as a Subsidiary
Guarantor, (b) any Subsidiary (as identified in a written notice to the
Administrative Agent on or prior to the date hereof) that is prohibited by any
contractual obligation existing on the Closing Date from guaranteeing the
Obligations, Hedging Liability and Bank Product Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee unless such consent, approval, license or
authorization has been received (provided that the Borrowers and the applicable
Subsidiaries shall only be required to expend commercially reasonable efforts to
get any such consent, approval, license or authorization but in any event shall
not be required to expend any funds in relation to obtaining any of the
foregoing) or which would result in a material adverse tax consequence to the
Borrowers or one of their respective Subsidiaries, as reasonably determined by
the Borrowers, shall not be required to be a Subsidiary Guarantor hereunder and
(c) any Subsidiary where the burden or cost of obtaining a guarantee from such
Subsidiary outweighs the benefit to the Lenders, as determined in the reasonable
discretion of the Administrative Agent shall not be required to be a Subsidiary
Guarantor hereunder, and (d) no Excluded Subsidiary shall be required to be a
Subsidiary Guarantor hereunder. Any Domestic Subsidiary becoming a Subsidiary
Guarantor shall at all times thereafter remain a Guarantor except as otherwise
set forth in Section 12.3(b). Any Domestic Subsidiary that ceases to be an
Immaterial Subsidiary shall be required to become a Subsidiary Guarantor within
ten (10) Business Days of the occurrence thereof.

 

Section 4.2.          Collateral. The Obligations, Hedging Liability, and Bank
Product Obligations shall be secured by (a) valid, perfected, and enforceable
Liens on all issued and outstanding equity interests of the Borrowers and each
Guarantor (other than the Parent) and (b) valid, perfected, and enforceable
Liens on all right, title, and interest of each Borrower and each Guarantor in
all of their accounts, chattel paper, instruments, documents, general
intangibles, letter-of-credit rights, supporting obligations, deposit accounts,
securities accounts, investment property, inventory equipment, fixtures,
commercial tort claims, real estate and certain other Property, whether now
owned or hereafter acquired or arising, and all proceeds thereof; provided,
however, that the Collateral shall not include any Excluded Property.
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, the Borrowers and the Guarantors will not be required to take
any action in any non-U.S. jurisdiction to create any security interest in
assets located or titled outside of any jurisdiction other than the United
States of America or to perfect any security interests in such assets (and there
shall be no security agreements or pledge agreements governed by the laws of any
jurisdiction other than the United States of America).

 

-29-

 

 

Section 4.3.          Depository Banks. Subject to the requirements to deliver
account control agreements set forth in Section 8.29 hereof, not later than the
nine month anniversary (as such date may be extended by the Administrative Agent
in its sole discretion) of the Closing Date, each of the Parent, the Borrowers,
and the Guarantors shall maintain with the Administrative Agent (or one of its
Affiliates), another Lender (or one of its Affiliates) or such other bank(s) or
financial institution(s) reasonably acceptable to the Administrative Agent as
its primary depository bank, including for its principal operating,
administrative, cash management, lockbox arrangements, collection activity, and
other deposit accounts and securities accounts for the conduct of its business.
Subject to Section 8.29 hereof, all deposit accounts and securities accounts
other than Exempted Accounts shall be maintained with the Administrative Agent,
another Lender, or such other bank(s) or financial institution(s) reasonably
acceptable to the Administrative Agent subject to deposit account control
agreements or securities account control agreements, as applicable, in favor of
Administrative Agent on terms reasonably satisfactory to Administrative Agent
(all such deposit accounts and securities accounts maintained with the
Administrative Agent or with such other bank(s) subject to a deposit account
control agreement or securities accounts control agreement, as applicable, being
hereinafter collectively referred to as the “Assigned Accounts”). For the
avoidance of doubt, nothing contained in this Section 4.3 shall prohibit the
Borrowers or the Guarantors from maintaining any securities account with FC
Stone, LLC, so long as such account remains subject to an account control
agreement in favor of the Administrative Agent on terms reasonably satisfactory
to the Administrative Agent.

 

Section 4.4.          Liens on Real Property. In the event that (i) any Borrower
or any Guarantor owns or hereafter acquires any fee owned real property with a
fair market value in excess of $500,000, or (ii) the aggregate fair market value
of which when aggregated with the fair market value of all other fee owned real
property owned by the Borrowers and the Guarantors not subject to a mortgage or
deed of trust as described in this Section 4.4, at any time exceeds $1,000,000,
the Borrowers shall, or shall cause such Guarantor to, execute and deliver to
the Administrative Agent a mortgage or deed of trust reasonably acceptable in
form and substance to the Administrative Agent for the purpose of granting to
the Administrative Agent (or a security trustee therefor) a Lien on such real
property to secure the Obligations, Hedging Liability, and Bank Product
Obligations, shall pay all mortgage recording taxes, costs, and expenses
incurred by the Administrative Agent in recording such mortgage or deed of
trust, and shall supply to the Administrative Agent at the Borrowers’ cost and
expense a survey, “Phase I” environmental report (at the reasonable request of
the Administrative Agent with respect to such newly acquired real property),
hazard insurance policy, appraisal report, and a mortgagee’s policy of title
insurance from a title insurer reasonably acceptable to the Administrative Agent
insuring the validity of such mortgage or deed of trust and its status as a
first Lien (subject to Liens permitted by this Agreement and the other Loan
Documents) on the real property encumbered thereby and such other instrument,
documents, certificates, and opinions reasonably required by the Administrative
Agent in connection therewith.

 

Section 4.5.          Further Assurances. The Borrowers agree to, and to cause
each Guarantor to, from time to time at the request of the Administrative Agent
or the Required Lenders, execute and deliver such documents and do such acts and
things as the Administrative Agent or the Required Lenders may reasonably
request in order to provide for or perfect or protect such Liens on the
Collateral. In the event any Borrower or any Guarantor forms or acquires any
other wholly-owned Domestic Subsidiary after the date hereof, except as
otherwise provided in Sections 4.1 and 4.2 above, the Borrowers shall promptly
upon such formation or acquisition cause such newly formed or acquired
Subsidiary to execute a Guaranty and such Collateral Documents as the
Administrative Agent may then reasonably require, and the Borrowers shall also
deliver to the Administrative Agent, or cause such Subsidiary to deliver to the
Administrative Agent, at the Borrowers’ cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

 

-30-

 

 

Section 5.          Definitions; Interpretation.

 

Section 5.1.          Definitions. The following terms when used herein shall
have the following meanings:

 

“Acquired Business” means the entity or assets acquired by any Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that any
Borrower or such Subsidiary is the surviving entity.

 

“Act” is defined in Section 13.25 hereof.

 

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

 

“Administrative Agent” means Bank of Montreal, in is capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender” is defined in Section 1.14 hereof.

  

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 15% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 15% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.



-31-

 



 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, LIBOR or
Base Rate floors or otherwise; provided that original issue discount and upfront
fees shall be equated to interest rate assuming a 4-year life to maturity (or,
if less, the stated life to maturity at the time of its incurrence of the
applicable Indebtedness); and provided, further, that “All-In Yield” shall not
include arrangement fees, structuring fees or underwriting or similar fees paid
to arrangers for such Indebtedness.

 

“Alternative Currency” means Canadian dollars, and any other currency approved
by all Revolving Lenders, in each case for so long as such currency is readily
available to all Revolving Lenders and is freely transferable and freely
convertible to U.S. Dollars and the Reuters Monitor Money Rates Service (or any
successor thereto) reports a LIBOR for such currency for interest periods of
one, two, three and six or, if available to all Revolving Credit Lenders, nine
or twelve calendar months; provided that if any Lender provides written notice
to the Borrower Representative (with a copy to the Administrative Agent) that
any currency control or other exchange regulations are imposed in the country in
which any such Alternative Currency is issued and that in the reasonable opinion
of such Lender funding a Loan in such currency is impractical, then such
currency shall cease to be an Alternative Currency hereunder until such time as
all the Lenders reinstate such country’s currency as an Alternative Currency.

 

“Applicable Margin” means, (a) with respect to Term Loans, 5.75% per annum for
Eurocurrency Loans and 4.75% for Base Rate Loans, and (b) with respect to
Revolving Loans, Reimbursement Obligations, and the commitment fees and letter
of credit fees payable under Section 2.1 hereof, until the first Pricing Date,
the rates per annum shown opposite Level III below, and thereafter from one
Pricing Date to the next the Applicable Margin means the rates per annum
determined in accordance with the following schedule:

  



Level   Total Funded Debt
to EBITDA Ratio
for Such Pricing
Date  Applicable Margin for
Base Rate Loans under
Revolving Credit and
Reimbursement
Obligations shall be:   Applicable Margin for
Eurocurrency Loans
under Revolving Credit
and Letter of credit Fee
Shall Be:  

Applicable

Margin for

Commitment Fee

Shall Be:

                     IV   Greater than or equal to 4.50 to 1.0   4.50%   5.50% 
 0.50%  III   Less than 4.50 to 1.0, but greater than or equal to 4.0 to 1.0 
 4.25%   5.25%   0.50%

 



-32-

 

 

Level   Total Funded Debt
to EBITDA Ratio
for Such Pricing
Date  Applicable Margin for
Base Rate Loans under
Revolving Credit and
Reimbursement
Obligations shall be:   Applicable Margin for
Eurocurrency Loans
under Revolving Credit
and Letter of credit Fee
Shall Be:  

Applicable

Margin for

Commitment Fee

Shall Be:

                     II   Less than 4.0 to 1.0, but greater than or equal to
3.50 to 1.0   4.00%   5.00%   0.50%  I   Less than 3.50 to 1.0   3.75%   4.75% 
 0.375%

  

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Parent ending on or after September 30, 2012, the date on which the
Administrative Agent is in receipt of the Parent’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof. The
Applicable Margin shall be established based on the Total Funded Debt to EBITDA
Ratio for the most recently completed fiscal quarter and the Applicable Margin
established on a Pricing Date shall remain in effect until the next Pricing
Date. If the Administrative Agent has not received the Parent’s financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
Section 8.5 hereof, until such financial statements and audit report are
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level IV shall apply). If the Borrowers subsequently deliver such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date. In all other circumstances, the Applicable
Margin established by such financial statements shall be in effect from the
Pricing Date that occurs immediately after the end of the fiscal quarter covered
by such financial statements until the next Pricing Date. Each determination of
the Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrowers and the Lenders if
reasonably determined, absent manifest error. In the event that any financial
statement or Compliance Certificate delivered pursuant hereto is inaccurate, and
such inaccuracy, if corrected, would have led to the imposition of a higher or
lower Applicable Margin for any period than the Applicable Margin applied for
that period, then (i) the Borrowers shall immediately deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for that period, (ii) the Applicable Margin shall be determined
based on the corrected Compliance Certificate for that period, and (iii) the
Borrowers shall immediately pay to the Administrative Agent (for the account of
the Lenders during that period or their successors and assigns) the accrued
additional interest owing as a result of such increased Applicable Margin for
that period. This paragraph shall not limit any other rights of the
Administrative Agent or the Lenders (including, without limitation, rights under
Section 9 hereof), and shall survive until the payment in full in cash of the
aggregate outstanding principal balance of the Loans.

 

“Application” is defined in Section 1.3(b) hereof.

 

-33-

 

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assigned Accounts” is defined in Section 4.3 hereof.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.13 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means, with respect to any Borrower or Guarantor,
the chief executive officer, president, general counsel, chief financial
officer, treasurer or assistant treasurer or other similar officer of such
Borrower or Guarantor and, as to any organizational documents required to be
delivered under any Loan Document, any secretary or assistant secretary of such
Borrower or Guarantor, together with any other persons shown on the list of
officers provided by each Borrower pursuant to Section 7.2(h) hereof or on any
update of any such list provided by any Borrower to the Administrative Agent, or
any further or different officers of any Borrower or Guarantor so named by any
Authorized Representative of such Borrower in a written notice to the
Administrative Agent.

 

“Available Basket Amount” means, at any time (the “Reference Date”), the sum of:

 

(a)          an amount (which shall not be less than zero) equal to the
cumulative amount of Excess Cash Flow of the Borrowers for the Available Basket
Amount Reference Period not required to be applied as a prepayment of Term Loans
pursuant to Section 1.9(b)(iii); plus

 

(b)          the fair market value of any capital contributions to the Parent
and/or the Borrowers (in each case, without duplication) consisting of property
or assets (including cash) or Net Cash Proceeds from the sale or issuance of
equity interests issued by the Parent and/or the Borrowers (other than any
Disqualified Capital Stock) received or made by the Borrowers (or the Parent and
contributed by the Parent to one or more of the Borrowers) during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date and not previously applied for a
purpose other than use in the Available Basket Amount (including for purposes of
Section 8.7); minus

 

(c)          the aggregate amount of any Investments made pursuant to
Section 8.9(q), any Restricted Payments made pursuant to Section 8.12(v) or
Capital Expenditures made pursuant to Section 8.23(c)(ii) during the period
commencing on the Closing Date and ending on the Reference Date.

 

Notwithstanding the foregoing, the “Available Basket Amount” shall never be less
than zero.

 

-34-

 

 



“Available Basket Amount Reference Period” means, as of any date of
determination, the period from and including January 1, 2013 through and
including the last day of the most recently completed fiscal year of the Parent
with respect to which the Administrative Agent and the Lenders have received the
financial statements and audit report, together with the related Compliance
Certificate, pursuant to Section 8.5(b) and (j) hereof.

 

“Available Cash” means, at any time the same is to be determined, the lesser of
(x) $10,000,000 or (y) the available amount of unrestricted cash maintained by
the Borrowers and the Guarantors on deposit with any Lender (or Affiliates of a
Lender) or such other bank(s) or financial institution(s) reasonably acceptable
to the Administrative Agent; provided that in order for the unrestricted cash
amounts described in clause (y) of this definition to continue to be “Available
Cash” for purposes of this Agreement, such unrestricted cash amounts must be on
deposit in accounts subject to a deposit account control agreement or a
securities account control agreement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent within 90 days of the
Closing Date (or such later date as may be agreed to by the Administrative
Agent).

 

“Bank Products” means each and any of the following bank products and services
provided to any Borrower or any Guarantor by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Bank Product Obligations” of the Borrowers and the Guarantors means any and all
of their obligations, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Bank Products.

 

“Base Rate” is defined in Section 1.4(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

 

“Best Life Purchase Obligation” means the unpaid balance, including principal
and interest, of the remaining purchase price for the assets purchased by the
Borrowers pursuant to the Asset Purchase and Sale Agreement dated as of December
6, 2010, among Best Life Corporation, Bob Greene, and the Borrower.

 

“Borrower Representative” is defined in Section 1.17 hereof.

  

“Borrowers” means, immediately prior to the Closing Date Acquisition, GFA,
Glutino and UHF, and immediately after the consummation of the Closing Date
Acquisition, means GFA, Glutino, UHF and Target for all purposes of this
Agreement and each other Loan Document.

 



-35-

 

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurocurrency
Loans, for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the Lenders under a Credit according to their Percentages
of such Credit. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the Borrowers, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loans to the other,
all as determined pursuant to Section 1.6 hereof. Borrowings of Swing Loans are
made by the Swing Line Lender in accordance with the procedures set forth in
Section 1.7 hereof.



 

“Brandeis License” is defined in Schedule 5.1 hereof.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurocurrency Loan in U.S. Dollars, on which banks are
dealing in U.S. Dollar deposits in the interbank Eurocurrency market in London,
England and Nassau, Bahamas and, if the applicable Business Day relates to the
borrowing or payment of a Eurocurrency Loan denominated in an Alternative
Currency, on which banks and foreign exchange markets are open for business in
the city where disbursements of or payments on such Loan are to be made and, if
such Alternative Currency is the euro or any national currency of a nation that
is a member of the European Economic and Monetary Union, which is a TARGET
Settlement Day.

 

“Capital Expenditures” means, with respect to any person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such person in
accordance with GAAP (excluding (i) normal replacements and maintenance which
are properly charged to current operations, (ii) any expenditures made with the
proceeds of any Disposition permitted under Section 8.10 hereof, to the extent
that the proceeds therefrom are permitted to be reinvested pursuant to
Section 1.9(b) hereof, (iii) expenditures which are contractually required to
be, and are, reimbursed in cash by a unrelated third party to the Parent, the
Borrowers or any of their respective Subsidiaries during such period of
calculation, (iv) that portion, if any, of any Permitted Acquisition effected
pursuant to Section 8.9(h) hereof which would be required to be accounted for as
a capital expenditure in accordance with GAAP, and (v) capitalized interest).
For purposes of this definition, the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be.

  

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

-36-

 

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Carry Forward Amount” is defined in Section 8.23(c) hereof.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Change of Control” means any of (a) the Parent ceases to own legally and
beneficially 100%, of the issued and outstanding equity interests of each
Borrower, (b) the acquisition by any “person” or “group” (as such terms are used
in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
at any time of beneficial ownership of 35% or more of the outstanding capital
stock or other equity interests of the Parent on a fully-diluted basis, (c) the
failure of individuals who are members of the board of directors (or similar
governing body) of the Parent on the Closing Date (together with any new or
replacement directors whose nomination for election was approved by a majority
of the directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of the Parent, or (d) any “Change of Control” (or words of like
import), as defined in any agreement or indenture relating to any issue of
Indebtedness of the Parent or any Guarantor aggregating in excess of $10,000,000
shall occur.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

  

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner reasonably acceptable to the Administrative Agent in its discretion.

 

-37-

 

 

“Closing Date Acquisition” means the acquisition by UHF of 100% of the issued
and outstanding membership interests of the Target.

 

“Closing Date Acquisition Agreement” means the Membership Interest Purchase
Agreement, dated as of May 31, 2012, by and among Hubson Acquisition, LLC, an
Indiana limited liability company, Ehud Baron, Etai Baron, Rivka Grinberg, Yosef
Lutwak, Chadwick White, the Parent, UHF and, solely for purposes of Sections
5.3, 5.7, 5.13, 5.18 and 6.1(b) and Article 9 thereof, Allan B. Hubbard, in his
personal capacity and in his capacity as Trustee of the Allan B. Hubbard
Revocable Trust, and Devin Anderson, together with all schedules and exhibits
thereto.

 

“Closing Date Acquisition Documents” means the Closing Date Acquisition
Agreement, and each other document executed in connection with the Closing Date
Acquisition.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, under or pursuant to the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4(b) hereof.

 

“Collateral Documents” means the Security Agreements and all other mortgages,
deeds of trust, security agreements, pledge agreements, assignments, financing
statements, deposit account control agreements, securities account control
agreements and other documents as shall from time to time secure or relate to
the Obligations, the Hedging Liability, and the Bank Product Obligations or any
part thereof.

 

“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.

 

“Compliance Certificate” has the meaning set forth in Section 8.5(j) hereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

  

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit” means any of the Revolving Credit or the Term Credit.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

-38-

 

  

“De-Ro-Ma” means Importations DE-RO-MA (1983) Ltée, a corporation established
pursuant to the laws of the Province of Québec.



 

“De-Ro-Ma Payments” means payments actually received from De-Ro-Ma by any
Borrower or any Guarantor pursuant to the GFA Note or any Intercompany
Agreement, in each case to the extent made, directly or indirectly, from
proceeds of investments, loans or advances from a Borrower or Guarantor to
De-Ro-Ma pursuant to Sections 8.7(e), 8.9(f) or 8.9(g) hereof.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 1.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two Business Days of the date when due, (b) has notified
the Borrower Representative, the Administrative Agent or any L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower
Representative, to confirm in writing to the Administrative Agent and the
Borrowers that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower Representative), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had publicly appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 1.15(b)) upon delivery of
written notice of such determination to the Borrowers, the L/C Issuer, the Swing
Line Lender and each Lender.

 



-39-

 

 

“Designated Disbursement Account” means the account maintained with the
Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrowers’ Designated Disbursement Account (or such
other account as the Borrowers and the Administrative Agent may otherwise
agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 8.10(a), (b), (c), (d), (h), (j) and (l) hereof.

 

“Disqualified Capital Stock” means any capital stock or other equity interests
of any class or classes that, by its terms (or by the terms of any security or
other capital stock into which it is convertible or for which it is
exchangeable) or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), in whole
or in part, (c) provides for the scheduled payment of dividends in cash or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
capital stock or other equity interests that would constitute Disqualified
Capital Stock, in each case for clauses (a) through (d) above, prior to the date
that is 91 days after the Term Loan Maturity Date.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

-40-

 

 

“EBITDA” means, with reference to any period, Net Income for such period plus
the sum, without duplication, of (i) all amounts deducted in arriving at such
Net Income amount in respect of (a) Interest Expense for such period, (b) Taxes
for such period, (c) depreciation of fixed assets and amortization of intangible
assets for such period, (d) non-cash equity compensation (including, without
limitation, dividend equivalent rights with respect to stock options, restricted
stock units, phantom stock or similar compensation-based plans or arrangements),
(e) non-cash warrant expenses, (f) any write off or amortization of deferred
financing costs, (g) any net after tax extraordinary gains or losses or income
or expense or charge reducing (or increasing) Net Income with respect to such
period or any other non-recurring expenses, losses and charges reducing Net
Income with respect to such period which (in the case of such non-recurring
expenses, losses and charges) do not represent a cash item in such period or any
future period, (h) fees and expenses incurred in respect of the execution and
delivery of this Agreement, the Closing Date Acquisition and the related
transactions, (i) in connection with the Closing Date Acquisition and any future
Permitted Acquisitions any net after tax extraordinary, nonrecurring or unusual
gains or losses or income or expense or charge (less all fees and expenses
relating thereto), whether cash or non-cash, including, bonuses payable, any
“change of control” payments, and expenses in connection with the exercise of
stock options by certain holders of options in the Target and/or the Acquired
Business that is the subject of such Permitted Acquisition, (j) all costs
incurred in connection with implementing synergies as part of the Closing Date
Acquisition for such period, provided that no more than $3,000,000 in the
aggregate may be added back pursuant to this clause (j) during the term of this
Agreement and all such costs and expenses shall have been incurred on or prior
to the last day of the Parent’s fiscal quarter ending December 31, 2014,
(k) non-cash purchase accounting charges incurred during such period, (l)
non-cash losses arising from mark-to-market adjustments of hedging transactions
permitted hereunder, (m) integration or reorganization expenses (including,
without limitation, severance, relocation, plant consolidation and related
items) arising directly or indirectly from the Glutino Acquisition or the
Closing Date Acquisition in an aggregate amount not to exceed $6,000,000;
provided, however, such integration or reorganization expenses must be incurred
and paid on or prior to December 31, 2015, (n) any fees and expenses related to
the Glutino Acquisition to the extent not directly or indirectly paid by the
Borrowers or any Guarantor after the date of the Glutino Acquisition, provided
that (A) no amounts shall be added back pursuant to this clause (n) in any
fiscal quarter of the Parent after its fiscal quarter ending on or about
September 30, 2012, and (B) it being understood and agreed that the aggregate
amount added back pursuant to this clause shall be without duplication of the
specified EBITDA amounts referenced below, (o) settlements or damage awards with
respect to any class-action lawsuit in an amount not to exceed $500,000 during
any period and $2,000,000 in the aggregate during the term of this Agreement,
(p) any write-off of any capitalized fees and expenses with respect to enforcing
the rights of the Parent or its Subsidiaries under any patent or patent
application, (q) the cumulative effect of changes in accounting principles as
required by GAAP, (r) long-term incentive compensation for employees of the
Target or any of its Subsidiaries (to the extent not paid by any Borrower or
Guarantor after the Closing Date), and (s) to the extent incurred during such
period, all costs and expenses in connection with the entering into of the
hedging arrangements required by Section 8.22 hereof, plus (ii) cost savings and
synergies projected by the Parent in good faith to be realized as part of the
Closing Date Acquisition, provided that (A) such projected cost savings and
synergies are reflected in the Initial Projections, (B) no amounts shall be
added back pursuant to this clause in any fiscal quarter of the Parent after its
fiscal quarter ending on or about December 31, 2014, and (C) it being understood
and agreed that the aggregate amount added back pursuant to this clause shall be
equal to $3,000,000 net of the amount of actual salary and benefits cost savings
realized from head count reductions from and after the Closing Date, minus (iii)
all non-cash gains arising from mark-to-market adjustments of hedging
transactions permitted hereunder; provided that for the purposes of calculating
the financial maintenance covenants set forth in Section 8.23 hereof as of the
end of each fiscal quarter of the Parent for the four fiscal quarter period then
ended, (A) the “EBITDA” for the Parent and its Subsidiaries for the fiscal
quarters ending September 30, 2011, December 31, 2011 and March 31, 2012 shall
for all purposes of this Agreement be deemed to be $12,681,000, $13,571,000 and
$14,564,000, respectively and (B) the “EBITDA” for the Target and its
Subsidiaries for (x) the calendar months ending April 30, 2012 and May 31, 2012
shall for all purposes of this Agreement be deemed to be $1,419,000 and
$1,143,000, respectively and (y) the calendar month ending June 30, 2012 (and
any stub period thereafter through and including the Closing Date) shall for all
purposes of this Agreement be calculated based on the actual reported numbers
for the Target and its Subsidiaries for such calendar month with adjustments
consistent with the adjustments to the Target’s and its Subsidiaries “EBITDA”
results for the previous 11-month period prior to such calendar month that have
already been included in this Agreement for purposes of compliance with the
applicable financial covenants and financial tests (which adjustments shall
include, but not be limited to, management fees, “change of control” bonuses and
expenses incurred in respect of the execution and delivery of this Agreement,
the Closing Date Acquisition and the related transactions).

 

-41-

 

 

“Effective Date” is defined in Exhibit G hereof.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower Representative (each such
approval not to be unreasonably withheld or delayed, it being understood that an
assignment to a competitor of the Borrowers or their respective Subsidiaries is
grounds upon which the Borrower Representative may reasonably withhold its
approval of such assignment); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Borrower or any Guarantor or any of
either Borrower’s or such Guarantor’s Subsidiaries.

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrowers or any of their respective Subsidiaries and any other
business relating to any food, beverage or health related product or service in
the functional, healthy, natural, or specialty foods segments, in any channel of
distribution.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurocurrency Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

 

“Eurocurrency Reserve Percentage” is defined in Section 1.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

  

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

-42-

 

 

“Excess Cash Flow” means, with respect to any period (without duplication), the
amount (if any) by which (a) EBITDA (but determined for such purposes without
giving effect to any extraordinary gains or losses or pro forma results from
Acquisitions for the period prior to the consummation thereof) during such
period exceeds (b) the sum of (i) Interest Expense payable in cash during such
period, plus (ii) Taxes payable in cash during such period, plus (iii) the
aggregate amount of payments required to be made, and actually made, by the
Parent, the Borrowers and their respective Subsidiaries during such period in
respect of all principal on all Indebtedness (whether at maturity, as a result
of mandatory sinking fund redemption, mandatory prepayment, acceleration or
otherwise, but excluding payments made under the Revolving Credit which do not
result in a permanent reduction of the Revolving Credit and excluding
prepayments of the Term Loans made under Section 1.9 hereof), plus (iv) the
aggregate amount of Capital Expenditures made by the Parent, the Borrowers and
their respective Subsidiaries during such period to the extent permitted by this
Agreement and not financed with proceeds of Indebtedness (but excluding credit
extended under the Revolving Credit), plus (v) the total consideration paid by
the Parent, the Borrowers and their respective Subsidiaries with respect to any
Permitted Acquisition during such period to the extent not financed with
proceeds of Indebtedness (but excluding credit extended under the Revolving
Credit), plus (vi) any increases in non-debt, non-cash working capital of the
Parent, the Borrowers and their respective Subsidiaries for such period, plus
(vii) other amounts paid in cash during such period, in each case to the extent
included as an “add-back” in the calculation of EBITDA (whether added back in
such period or a prior period), plus (viii) all non-cash amounts incurred during
such period to the extent included as an “add-back” in the calculation of EBITDA
pursuant to clause (ii) set forth in such definition, plus (ix) to the extent
not included in clauses (vii) or (viii) of this definition, all amounts included
as an “add-back” in the calculation of EBITDA for such period pursuant to clause
(p) set forth in such definition, plus (x) without duplication, any Taxes paid
by the Parent, the Borrowers and their respective Subsidiaries in cash, or
amounts deemed to be received by the Parent, the Borrowers and their respective
Subsidiaries, during such period, in each case, as a result of the exercise of
any option or the vesting of any restricted stock or restricted stock units,
minus (xi) any decreases in non-debt, non-cash working capital of the Parent,
the Borrowers and their respective Subsidiaries for such period.

 

“Excess Cash Flow Prepayment Percentage” means 50%; provided that the Excess
Cash Flow Prepayment Percentage shall reduce to 25% with respect to any fiscal
year for which (i) the Total Funded Debt/EBITDA Ratio calculated on a Pro Forma
Basis for the most recently completed two consecutive fiscal quarters is less
than 3.25 to 1.0 as evidenced by the most recent fiscal year-end Compliance
Certificate furnished to the Administrative Agent pursuant to Section 8.5(b) and
(j) hereof, and (ii) no Default or Event of Default has occurred and is
continuing at such time, and shall further reduce to 0% with respect to any
fiscal year for which (i) the Total Funded Debt/EBITDA Ratio calculated on a Pro
Forma Basis for the most recently completed two consecutive fiscal quarters is
less than 2.75 to 1.0 as evidenced by the most recent fiscal year-end Compliance
Certificate furnished to the Administrative Agent pursuant to Section 8.5(b) and
(j) hereof, and (ii) no Default or Event of Default has occurred and is
continuing at such time.

  

“Excess Interest” is defined in Section 13.20 hereof.

 

-43-

 

 

“Excluded Property” means (i) any motor vehicles and other assets subject to
certificates of title, letter of credit rights and commercial tort claims with a
value not in excess of $250,000 in the aggregate; (ii) pledges and security
interests prohibited by law, rule or regulation (in each case for so long as
such prohibition remains in effect); (iii) equity interests of any Foreign
Subsidiary (other than 65% of the outstanding voting equity interests (and 100%
of the non-voting equity interests) of any first-tier Foreign Subsidiary);
(iv) foreign assets (including, without limitation, assets held by any Foreign
Subsidiary); (v) any lease, license or other agreement or any Property acquired,
constructed, fixed or improved and financed with indebtedness permitted under
Section 8.7(b) to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or terms of any such
indebtedness or create a right of termination in favor of, or require the
consent of, any other party thereto (other than a Borrower or a Guarantor) after
giving effect to applicable anti-assignment provisions under the Uniform
Commercial Code and only so long as such prohibition remains in effect, other
than receivables and proceeds thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code notwithstanding such
prohibition; (vi) interests in partnerships, joint ventures and non-Wholly-Owned
Subsidiaries which cannot be pledged without the consent of one or more third
parties (provided that the Borrowers and the applicable Subsidiaries shall only
be required to expend commercially reasonable efforts to get any such consent,
approval, license or authorization but in any event shall not be required to
expend any funds in relation to obtaining any of the foregoing); (vii) Liens on
equipment located at facilities owned or maintained by any Borrower’s co-packers
shall not be perfected to the extent that the book value of any such individual
item of equipment does not exceed $100,000 and the book value of all such
equipment does not exceed $3,000,000 in the aggregate; (viii) any leasehold
rights and interests in real property (including landlord waivers, estoppels and
collateral access letters) and, except as set forth in Section 4.4 hereof, any
fee owned real property; (ix) any Exempted Account; and (x) those assets as to
which the Administrative Agent and the Borrowers reasonably determine that the
burden or cost of obtaining such a security interest or perfection thereof
outweighs the benefit to the Lenders of the security to be afforded thereby.

 

“Excluded Subsidiary” means (i) each Foreign Subsidiary, (iii) each joint
venture of the Parent or any of its direct or indirect Subsidiaries, (iii) each
Domestic Subsidiary that has no material assets other than equity interests of
one or more Foreign Subsidiaries that are “controlled foreign corporations”
within the meaning of Section 957 of the Code, (iv) each Domestic Subsidiary
whose Voting Equity or other equity interests are owned directly or indirectly
by a Foreign Subsidiary and (v) any other Subsidiary whereby obtaining a
guarantee from such Subsidiary would violate any applicable law, rule or
regulation.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 1.14 hereof) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 13.1 amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 13.1(b) or Section 13.1(d), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

-44-

 

 

“Exempted Account” means (i) a deposit account or securities account the balance
of which consists exclusively of (and is identified when established as an
account established solely for the purposes of) (a) withheld income Taxes and
federal, state, local or foreign employment Taxes in such amounts as are
required in the reasonable judgment of any Borrower to be paid to the Internal
Revenue Service or any other U.S., federal, state or local or foreign government
agencies within the following month with respect to employees of any of the Loan
Parties, (b) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of any Borrower or one or more Guarantors, (c) amounts which are
required to be pledged or otherwise provided as security pursuant to any
requirement of any Governmental Authority or foreign pension requirement,
(d) any accounts opened and amounts or deposits relating to liens permitted by
Section 8.8(a) which are permitted hereunder, (e) amounts to be used to fund
payroll obligations (including, but not limited to, amounts payable to any
employment contracts between any Borrower and any of its Subsidiaries and their
respective employees) and (f) cash accounts maintained by the Borrowers and the
Guarantors in proximity to their operations provided that the total amount on
deposit in all such accounts at any one time shall not exceed $100,000 in the
aggregate, (ii) any accounts containing solely treasury stock and (iii) any
account maintained at Book&Claim for the sole purpose of trading GreenPalm
certificates provided that such accounts do not at any one time contain cash
balances in excess $50,000 in the aggregate.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 31, 2011, among the Borrowers, the Parent, the
guarantors party thereto, the Lenders party thereto and the Administrative
Agent, as the same may have been amended, restated or otherwise modified from
time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in Section
1.4(a) hereof.

 

“Fee Letter” has the meaning set forth in Section 2.1(d) hereof.

 

“Foreign Subsidiary” means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any state thereof or
the District of Columbia, and any Subsidiary thereof.

 

-45-

 

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Percentage of outstanding Swing
Loans made by the Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or agencies with
similar functions of comparable stature and authority with respect to any
Domestic Subsidiary (or, with respect to any Foreign Subsidiary, generally
accepted accounting principles in the opinions and pronouncements of equivalent
organizations in such Foreign Subsidiary’s jurisdiction of organization), which
are applicable to the circumstances as of the date of determination,
consistently applied.

 

“GFA” is defined in the introductory paragraph hereof.

 

“GFA Note” means that certain unsecured promissory note dated as of August 3,
2011 issued by 9249-2180 Québec Inc. to GFA.

 

“Glutino” is defined in the introductory paragraph hereof.

 

“Glutino Acquisition” means the acquisition by GFA, directly or indirectly, of
all of the issued and outstanding capital stock of De-Ro-Ma, the registered and
beneficial owner of all of the issued and outstanding capital stock of Glutino
USA, Inc., under and pursuant to that certain Stock Purchase Agreement dated as
of August 3, 2011 between 9249-2180 Québec Inc., a corporation established
pursuant to the laws of Canada, and Stepworth Holdings Inc., a corporation
established pursuant to the laws of Canada.

 

“Glutino Subsidiaries” means Glutino USA, Inc., SB Glutino, L.P., 9249-2180
Québec Inc. and 9249-2123 Québec Inc.

 

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

 

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Borrower or their respective Subsidiaries shall be a Hedging Agreement.

 

-46-

 

 

“Hedging Liability” means the liability of any Borrower or any Guarantor to any
of the Lenders, or any Affiliates of such Lenders in respect of any Hedging
Agreement of the type permitted under Section 8.7(c) hereof as the Borrowers or
such Guarantor, as the case may be, may from time to time enter into with any
one or more of the Lenders party to this Agreement or their Affiliates, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor).

 

“Holder” is defined in Section 13.16(a) hereof.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Immaterial Subsidiary” means any Domestic Subsidiary so long as such Domestic
Subsidiary, (x) on an individual basis has neither (A) assets with a book value
at or in excess of 1.0% of the consolidated total assets of the Borrowers and
the Guarantors at any time nor (B) EBITDA attributable to such Domestic
Subsidiary for the most recently completed fiscal quarter for the four fiscal
quarters then ended at or in excess of 1.0% of EBITDA of the Borrowers and the
Guarantors on a consolidated basis for such period; or (y) when taken together
with all other Domestic Subsidiaries that are not parties to the Loan Documents
as Guarantors, have neither (A) assets with a book value at or in excess of 2.5%
of the consolidated total assets of the Borrowers and the Guarantors at any time
nor (B) EBITDA attributable to such Domestic Subsidiaries for the most recently
completed fiscal quarter for the four fiscal quarters then ended at or in excess
of 2.5% of EBITDA of the Borrowers and the Guarantors on a consolidated basis
for such period. For the avoidance of doubt, in no event shall any Borrower be
an Immaterial Subsidiary at any time.

 

“Increase Date” is defined in Section 1.16 hereof.

 

“Incremental Amendment” is defined in Section 1.16 hereof.

 

“Incremental Term Loans” is defined in Section 1.16 hereof, and as so defined
includes a Base Rate Loan or a Eurocurrency Loan, each of which is a “type” of
Term Loan hereunder.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not more
than ninety (90) days past due), (c) all indebtedness secured by any Lien upon
Property of such Person, whether or not such Person has assumed or become liable
for the payment of such indebtedness, (d) all Capitalized Lease Obligations of
such Person, and (e) all obligations of such Person on or with respect to
letters of credit, bankers’ acceptances and other extensions of credit whether
or not representing obligations for borrowed money, in each case to the extent
drawn or otherwise utilized.

 

-47-

 

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“Indemnitee” is defined in Section 13.16(a) hereof.

 

“Information” is defined in Section 13.26 hereof.

 

“Initial Projections” means forecasts prepared by management of balance sheets,
income statements and cash flow statements of the Parent and its Subsidiaries on
a consolidated basis, which will be quarterly through (and including)
December 31, 2013 and annually thereafter for the term of the Commitments.

 

“Intercompany Agreements” means and includes the Management and Administrative
Services Agreement, the Tax Sharing Agreement and all other agreements,
instruments and other documents described in Schedule 8.24 hereto or directly
related thereto.

 

“Interest Coverage Ratio” means ratio of (i) EBITDA for the four fiscal quarters
of the Parent then ended, to (ii) cash Interest Expense for the same four fiscal
quarters then ended. For purposes hereof, Interest Expense for the first four
fiscal quarters ending after the Closing Date, shall be deemed to equal the
product of (x) the respective amounts described therein for the period from and
including the Closing Date and (y) a fraction, the numerator of which is 365 and
the denominator of which is the number of calendar days elapsed from and
including the Closing Date to and including the last day of such fiscal quarter.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Parent,
the Borrowers and their respective Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurocurrency Loan, the
last day of each Interest Period with respect to such Eurocurrency Loan and on
the maturity date and, if the applicable Interest Period is longer than (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period, (b) with respect to any Base Rate Loan
(other than Swing Loans), the last day of every calendar quarter and on the
maturity date, and (c) as to any Swing Loan, (i) bearing interest by reference
to the Base Rate, the last day of every calendar month, and on the maturity date
and (ii) bearing interest by reference to the Swing Line Lender’s Quoted Rate,
the last day of the Interest Period with respect to such Swing Loan, and on the
maturity date.

 

-48-

 

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurocurrency Loans or Swing Loans (bearing interest at the Swing Line Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurocurrency Loans, 1, 2, 3, 6 or, if available to all Lenders, 9 or
12 months thereafter and (b) in the case of Swing Loans bearing interest at the
Swing Line Lender’s Quoted Rate, on the date one (1) to five (5) Business Days
thereafter as mutually agreed by the Borrower Representative and the Swing Line
Lender, provided, however, that:

 

(i)          no Interest Period with respect to any portion of Loans of any type
shall extend beyond the final maturity date of such Loans;

 

(ii)         no Interest Period with respect to any portion of the Term Loans
shall extend beyond a date on which the Borrowers are required to make a
scheduled payment of principal on the Term Loans, unless the sum of (a) the
aggregate principal amount of Term Loans that are Base Rate Loans plus (b) the
aggregate principal amount of Term Loans that are Eurocurrency Loans with
Interest Periods expiring on or before such date equals or exceeds the principal
amount to be paid on the Term Loans on such payment date;

 

(iii)        whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurocurrency
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iv)        for purposes of determining an Interest Period for a Borrowing of
Eurocurrency Loans, a month means a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar
month; provided, however, that if there is no numerically corresponding day in
the month in which such an Interest Period is to end or if such an Interest
Period begins on the last Business Day of a calendar month, then such Interest
Period shall end on the last Business Day of the calendar month in which such
Interest Period is to end.

 

“L/C Issuer” means Bank of Montreal (and one or more of its Affiliates) or any
other Lender selected by the Borrowers and reasonably satisfactory to the
Administrative Agent, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 1.3(h)
hereof.

 

“L/C Obligations” means the U.S. Dollar Equivalent of the aggregate undrawn face
amounts of all outstanding Letters of Credit and all unpaid Reimbursement
Obligations.

 

“L/C Sublimit” means $7,500,000, as reduced pursuant to the terms hereof.

 

“Lead Arrangers” means and includes Bank of Montreal, acting under its trade
name BMO Capital Markets, and Citigroup Global Markets Inc., each in their
respective capacities as Lead Arrangers under the Commitment Letter dated as of
May 31, 2012, among the Borrowers, Bank of Montreal and Citigroup Global Markets
Inc.

 

-49-

 

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lenders” means and includes Bank of Montreal, Citibank, N.A. and the other
financial institutions from time to time party to this Agreement, including each
assignee Lender pursuant to Section 13.13 hereof and, unless the context
otherwise requires, the Swing Line Lender.

 

“Lending Office” is defined in Section 10.4 hereof.

 

“Letter of Credit” is defined in Section 1.3(a) hereof.

 

“LIBOR” is defined in Section 1.4(b) hereof.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement. For avoidance of doubt, “Lien” shall not include any
license of intellectual property.

 

“Loan” means any Revolving Loan, Swing Loan, Term Loan or Incremental Term Loan,
whether outstanding as a Base Rate Loan or Eurocurrency Loan or otherwise, each
of which is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.

 

“Management and Administrative Services Agreement” means that certain Management
and Administrative Services Agreement dated as of May 21, 2007, by and between
the Parent and GFA.

 

“Management Fees” means all fees, charges and other amounts (including without
limitation salaries and any other compensation such as bonuses, pensions and
profit sharing payments) due and to become due to the Parent in consideration
for, directly or indirectly, management, consulting or similar services.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrowers or of the Borrowers and their
respective Subsidiaries taken as a whole, (b) a material impairment of the
ability of any Borrower or any Guarantor to perform its obligations under any
Loan Document or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrowers or any Guarantor of any
Loan Document or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

 

-50-

 

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party the termination of which could reasonably be expected to
have a material adverse effect on the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person and
includes, in any event, the contracts listed on Schedule 5.1.

 

“Material Plan” is defined in Section 9.1(h) hereof.

 

“Material Subsidiary” means each Domestic Subsidiary that is not an Immaterial
Subsidiary.

 

“Maximum Cap Ex Amount” is defined in Section 8.23(c) hereof.

 

“Maximum Rate” is defined in Section 13.20 hereof.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) Taxes (including income, franchise and branch profits taxes) paid or
payable by such Person as a direct result of such Disposition, (b) with respect
to any Event of Loss of a Person, cash and cash equivalent proceeds received by
or for such Person’s account (whether as a result of payments made under any
applicable insurance policy therefor or in connection with condemnation
proceedings or otherwise), net of reasonable direct costs incurred in connection
with the collection of such proceeds, awards or other payments, and (c) with
respect to the issuance of any Indebtedness by a Person, cash and cash
equivalent proceeds received by or for such Person’s account, net of
withholding, FICA and medicare taxes and reasonable transaction fees, including,
without limitation, legal, underwriting, brokerage or other customary selling
discounts and commissions, and other fees and expenses incurred as a direct
result thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Parent, the Borrowers and their respective Subsidiaries for such period
computed on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from Net Income (a) the net income (or net loss) of any Person
accrued prior to the date it becomes a Subsidiary of, or has merged into or
consolidated with, the Parent, the Borrowers or any of their respective
Subsidiaries, and (b) the net income (or net loss) of any person (other than a
Subsidiary) in which the Parent, the Borrowers or any of their respective
Subsidiaries has a equity interest in, except to the extent of the amount of
dividends or other distributions actually paid to the Parent, the Borrowers or
any of their respective Subsidiaries during such period.

 

-51-

 

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Advance Cap” means, at any the same is to be determined, an
amount equal to the sum of (i) the amounts set forth as Items 1 and 6 on
Schedule 8.7 hereof and Items 4 and 5 on Schedule 8.9 hereof, in each case as of
the Closing Date (and, for the avoidance of doubt, without giving effect to any
repayment, dividend or other return of capital with respect to the intercompany
advances, loans, guaranties or investments set forth on the foregoing schedules)
and (ii) $15,000,000, at any time outstanding; provided, however, that for
purposes of calculating usage of the Non-Guarantor Advance Cap, the total amount
of all De-Ro-Ma Payments actually received by any Borrower or any Guarantor
shall be deemed to off-set any intercompany advances, loans, guaranties or
investments to De-Ro-Ma that are then outstanding.

 

“Note” and “Notes” each is defined in Section 1.11(d) hereof.

 

“Obligations” means all obligations of the Borrowers, or any of them
individually, to pay principal and interest on the Loans, all Reimbursement
Obligations owing under the Applications, all fees and charges payable
hereunder, and all other payment obligations of the Borrowers, or any of them
individually, or any Guarantor arising under or in relation to any Loan
Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.15(c) hereof.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Omnibus Agreement” means that certain Omnibus Amendment and Domain Name
Transfer dated as of May 31, 2012, among Udi, Udi Café, Inc., Udi the Sandwich
Man, Inc., and Ehud Baron, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Original Dollar Amount” means the amount of any Obligation denominated in U.S.
Dollars and, in relation to any Revolving Loan denominated in an Alternative
Currency, the U.S. Dollar Equivalent of such Revolving Loan on the day it is
advanced or continued for an Interest Period.

 

-52-

 

  

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.14 hereof).

 

“Overnight Rate” means, for any amount due and unpaid with respect to any
Eurocurrency Loan denominated in any Alternative Currency, the rate of interest
per annum as determined in good faith by the Administrative Agent (rounded
upwards, if necessary, to the next higher 1/100,000 of 1%) at which overnight or
weekend deposits (or, if such amount due remains unpaid more than three Business
Days, then for such other period of time not longer than one month as the
Administrative Agent may elect in good faith) of such Alternative Currency for
delivery in immediately available and freely transferable funds would be offered
by the Administrative Agent to major banks in the interbank market upon request
of such major banks for the applicable period and in an amount comparable to
such unpaid amount (or, if the Administrative Agent is not placing deposits in
such currency in the interbank market, then the Administrative Agent’s cost of
funds in such currency for such period).

 

“Parent” is defined in the introductory paragraph of this Agreement.

 

“Participating Interest” is defined in Section 1.3(e) hereof.

 

“Participating Lender” is defined in Section 1.3(e) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 11.6 hereof), such
aggregate percentage shall be calculated by aggregating the separate components
of the Revolver Percentage and Term Loan Percentage, and expressing such
components on a single percentage basis.

 

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrowers to the Administrative Agent.

 

-53-

 

 

“Permitted Acquisition” means any Acquisition after the Closing Date with
respect to which all of the following conditions shall have been satisfied:

 

(a)          the Acquired Business is engaged primarily in an Eligible Line of
Business and has its primary operations within the United States of America;

 

(b)          the Acquisition shall not be a Hostile Acquisition;

 

(c)          with respect to any Acquisition for which the amount of Total
Consideration exceeds $25,000,000, the financial statements of the Acquired
Business shall have been audited for the most recently-ended fiscal year of the
Acquired Business by a nationally or regionally recognized accounting firm or
such financial statements, if not so audited, shall have undergone review of a
scope reasonably satisfactory to the Administrative Agent;

 

(d)          if after giving effect to such Acquisition and any Credit Event in
connection therewith, the Total Funded Debt to EBITDA Ratio calculated on a Pro
Forma Basis is greater than 3.50 to 1.0, the Total Consideration for any
individual Acquisition shall not exceed $75,000,000, but, there shall be no
aggregate cap for Permitted Acquisitions; provided, however, that with respect
to any Acquisition, the Total Consideration for which is payable solely in the
form of capital stock of the Parent, the Total Consideration for any such
Acquisition shall not exceed $100,000,000;

 

(e)          the Borrower Representative shall have notified the Administrative
Agent not less than 30 days prior to any such Acquisition and furnished to the
Administrative Agent at such time reasonable details as to such Acquisition
(including sources and uses of funds therefor) and covenant compliance
calculations reasonably satisfactory to the Administrative Agent demonstrating
satisfaction of the condition described in clause (g) below, and, if available,
with respect to any Acquisition for which the amount of Total Consideration
exceeds $25,000,000, 3-year historical financial information of the Acquired
Business on a stand alone basis and 3-year pro forma financial forecasts of the
Acquired Business and the Parent and its Subsidiaries on a consolidated basis
after giving effect to the Acquisition (which shall include detail as to
revenues, capital expenditures and operating expenses of, and synergies
attributable to, the Acquired Business, and such other information as the
Administrative Agent may reasonably request, each in form reasonably acceptable
to the Administrative Agent);

 

(f)          substantially all of the assets acquired in such Acquisition shall
be owned by a Borrower or Guarantor after giving effect to such Acquisition if a
new Subsidiary is formed or acquired as a result of or in connection with the
Acquisition, the Borrowers shall have complied with the requirements of
Section 4 hereof in connection therewith;

 

-54-

 

 

(g)          after giving effect to the Acquisition and any Credit Event in
connection therewith, no Default or Event of Default shall exist, including with
respect to the financial covenants contained in Section 8.23 hereof on a Pro
Forma Basis (including in each case the financial results and projections of the
Acquired Business) for the four most recently completed fiscal quarters and for
next succeeding four fiscal quarters based on the financial forecasts prepared
pursuant to clause (e) above; provided; however, that the applicable Total
Funded Debt to EBITDA Ratio calculated on a Pro Forma Basis shall not be greater
than the lesser of (x) 4.00 to 1.0, or (y) 0.25 to 1.0 less than the requirement
set forth in Section 8.23(a) hereof for the most recently completed fiscal
quarter; and

 

(h)          after giving effect to the Acquisition and any Credit Event in
connection therewith, the Borrowers shall have Unused Revolving Credit
Commitments of not less than $15,000,000.

 

“Permitted Liens” has the meaning set forth in Section 8.8 hereof.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Pro Forma Adjusted Transaction” means (i) the Closing Date Acquisition, (ii)
any acquisition (whether by means of a merger, consolidation or otherwise) of
Equity Interests or assets (or any division or business line) outside the
ordinary course of business, (iii) any sale, transfer or other disposition of
Equity Interests or assets (or any division or business line) outside the
ordinary course of business and (iv) any Indebtedness incurred in connection
with any acquisition described in the foregoing clause (ii) or any sale,
transfer or other disposition described in the foregoing clause (iii).

 

“Pro Forma Basis” means, for any period of four consecutive fiscal quarters
(each, a “Reference Period”), with respect to compliance with any test or
covenant hereunder, compliance with such test or covenant after giving pro forma
effect to any Pro Forma Adjusted Transaction that has occurred during such
Reference Period or on or prior to the applicable date of determination, in each
case, as if it occurred on the first day of such Reference Period (or, if such
calculation is being made for the purpose of determining whether any proposed
Acquisition will constitute a Permitted Acquisition, as if such Acquisition had
occurred since the beginning of such Reference Period), including (i) pro forma
adjustments to the historical financial results of an Acquired Business as
substantiated by a quality of earnings report prepared by a third party
accounting firm and which are otherwise reasonably acceptable to the
Administrative Agent, (ii) other adjustments in respect of cost savings and
synergies as are reasonably acceptable to the Administrative Agent in an
aggregate amount not to exceed $5,000,000 (or such greater amount as may be
deemed approved by the Required Lenders) and (iii) such other adjustments and
add-backs permitted by the definition of EBITDA with respect to the Acquired
Business and reasonably acceptable to the Administrative Agent. For purposes of
this definition, (i) if any Indebtedness to be so incurred bears interest at a
floating rate and is being given pro forma effect, the interest on such
Indebtedness will be calculated as if the rate in effect on the date of
incurrence had been the applicable rate for the entire period (taking into
account any applicable interest rate Hedging Agreements) and (ii) the Required
Lenders shall be deemed to have approved any increase of the cap amount set
forth in clause (ii) of the immediately preceding sentence to the extent that
Lenders constituting Required Lenders have not objected to the proposed
increased amount within 10 Business Days following the date upon which the
relevant financial statements and Compliance Certificate evidencing such
adjustments have been distributed to the Lenders in accordance with the terms of
this Agreement.

 

-55-

 

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Register” is defined in Section 13.13(b) hereof.

 

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

 

“Repricing Transaction” means (a) any prepayment or repayment of all or any
portion of the Term Loans with the proceeds of, or any conversion of, the Term
Loans into other Loans for the primary purpose of prepaying, repaying or
replacing such Term Loans and having or resulting in an All-In Yield less than
the All-In Yield of the Term Loans being prepaid or repaid or (b) any amendment
to all or any portion of the Term Loans that, directly or indirectly, reduces
the All-In Yield of such Term Loans; provided that a Repricing Transaction shall
not include any such prepayment, repayment, replacement, conversion or amendment
made in connection with a Change of Control.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in Letters of Credit, and Unused Revolving Credit Commitments of the
Lenders.

 

“Revaluation Date” means, with respect to any Letter of Credit denominated in an
Alternative Currency, (a) the date of issuance thereof, (b) the date of each
amendment thereto having the effect of increasing the amount thereof, (c) the
last day of each calendar month, and (d) each additional date as the
Administrative Agent or the Required Lenders shall specify.

 

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and
L/C Obligations then outstanding.

 

-56-

 

 

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 1.2, 1.3 and 1.7
hereof. 

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrowers hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced, increased or modified at any time or
from time to time pursuant to the terms hereof. The Borrowers and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate $40,000,000 on the date hereof.

 

“Revolving Credit Lender” means, at any time, any Lender with a Revolving Credit
Commitment or an outstanding Revolving Loan at such time.

 

“Revolving Credit Termination Date” means June 30, 2017 or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 9.2 or 9.3 hereof.

 

“Revolving Loan” is defined in Section 1.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurocurrency Loan, each of which is a “type” of Revolving
Loan hereunder.

 

“Revolving Note” is defined in Section 1.11(d) hereof.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sarbanes—Oxley” means the Sarbanes-Oxley Act of 2002, as amended, or any
successor statute thereto.

 

“Security Agreements” means, collectively, that certain Security Agreement and
that certain Security Agreement Re: Intellectual Property, each dated the date
of this Agreement and each among the Borrowers, the Guarantors and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.

 

“Specified Representations and Warranties” means the representations and
warranties set forth in Section 6.1 (organization and qualification),
Sections 6.3(a), 6.3(b)(i), 6.3(b)(iii) (authority and validity), Section 6.4
(margin stock), Section 6.15 (Investment Company Act), Section 6.18 (OFAC),
Section 6.20 (solvency) and Section 6.23 (perfection).

 

“Stock Plan” means that certain Second Amended and Restated Smart Balance, Inc.
Stock and Awards plan, effective as of May 21, 2007, established by the Parent,
as amended by that certain Amendment 1 to the Second Amended and Restated Smart
Balance, Inc. Stock and Awards Plan, effective as of February 15, 2011.

 

-57-

 

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Equity
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Parent
or of any of its direct or indirect Subsidiaries.

 

“Subsidiary Guarantor” means any Subsidiary which is a Guarantor pursuant to
Section 4.1 hereof.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not such transaction is governed
by or subject to any master agreement, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligation or liabilities under any Master Agreement.

 

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.

 

“Swing Line Lender” means Bank of Montreal, acting in its capacity as the Lender
of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.13 hereof.

 

“Swing Line Lender’s Quoted Rate” is defined in Section 1.7(c) hereof.

 

“Swing Line Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 1.7(a) hereof.

 

“Swing Quoted Rate Loan” means any Swing Loan bearing interest at the Swing Line
Lender’s Quoted Rate.

 

“Swing Note” is defined in Section 1.11(d) hereof.

 

-58-

 

 

“Target” has the meaning set forth in the recitals hereto.

 

“TARGET Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.

 

“Tax Sharing Agreement” means that certain Tax Sharing Agreement dated as of
August 3, 2011, by and among the Parent, GFA and Glutino.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Credit” means the credit facility for the Term Loans described in
Section 1.1(a) hereof.

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
with a Term Loan Commitment at such time and (b) at any time after the Closing
Date, any Lender with an outstanding Term Loan at such time.

 

“Term Loan” is defined in Section 1.1(a) hereof and, as so defined, includes a
Base Rate Loan or a Eurocurrency Loan, each of which is a “type” of Term Loan
hereunder.

 

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Closing Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof. The Borrowers and the Lenders acknowledge and agree that the
Term Loan Commitments of the Lenders aggregate $240,000,000 on the date hereof.

 

“Term Loan Maturity Date” means July 2, 2018.

 

“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the Term
Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate principal amount of all Term Loans then
outstanding.

 

“Term Loans” means and includes the Term Loans.

 

“Term Note” is defined in Section 1.11(d) hereof.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of all scheduled payments related to covenants not to compete entered into
in connection with such Acquisition or other future payments which are required
to be made over a period of time and are not contingent upon the Borrowers or
their respective Subsidiaries meeting financial performance objectives
(exclusive of salaries and other service and consulting fees paid in the
ordinary course of business) (discounted at the Base Rate), but only to the
extent not included in clause (a), (b) or (c) above, and (e) the amount of
Indebtedness assumed in connection with such Acquisition.

 

-59-

 

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness of the Parent and its
Subsidiaries at such time, and (b) all Indebtedness of any other Person which is
directly or indirectly guaranteed by the Parent or any of its Subsidiaries or
which the Parent or any of its Subsidiaries has agreed (contingently or
otherwise) to purchase or otherwise acquire or in respect of which the Parent or
any of its Subsidiaries has otherwise assured a creditor against loss; provided,
however, that Total Funded Debt shall not include the mark-to-market value of
any Swap Contract on any date prior to the termination of such Swap Contract.

 

“Total Funded Debt/EBITDA Ratio” means, as of the last day of any fiscal quarter
of the Parent, the ratio of (x) Total Funded Debt of the Parent and its
Subsidiaries as of the last day of such fiscal quarter minus Available Cash as
of such date to (y) EBITDA of the Parent, and its Subsidiaries for the period of
four fiscal quarters then ended.

 

“UCC” means the Uniform Commercial Code, as amended and as in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code, as amended
and as in effect from time to time in such other jurisdiction for purposes of
the provisions hereof relating to such perfection, effect of perfection or
nonperfection or priority.

 

“Udi” is defined in the introductory paragraph hereof.

 

“Udi’s License Agreement” means that certain Udi’s Mark License Agreement, dated
as of April 9, 2010, by and between Udi and Ehud Baron, as amended by the
Omnibus Agreement and as further amended, supplemented or otherwise modified
from time to time.

 

“UHF” is defined in the introductory paragraph hereof.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the then outstanding
aggregate principal amount of Revolving Loans and L/C Obligations.

 

-60-

 

 

“U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter of
Credit denominated in U.S. Dollars, and (b) in relation to any Obligation or
Letter of Credit denominated in an Alternative Currency, the amount of U.S.
Dollars which would be realized by converting such Alternative Currency into
U.S. Dollars at the exchange rate quoted to the Administrative Agent, at
approximately 11:00 a.m. (London time) three Business Days prior (i) to the date
on which a computation thereof is required to be made, and (ii) in the case of
L/C Obligations, on any Revaluation Date, in each case, by major banks in the
interbank foreign exchange market for the purchase of U.S. Dollars for such
Alternative Currency.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“Voting Equity” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“wholly-owned Domestic Subsidiary” means any wholly-owned Subsidiary that is a
Domestic Subsidiary.

 

“Wholly-owned Subsidiary” or “wholly-owned Subsidiary” means a Subsidiary of
which all of the issued and outstanding shares of capital stock (other than
directors’ qualifying shares as required by law) or other equity interests are
owned by the Borrowers and/or one or more Wholly-owned Subsidiaries within the
meaning of this definition.

 

Section 5.2.          Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois, time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement. The Borrowers covenant and agree with the
Lenders that whether or not the Borrowers may at any time adopt Accounting
Standards Codification 825 or account for assets and liabilities acquired in an
acquisition on a fair value basis pursuant to Accounting Standards Codification
805, all determinations of compliance with the financial covenants of this
Agreement (and the defined terms used therein) shall be made on the basis that
the Borrowers have not adopted Accounting Standards Codification 825 or
Accounting Standards Codification 805 with respect to any Indebtedness or other
liabilities of any Borrower or Guarantor or their respective Subsidiaries.

 

-61-

 

 

Section 5.3.          Change in Accounting Principles. If, after the date of
this Agreement, there shall occur any significant change in GAAP from those used
in the preparation of the financial statements referred to in Section 6.5 hereof
and such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrowers or the Required Lenders may by notice to the Lenders and the
Borrowers, respectively, require that the Lenders and the Borrowers negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being to
preserve the original intent in light of the change such that the criteria for
evaluating the financial condition of the Borrowers and their respective
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrowers or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrowers
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder, such that
no Event of Default could be declared by the Administrative Agent or the
Required Lenders based on such noncompliance, if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof. Notwithstanding anything
to the contrary in this Agreement or any of the other Loan Documents, any lease
that would be treated as an operating lease under GAAP as in effect on the
Closing Date shall be treated as an operating lease for all purposes of this
Agreement and the other Loan Documents notwithstanding any change in GAAP after
the Closing Date providing that such lease should be treated as a Capital Lease.

 

Section 6.          Representations and Warranties.

 

Each of the Parent and each Borrower represents and warrants to the
Administrative Agent, the Lenders, and the L/C Issuer as follows:

 

Section 6.1.          Organization and Qualification. Each Borrower is duly
organized, validly existing, and in good standing as a corporation or limited
liability company, as applicable under the laws of its state of incorporation or
organization, as applicable, has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.

 

-62-

 

 

Section 6.2.          Parent and Subsidiaries. The Parent and each Subsidiary
(other than the Borrowers) are duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is organized or
incorporated, as applicable, has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect. Except as disclosed to the Administrative Agent by the
Borrower Representative from time to time after the Closing Date, Schedule 6.2
hereto identifies each Subsidiary, the jurisdiction of its organization, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Parent, the Borrowers and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. Except as disclosed to the Administrative
Agent by the Borrower Representative from time to time after the Closing Date,
all of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and fully paid and
nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the Parent, any Borrower or another Subsidiary are
owned, beneficially and of record, by the Parent, any Borrower or such
Subsidiary free and clear of all Liens other than the Liens granted in favor of
the Administrative Agent pursuant to the Collateral Documents. Except as
disclosed to the Administrative Agent by the Borrower Representative from time
to time after the Closing Date, except as set forth on Schedule 6.2, there are
no outstanding commitments or other obligations of any Subsidiary to issue, and
no options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary.

 

Section 6.3.          Authority and Validity of Obligations. (a) Each Borrower
has full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for, to grant
to the Administrative Agent the Liens described in the Collateral Documents
executed by such Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. Each Guarantor has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability, and Bank Product Obligations, to grant to the
Administrative Agent the Liens described in the Collateral Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by each Borrower and each Guarantor
have been duly authorized, executed, and delivered by such Persons and
constitute valid and binding obligations of each Borrower and each Guarantor
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

 

(b)          This Agreement and the other Loan Documents do not, nor does the
performance or observance by any Borrower or any Guarantor of any of the matters
and things herein or therein provided for, (i) contravene or constitute a
default under any provision of law or any judgment, injunction, order or decree
binding upon any Borrower or any Guarantor or any provision of the
organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
any Borrower or any Guarantor, (ii) contravene or constitute a default under any
covenant, indenture or agreement of or affecting any Borrower or any Guarantor
or any of their Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien on any Property of any Borrower or any Guarantor other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents and Liens permitted by this Agreement and the other Loan Documents.

 

-63-

 

  

Section 6.4.          Use of Proceeds; Margin Stock. The Borrowers shall use the
proceeds of the Loans to refinance all indebtedness outstanding under the
Existing Credit Agreement, to finance the Closing Date Acquisition, to finance
capital expenditures, to finance Permitted Acquisitions, for its general working
capital purposes, to fund certain fees and expenses associated with the
execution and delivery of this Agreement, the Closing Date Acquisition and the
related transactions, and for such other legal and proper general corporate
purposes as are consistent with all applicable laws and this Agreement. Neither
the Borrowers nor any Guarantor is engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan or any other extension of credit made hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. Margin
stock (as hereinabove defined) constitutes less than 25% of the assets of the
Borrowers and their respective Subsidiaries which are subject to any limitation
on sale, pledge or other restriction hereunder.

 

Section 6.5.          Financial Reports. (a) The consolidated balance sheet of
the Parent, the Borrowers and their respective Subsidiaries as at December 31,
2011, and the related consolidated statements of income, retained earnings and
cash flows of the Parent, the Borrowers and their respective Subsidiaries for
the fiscal year then ended, and accompanying notes thereto, which consolidated
financial statements are accompanied by the audit report of Ehrhardt Keefe
Steiner & Hottman PC, independent public accountants, heretofore furnished to
the Administrative Agent and the Lenders and the unaudited consolidated balance
sheet as at March 31, 2012 and the related consolidated statements of income,
retained earnings and cash flows of the Parent, the Borrowers and their
respective Subsidiaries for the three (3) month period then ended, (i) fairly
present in all material respects the consolidated financial condition of the
Parent, the Borrowers and their respective Subsidiaries as of said date and the
consolidated results of their operations and cash flows for the period then
ended and (ii) were prepared in conformity with GAAP applied on a consistent
basis for the period covered thereby, subject to normal year-end audit
adjustments and the absence of required footnote disclosures. None of the
Borrowers, the Parent or any Subsidiary has contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 8.5 hereof.

 

(b)          The consolidated balance sheet of the Target and its Subsidiaries
as at December 31, 2011, and the related consolidated statements of income,
retained earnings and cash flows of the Target and its Subsidiaries for the
fiscal year then ended, and accompanying notes thereto, which consolidated
financial statements are accompanied by the audit report of Katz, Sapper &
Miller, LLP, independent public accountants, heretofore furnished to the
Administrative Agent and the Lenders and the unaudited consolidated balance
sheet as at April 30, 2012 and the related consolidated statements of income,
retained earnings and cash flows of the Target and its Subsidiaries for the four
(4) month period then ended, (i) fairly present in all material respects the
consolidated financial condition of the Target and its Subsidiaries as of said
date and the consolidated results of their operations and cash flows for the
period then ended and (ii) were prepared in conformity with GAAP applied on a
consistent basis for the period covered thereby, subject to normal year-end
audit adjustments and the absence of required footnote disclosures. Neither of
the Target or any Subsidiary has contingent liabilities which are material to it
other than as indicated on such financial statements or, with respect to future
periods, on the financial statements furnished pursuant to Section 8.5 hereof.

 

-64-

 

 

(c)          The Initial Projections have been prepared by the management of
each Borrower in light of the past operations of the business of the Borrowers
and their respective Subsidiaries and reflect projections for the quarterly
periods through and including December 31, 2013 and annually thereafter. As of
the Closing Date, the Initial Projections are based upon estimates and
assumptions stated therein, all of which the Borrowers believe to be reasonable
and fair in light of conditions and facts known to the Borrowers as of the
Closing Date; it being understood, however, that the Initial Projections are as
to future events and are not to be viewed as facts, that the Initial Projections
are subject to significant uncertainties and contingencies, many of which are
beyond the Borrowers’ control, that no assurance can be given that any
particular Initial Projections will be realized and that actual results during
the period or periods covered by any such Initial Projections may differ
significantly from the projected results and such differences may be material.

 

Section 6.6.          No Material Adverse Change. Since December 31, 2011, there
has been no change in the condition (financial or otherwise) or business
prospects of the Borrowers and the Guarantors, taken as a whole, except those
occurring in the ordinary course of business, none of which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

Section 6.7.          Full Disclosure. The written information (other than
financial projections and other forward looking information and information of a
general economic or industry-specific nature) concerning the Parent and the
Borrowers furnished on or prior to the Closing Date to the Administrative Agent
and the Lenders by the Parent and the Borrowers (or on their behalf) in
connection with the negotiation of this Agreement and the other Loan Documents
and the commitments by the Lenders to provide all or part of the financing
contemplated hereby, when taken as a whole, as of the time it was furnished, do
not contain any untrue statements of a material fact or omit to state a material
fact necessary in order to make the material statements contained herein or
therein not materially misleading in light of the circumstances under which such
statements were made (after giving effect to all supplements and updates
thereto.)

 

Section 6.8.          Trademarks, Franchises, and Licenses. The Parent, the
Borrowers and their respective Subsidiaries own, possess, or have the right to
use all necessary patents, licenses, franchises, trademarks, trade names, trade
styles, copyrights, trade secrets, know how, and confidential commercial and
proprietary information to conduct their businesses as now conducted, without
known conflict with any patent, license, franchise, trademark, trade name, trade
style, copyright or other proprietary right of any other Person, in each case
where the failure to own, possess or use the same could reasonably be expected
to have a Material Adverse Effect.

 

-65-

 

  

Section 6.9.          Governmental Authority and Licensing. The Parent, the
Borrowers and their respective Subsidiaries have received all licenses, permits,
and approvals of all federal, state, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same could reasonably be expected to have a Material Adverse
Effect. No investigation or proceeding which, if adversely determined, could
reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of the Parent or the
Borrowers, threatened in writing, in each case where such revocation or denial
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.10.         Good Title. The Parent, the Borrowers and their respective
Subsidiaries have good and defensible title (or valid leasehold interests) to
their assets as reflected on the most recent consolidated balance sheet of the
Parent, the Borrowers and their respective Subsidiaries furnished to the
Administrative Agent and the Lenders (except for sales of assets in the ordinary
course of business), subject to no Liens other than such thereof as are
permitted by Section 8.8 hereof and further subject only to defects of title as
could not, individually, or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 6.11.         Litigation and Other Controversies. There is no litigation
or governmental or arbitration proceeding or labor controversy pending, nor to
the knowledge of the Parent or any Borrower threatened, against the Parent, any
Borrower or any Subsidiary or any of their Property which, individually or in
the aggregate have a reasonable likelihood of an adverse determination and, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

Section 6.12.         Taxes. All tax returns required to be filed by the Parent,
any Borrower or any Subsidiary in any jurisdiction have, in fact, been filed,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and all taxes,
assessments, fees, and other governmental charges upon the Parent, any Borrower
or any Subsidiary or upon any of its Property, income or franchises, which are
shown to be due and payable in such returns, have been paid, except those of
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. Neither the Parent nor any Borrower knows of any proposed (in writing),
additional, material tax assessment against it or its Subsidiaries for which
adequate provisions in accordance with GAAP have not been made on their
accounts, except as otherwise disclosed in Schedule 6.12 hereof. Adequate
provisions in accordance with GAAP for taxes on the books of the Parent, the
Borrowers and each Subsidiary have been made for all open years, and for its
current fiscal period.

 

Section 6.13.         Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by any
Borrower or any Guarantor of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect and except for filings or registrations reasonably necessary to
release or perfect Liens granted pursuant to the Collateral Documents.

 

-66-

 

 

Section 6.14.         Affiliate Transactions. None of the Parent, any Borrower
nor any Subsidiary is a party to any contracts or agreements with any of its
Affiliates with less favorable material terms and conditions to the Parent, such
Borrower or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.

 

Section 6.15.         Investment Company. None of the Parent, any Borrower nor
any Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 6.16.         ERISA. Except as could not be reasonably be expected to
have a Material Adverse Effect, the Parent and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of the Parent, any Borrower nor any
Subsidiary has any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA.

 

Section 6.17.         Compliance with Laws. Each of the Parent, each Borrower
and each Subsidiary is in compliance in all material respects with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their Property or business operations (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, and laws and regulations establishing
quality criteria and standards for air, water, land and toxic or hazardous
wastes and substances), except in instances in which (a) a requirement of any
such law, rule or regulation is being contested in good faith by appropriate
proceedings diligently conducted, or (b) the failure to comply with any such
laws rule or regulation, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. None of the Parent, any Borrower
nor any Subsidiary has actual knowledge that its operations are not in
compliance with any of the requirements of applicable federal, state or local
environmental, health, and safety statutes and regulations or is the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, where any such non-compliance or remedial action, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

Section 6.18.         OFAC. (a) Each of the Parent and each Borrower is in
compliance with the requirements of all OFAC Sanctions Programs applicable to
it, (b) each Subsidiary of the Borrowers are in compliance with the requirements
of all OFAC Sanctions Programs applicable to such Subsidiary, (c) each of the
Parent and the Borrowers have provided to the Administrative Agent, the L/C
Issuer, and the Lenders all information regarding the Parent, the Borrowers and
their Affiliates and Subsidiaries necessary for the Administrative Agent, the
L/C Issuer, and the Lenders to comply with all applicable OFAC Sanctions
Programs, and (d) to the best of the Parent’s and the Borrowers’ knowledge, none
of the Parent, any Borrower nor any of their Affiliates or Subsidiaries is, as
of the date hereof, named on the current OFAC SDN List.

 

Section 6.19.         Other Agreements. None of the Parent, any Borrower nor any
Subsidiary is in default under the terms of any covenant, indenture or agreement
(including any Material Contract) of or affecting such Person or any of its
Property, which default if uncured could reasonably be expected to have a
Material Adverse Effect.

 

-67-

 

 

Section 6.20.         Solvency. The Parent, the Borrowers and their respective
Subsidiaries, in each case, taken as a whole, are solvent, able to pay their
debts as they become due, and have sufficient capital to carry on their business
and all businesses in which they are about to engage.

 

Section 6.21.         No Default. No Default or Event of Default has occurred
and is continuing.

 

Section 6.22.         No Broker Fees. Except for consulting fees or success fees
payable to a consultant and advisory fees payable in connection with the Closing
Date Acquisition, no broker’s or finder’s fee or commission will be payable with
respect hereto or any of the transactions contemplated thereby; and the
Borrowers hereby agree to indemnify the Administrative Agent and the Lenders
against, and agree that they will hold the Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.

 

Section 6.23.         Perfection of Security Interests in Article 9 UCC
Collateral and Intellectual Property; Status of Liens. (a) The Security
Agreement and the Collateral Documents are effective to create in favor of the
Administrative Agent, on behalf of the Lenders, for the ratable benefit of the
holders of the Obligations, a valid and enforceable security interest in the
Collateral described therein and, upon the filing of the UCC financing
statements naming each Guarantor or each Borrower, as applicable, as “debtor”
and the Administrative Agent, on behalf of the Lenders, a “secured party” and
describing the collateral on or about the Closing Date in the appropriate
offices specified in the Security Agreement and assuming that the Administrative
Agent, on behalf of the Lenders, has taken and is retaining possession in the
State of New York of the Collateral that was required to be delivered to the
Administrative Agent pursuant to Section 7.2(c) hereof, the Security Agreement
constitutes a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in such of the Collateral in which
a security interest can be perfected to the extent such security interests can
be perfected by the filing of any UCC financing statements in any jurisdiction
or the delivery and possession of such Collateral, as applicable, in each case
subject to no Liens other than Permitted Liens.

 

(b)          When financing statements in appropriate form are filed in
accordance with Section 6.23(a) hereof, and the Patent Collateral Agreement and
the Trademark Collateral Agreements are filed and recorded in the United States
Patent and Trademark Office, the Security Agreements shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the United States trademarks, copyrights and patents
covered in such documents in which a security interest can be perfected to the
extent such security interests can be perfected by the filing and recordation of
any agreements with the United States Patent and Trademark Office, the filing of
any UCC financing statements in any jurisdiction or the delivery and possession
of such Collateral, as applicable, under United States law (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a lien on issued
patents, patent applications, registered trademarks, trademark applications,
registered copyrights and copyright applications acquired by any Borrower or any
Guarantor after the Closing Date), in each case subject to no Liens other than
Permitted Liens.

 

-68-

 

 

Section 7.          Conditions Precedent.

 

The obligation of each Lender to advance any Loan or of the L/C Issuer to issue,
extend the expiration date (including by not giving notice of non-renewal) of or
increase the amount of any Letter of Credit under this Agreement, shall be
subject to the following conditions precedent:

 

Section 7.1.          All Credit Events. At the time of each Credit Event
hereunder:

 

(a)          subject, in the case of the initial Credit Events on the Closing
Date, to the last paragraph of Section 7.2 hereof, each of the representations
and warranties set forth herein and in the other Loan Documents shall be true
and correct in all material respects as of said time, except to the extent the
same expressly relate to an earlier date in which case they shall be true and
correct as of such earlier date;

 

(b)          no Default or Event of Default shall exist or would occur as a
result of such Credit Event; and

 

(c)          in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 1.6 hereof, in the case of the issuance
of any Letter of Credit the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1 hereof, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form acceptable to the
L/C Issuer together with fees called for by Section 2.1 hereof.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrowers on
the date of such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section 7.1; provided, however, that any of
the Lenders with Revolving Credit Commitments may, in their sole discretion,
continue to make advances under the Revolving Credit, notwithstanding the
failure of the Borrowers to satisfy one or more of the conditions set forth
above and any such advances so made shall not be deemed a waiver of any Default
or Event of Default or other condition set forth above that may then exist.

 

Section 7.2.          Initial Credit Event. Before or concurrently with the
initial Credit Event:

 

(a)          the Administrative Agent shall have received this Agreement duly
executed by each Borrower, each Guarantor, the Lenders, the L/C Issuer and the
Swing Line Lender;

 

-69-

 

 

(b)          if requested by any Lender, the Administrative Agent shall have
received for such Lender such Lender’s duly executed Notes of the Borrowers
dated the date hereof and otherwise in compliance with the provisions of
Section 1.11 hereof;

 

(c)          except as otherwise provided herein (including, without limitation,
Section 8.29 hereof), the Administrative Agent shall have received the
Collateral Documents duly executed by the Parent, the Borrowers and the
Guarantors, together with, (i) original stock certificates or other similar
instruments or securities representing all of the issued and outstanding shares
of capital stock or other equity interests in each Subsidiary (66% of such
capital stock in the case of any first-tier Foreign Subsidiary as provided in
Section 4.2 hereof) as of the Closing Date, (ii) stock powers for the Collateral
consisting of the stock or other equity interest in each Subsidiary executed in
blank and undated, (iii) UCC financing statements to be filed against the
Parent, the Borrowers and each Guarantor, as debtor, in favor of the
Administrative Agent, as secured party, (iv) trademark collateral agreements
substantially in the form attached hereto as Exhibit J, to the extent requested
by the Administrative Agent, (v) patent collateral agreements substantially in
the form attached hereto as Exhibit K, to the extent requested by the
Administrative Agent and (vi) a duly completed and executed Perfection
Certificate;

 

(d)          the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent as lender’s loss payee and additional insured;

 

(e)          the Administrative Agent shall have received copies of (i) the
Parent’s, each Borrower’s and each Subsidiary’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
(ii) each Material Contract and any amendments thereto and (iii) the
Intercompany Agreements, certified in each instance by the Secretary or
Assistant Secretary of each Borrower;

 

(f)          the Administrative Agent shall have received copies of resolutions
of the Parent’s, each Borrower’s and each Guarantor’s Board of Directors (or
similar governing body) and, if required by its organizational documents, each
Borrower’s stockholders, authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on each
Borrower’s and each Guarantor’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;

 

(g)          the Administrative Agent shall have received copies of the
certificates of good standing for the Parent, each Borrower and each Guarantor
(dated no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization and of each state in
which it is qualified to do business as a foreign corporation or organization;

 

-70-

 

 

(h)          the Administrative Agent shall have received a list of each
Borrower’s Authorized Representatives;

 

(i)          the Administrative Agent shall have received all fees and expenses
set forth in the Fee Letter due and payable on or prior to the Closing Date;

 

(j)          the Administrative Agent shall have received financing statement,
tax, and judgment lien search results against the Property of each Borrower and
each Guarantor evidencing the absence of Liens on its Property except as
permitted by Section 8.8 hereof;

 

(k)          the Administrative Agent shall have received (i) pay-off and lien
release letters from secured creditors of each Borrower and each Subsidiary
setting forth, among other things, the total amount of indebtedness outstanding
and owing to them (or outstanding letters of credit issued for the account of
any Borrower or any Subsidiary) and containing an undertaking to cause to be
delivered to the Administrative Agent UCC termination statements and any other
lien release instruments necessary to release their Liens on the assets of each
Borrower and each Subsidiary, which pay-off and lien release letters shall be in
form and substance acceptable to the Administrative Agent, and (ii) satisfactory
evidence that all Loans and obligations under the Existing Credit Agreement have
been paid in full and all commitments thereunder have been terminated;

 

(l)          the Administrative Agent shall have received the favorable written
opinion of counsel to the Parent, each Borrower and each Guarantor, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(m)          each of the Lenders shall have received, at least five (5) Business
Days prior to the Closing Date, all documentation and other information
requested by any such Lender (not less than ten (10) Business Days prior to the
Closing Date) required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the United States Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) including, without limitation, the
information described in Section 13.25 hereof;

 

(n)          the Administrative Agent shall have received a fully executed
Internal Revenue Service Form W-9 for each Borrower and each Guarantor;

 

(o)          the Administrative Agent shall be satisfied that, after giving
effect to the consummation of the initial borrowings hereunder, the aggregate
principal amount of Revolving Loans then outstanding (after giving effect to any
drawings thereunder on the Closing Date) shall be equal to or less than
$5,000,000, plus any amounts consisting of any fees or original discount due on
the Closing Date as a result of the implementation of the flex pricing
provisions in the Fee Letter;

 

(p)          the Administrative Agent shall have received a solvency certificate
in the form of Exhibit I, dated the Closing Date and signed by a Financial
Officer of GFA, as to the solvency of the Parent and its Subsidiaries, taken as
a whole, after giving effect to the Closing Date Acquisition;

 

-71-

 

 

(q)          since May 31, 2012 there has not been any effect, action,
development or change that, together with all other effects, events,
developments or changes, has had, or would reasonably be expected to have, a
Material Adverse Effect (as defined in, and interpreted in accordance with, the
Closing Date Acquisition Agreement); and

 

(r)          the Closing Date Acquisition shall have been consummated, or
substantially simultaneously with the initial borrowings under this Agreement,
shall be consummated, in all material respects in accordance with the terms of
the Closing Date Acquisition Agreement and all other material agreements,
instruments and documents related thereto, after giving effect to any
modifications, amendments, consents or waivers by the Parent thereto, other than
those that are materially adverse to the interests of the Lenders (it being
understood that any modification, amendment, consent or waiver to the definition
of Material Adverse Effect (as defined in, and interpreted in accordance with,
the Closing Date Acquisition Agreement) shall be deemed to be materially adverse
to the interests of the Lenders), including, without limitation, any such
modifications effected through disclosure schedules, in each case without the
prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed).

 

Notwithstanding anything contained herein or in the other Loan Documents or any
other letter agreement or other undertaking concerning the Loan Documents to the
contrary:

 

(i)          the only representations and warranties relating to the Target the
making of which shall be a condition to the availability of the initial Credit
Event hereunder on the Closing Date shall be (A) the representations and
warranties made by Target in the Closing Date Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrowers have the right to terminate their obligations (other than indemnity
and other obligations expressed to survive any termination of the Closing Date
Acquisition Agreement) under the Closing Date Acquisition Agreement as a result
of a breach of such representations and warranties in the Closing Date
Acquisition Agreement and (B) the Specified Representations and Warranties, and

 

(ii)         To the extent any security interest in the Collateral (other than
any Collateral the security interest in which may be perfected by the filing of
a UCC financing statement, the delivery of certificates evidencing equity
interests in the Borrowers and the Guarantors (other than the Parent) or the
filing of short form intellectual property security agreements with the United
States Patent and Trademark Office or the United States Copyright Office) is not
provided on the Closing Date after each Borrower’s use of commercially
reasonably efforts to do so, the provision of such perfected security interests
shall not constitute a condition precedent to the availability of the initial
Credit Event on the Closing Date but shall be required to be delivered after the
Closing Date pursuant to arrangements to be mutually agreed but in any event not
more than 90 days after Closing Date, or such later date as may be agreed by the
Administrative Agent in its sole discretion).

 

-72-

 

 

Section 8.          Covenants.

 

Each of the Parent and each Borrower agrees that, so long as any credit is
available to or in use by the Borrowers hereunder, except to the extent
compliance in any case or cases is waived in writing pursuant to the terms of
Section 13.14 hereof:

 

Section 8.1.          Maintenance of Business. Each of the Parent and each
Borrower shall, and shall cause each Subsidiary to, preserve and maintain its
existence, except as otherwise provided in Sections 6.24 or 8.10(c) hereof. Each
of the Parent and each Borrower shall, and shall cause each Subsidiary to,
preserve and keep in force and effect all licenses, permits, franchises,
approvals, patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, following the sale, transfer, lease or other
disposition of all of the Property of (x) any Guarantor to any Borrower or any
other Guarantor or (y) any Borrower to any other Borrower, such Guarantor or
Borrower may dissolve in accordance with the terms of its organizational
documents.

 

Section 8.2.          Maintenance of Properties. Each of the Parent and each
Borrower shall, and shall cause each Subsidiary to, maintain, preserve, and keep
its property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear excepted), and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, except to the extent that, in the reasonable business judgment of
such Person, any such Property is no longer necessary for the proper conduct of
the business of such Person or except where failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 8.3.          Taxes and Assessments. Except where failure to do so could
not reasonably be expected to have a Material Adverse Effect, each of the Parent
and each Borrower shall duly pay and discharge, and shall cause each Subsidiary
to duly pay and discharge, all taxes, rates, assessments, fees, and governmental
charges upon or against it or its Property, in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves are
provided therefor.

 

Section 8.4.          Insurance. Each of the Parent and each Borrower shall
insure and keep insured, and shall cause each Subsidiary to insure and keep
insured, with good and responsible insurance companies, all insurable Property
owned by it which is of a character usually insured by Persons similarly
situated and operating like Properties against loss or damage from such hazards
and risks, and in such amounts, as are insured by Persons similarly situated and
operating like Properties; and each of the Parent and each Borrower shall
insure, and shall cause each Subsidiary to insure, such other hazards and risks
(including, without limitation, business interruption, employers’ and public
liability risks) with good and responsible insurance companies as and to the
extent usually insured by Persons similarly situated and conducting similar
businesses. Each of the Parent and each Borrower shall in any event maintain,
and cause each Guarantor to maintain, insurance on the Collateral to the extent
required by the Collateral Documents. Each of the Parent and each Borrower
shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate and endorsement setting forth
in summary form the nature and extent of the insurance maintained pursuant to
this Section 8.4 for the protection of the Administrative Agent’s and the
Lenders’ Collateral interest as they may appear.

 

-73-

 

 

Section 8.5.          Financial Reports. Each of the Parent and each Borrower
shall, and shall cause each Subsidiary to, maintain a standard system of
accounting in accordance with GAAP and shall furnish to the Administrative
Agent, for further distribution to each Lender, the L/C Issuer and each of their
duly authorized representatives such information respecting the business and
financial condition of the Parent, each Borrower and each Subsidiary as the
Administrative Agent (on behalf of itself or any Lender) may reasonably request;
and without any request, shall furnish to the Administrative Agent (for
distribution by the Administrative Agent to each Lender and the L/C Issuer):

 

(a)          as soon as available, and in any event no later than 45 days after
the last day of each fiscal quarter of each fiscal year of the Parent, a copy of
the consolidated balance sheet of the Parent and its Subsidiaries as of the last
day of such fiscal quarter and the consolidated statements of income, retained
earnings, and cash flows of the Parent and its Subsidiaries for the fiscal
quarter and for the fiscal year-to-date period then ended, each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous fiscal year, prepared by the Borrowers in accordance with
GAAP (subject to the absence of footnote disclosures and year-end audit
adjustments) and certified to by their chief financial officer or another
officer of the Borrowers acceptable to the Administrative Agent;

 

(b)          as soon as available, and in any event no later than 90 days after
the last day of each fiscal year of the Parent, a copy of the consolidated
balance sheet of the Parent and its Subsidiaries as of the last day of the
fiscal year then ended and the consolidated statements of income, retained
earnings, and cash flows of the Parent and its Subsidiaries for the fiscal year
then ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied in the
case of the consolidated financial statements by an unqualified opinion of
Ehrhardt Keefe Steiner & Hottman PC or another firm of independent public
accountants of recognized national standing, selected by the Parent and
reasonably satisfactory to the Administrative Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Parent and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances and which opinion shall not be subject to a going
concern or like qualification or exception;

 

-74-

 

 

(c)          within the period provided in subsection (b) above, to the extent
reasonably available at no incremental cost to the Parent or the Borrowers, the
written statement of the accountants who certified the audit report thereby
required that in the course of their audit they have obtained no knowledge of
any Default or Event of Default, or, if such accountants have obtained knowledge
of any such Default or Event of Default, they shall disclose in such statement
the nature and period of the existence thereof;

 

(d)          promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Parent’s, any Borrower’s or any Subsidiary’s
operations and financial affairs given to it by its independent public
accountants;

 

(e)          promptly after the sending or filing thereof, copies of each
financial statement, and any material report, notice or proxy statement sent by
the Parent, any Borrower or any Subsidiary to its stockholders or other equity
holders, and copies of each regular, periodic or special report, registration
statement or prospectus (including all Form 10-K, Form 10-Q and Form 8-K
reports) filed by the Parent, each Borrower or any Subsidiary with any
securities exchange or the Securities and Exchange Commission or any successor
agency;

 

(f)          promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of any Borrower or any Subsidiary or
of written notice of any noncompliance with any applicable law, regulation or
guideline relating to any Borrower or any Subsidiary, or its business, except
for any such noncompliance that would not reasonably be expected to have a
Material Adverse Effect;

 

(g)          as soon as available, and in any event no later than 90 days after
the end of each fiscal year of the Parent, a copy of the Parent’s consolidated
business plan for the following fiscal year, such business plan to show the
Parent’s and its Subsidiaries projected consolidated revenues, expenses, balance
sheet and cash flow statement on a quarterly basis, such business plan to be in
reasonable detail prepared by the Parent and in form satisfactory to the
Administrative Agent and the Required Lenders (which shall include a summary of
all assumptions made in preparing such business plan);

 

(h)          notice of any Change of Control;

 

(i)          promptly after knowledge thereof shall have come to the attention
of any Authorized Representative of the Parent or any Borrower, written notice
of (i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against any Borrower or any Subsidiary or any of
their Property which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect, (ii) the occurrence of any Default or Event of
Default hereunder, (iii) any material breach or material default by any party to
any Material Contract, or (iv) the termination of any Material Contract;

 

-75-

 

 

 

(j)          with each of the financial statements delivered pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit E (each a “Compliance Certificate”) signed by the chief financial
officer of the Borrower Representative or any Authorized Representative of the
Borrower Representative reasonably acceptable to the Administrative Agent to the
effect that to the best of such officer’s knowledge and belief no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Default or Event of Default has occurred during such period, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by the Parent, any Borrower or any Subsidiary to remedy
the same. Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.23 hereof.

 

Section 8.6.          Inspection. Each of the Parent and each Borrower shall,
and shall cause each Subsidiary to, permit the Administrative Agent, each
Lender, the L/C Issuer, and each of their duly authorized representatives and
agents to visit and inspect any of its Property, corporate books, and financial
records, to examine and make copies of its books of accounts and other financial
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its Authorized Representatives and independent public
accountants (and by this provision each Borrower hereby authorizes such
accountants to discuss with the Administrative Agent, such Lenders, and L/C
Issuer the finances and affairs of the Parent, each Borrower and their
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
or any such Lender or L/C Issuer may designate and, with reasonable prior notice
to each Borrower; provided, however, that in the absence of an Event of Default,
such visits shall be limited to once per fiscal year in the aggregate for the
Administrative Agent and the Lenders coordinated through the Administrative
Agent.

 

Section 8.7.          Borrowings and Guaranties. None of the Parent, or any
Borrower shall, nor shall it permit any Subsidiary to, issue, incur, assume,
create or have outstanding any Indebtedness or other indebtedness, or incur
liabilities for interest rate, currency, or commodity cap, collar, swap, or
similar hedging arrangements, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or otherwise assure a creditor of another against loss, or apply for or become
liable to the issuer of a letter of credit which supports an obligation of
another; provided, however, that the foregoing shall not restrict nor operate to
prevent:

 

(a)          the Obligations, Hedging Liability, and Bank Product Obligations of
the Parent, the Borrowers and the Guarantors owing to the Administrative Agent
and the Lenders (and their Affiliates);

 

(b)          (i) indebtedness incurred to finance the acquisition, construction,
improvement or repair of any fixed or capital assets and (ii) Capitalized Lease
Obligations, in each case of the Parent, the Borrowers and their respective
Subsidiaries in an amount not to exceed $13,000,000 in the aggregate at any one
time outstanding;

 

-76-

 

 

(c)          obligations of any Borrower or any Subsidiary arising out of
interest rate, foreign currency, and commodity Hedging Agreements entered into
with institutions in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes;

 

(d)          endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

 

(e)          intercompany advances from time to time owing by any Subsidiary to
the Parent or another Subsidiary or by the Parent to a Subsidiary in the
ordinary course of business; provided, however, that the aggregate amount of all
intercompany advances made from any Borrower or any Guarantor to any Subsidiary
that is not a Guarantor (other than any payments made, or amounts due and
outstanding, under the Intercompany Agreements and any advance to any Subsidiary
for the purpose of making Capital Expenditures pursuant to Section 8.23(c)) when
aggregated with all investments and intercompany loans and advances made by any
Borrower or Guarantor in or to Subsidiaries that are not Guarantors then
outstanding under Sections 8.9(f) and 8.9(g) hereof and guaranties then
outstanding under Section 8.7(i)(iii) below shall not exceed the Non-Guarantor
Advance Cap;

 

(f)          unsecured indebtedness of the Parent, the Borrowers and their
respective Subsidiaries not otherwise permitted by this Section 8.7 in an amount
not to exceed $15,000,000 in the aggregate at any one time outstanding;

 

(g)          indebtedness relating to letters of credit or bankers’ acceptances
obtained in the ordinary course of business having an aggregate face amount of
not more than $5,000,000 at any time; and

 

(h)          indebtedness arising from agreement of any Borrower or any of its
Guarantors providing for indemnification, “earn-out” obligations, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the disposition of any Subsidiary or assets permitted under
Section 8.10 or any investment permitted under Section 8.9 (in each case, to the
extent that such Indebtedness was included in determining the amount of such
Disposition or Investment for purposes of such Section).

 

(i)          (i) guaranties of any Borrower or any Guarantor in respect of
indebtedness or other obligations otherwise permitted hereunder of any Borrower
or any other Guarantor, (ii) guaranties by Subsidiaries that are not Guarantors
of obligations of the Parent, the Borrowers or their respective Subsidiaries,
and (iii) guaranties of any Borrower or any Guarantor in respect of indebtedness
or other obligations otherwise permitted hereunder of any Subsidiary of the
Parent that is not a Guarantor in an amount when aggregated with all investments
and intercompany loans and advances made by any Borrower or Guarantor in or to
Subsidiaries that are not Guarantors then outstanding under Sections 8.9(f) and
8.9(g) hereof and intercompany advances made by any Borrower or Guarantor to
Subsidiaries that are not Guarantors then outstanding under Section 8.7(e) above
shall not exceed the Non-Guarantor Advance Cap;

 

-77-

 

 

(j)          indebtedness in respect of (i) bid, performance, appeal or surety
bonds issued for the account of the Parent, the Borrowers or any of their
respective Subsidiaries in the ordinary course of business, and (ii) surety and
other obligations incurred in the ordinary course of business in connection with
workers’ compensation, social security, unemployment insurance and other social
security legislation;

 

(k)          indebtedness in respect of netting services or overdraft protection
or in connection with deposit accounts or securities accounts maintained with
financial institutions or from any arrangement relating to the provision of
treasury, depositary or cash management services or automated clearinghouse
transfer of funds, in each case incurred in the ordinary course of business;

 

(l)          Indebtedness of any Person that becomes a Subsidiary after the
Closing Date in a transaction permitted under this Agreement; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary; provided further, that the aggregate principal amount of
Indebtedness permitted by this clause (l) shall not exceed $7,500,000 at any
time outstanding, together with any refinancings, refundings, extensions or
renewals thereof allowed pursuant to clause (m) of this Section 8.7;

 

(m)          indebtedness which represents a refinancing, replacement,
refunding, extension or renewal of any of the indebtedness described in clauses
(b), (l), (o), (p) or (q) of this Section 8.7; provided that (A) any such
refinancing, replacement, refunding, extension or renewal indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
indebtedness being renewed, replaced, refunded, extended or refinanced, plus the
amount of any premiums required to be paid thereon and reasonable fees and
expenses associated therewith and (B) except with respect to indebtedness
described in clauses (b), (o), (p) and (q) of this Section 8.7, such
refinancing, replacement, refunding, extension or renewal indebtedness has a
maturity date that is after the maturity of the Loans, and a weighted average
life to maturity longer than or equal to that of the indebtedness being renewed,
replaced or refinanced;

 

(n)          indebtedness not in excess of $5,000,000 at any time outstanding at
any time consisting of trade payables overdue for more than 90 days but which
are being contested in good faith in the ordinary course of businesses and as to
which adequate reserves are being maintained in accordance with GAAP;

 

(o)          indebtedness evidenced by the Best Life Purchase Obligation as in
effect on the date hereof in an aggregate amount not in excess of $4,125,000;

 

(p)          indebtedness evidenced by the GFA Note to the extent collaterally
assigned to the Administrative Agent in a manner satisfactory to the
Administrative Agent, provided the maturity date thereof shall not be extended
beyond that in effect on the Closing Date;

 

-78-

 

 

(q)          indebtedness existing on the date hereof and set forth in Schedule
8.7, together with any refinancings, refundings, extensions or renewals thereof
allowed pursuant to clause (m) of this Section 8.7;

 

(r)          indebtedness owed to any Person (including obligations in respect
of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business; and

 

(s)          indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business.

 

For purposes of compliance with this Section 8.7, if any item of indebtedness at
any time meets the criteria of more than one of the categories described in the
foregoing clauses, the Borrowers may, in their sole discretion, divide, classify
or reclassify such item of indebtedness and shall only be required to include
such item of indebtedness in one (or, at its option, more) of the foregoing
clauses.

 

Section 8.8.          Liens. None of the Parent or any Borrower shall, nor shall
it permit any Subsidiary to, create, incur or permit to exist any Lien of any
kind on any Property owned by any such Person; provided, however, that the
foregoing shall not apply to nor operate to prevent:

 

(a)          Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Parent, any Borrower or any Subsidiary is a
party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

 

(b)          mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves with respect
thereto are maintained on the books of such Person;

 

(c)          judgment liens and judicial attachment liens not constituting an
Event of Default under Section 9.1(g) hereof and the pledge of assets for the
purpose of securing an appeal, stay or discharge in the course of any legal
proceeding related to such judgments, provided that the aggregate amount of such
judgment liens and attachments and liabilities of the Parent, the Borrowers and
their respective Subsidiaries secured by a pledge of assets permitted under this
subsection (c), including interest and penalties thereon, if any, shall not be
in excess of $2,000,000 at any one time outstanding;

 

-79-

 

  

(d)          liens on fixed or capital assets acquired, constructed, repaired or
improved (including any such assets made the subject of Capital Lease
Obligations) by the Parent or any of its Subsidiaries, provided that (i) such
Liens secured indebtedness incurred to finance such acquisition, construction,
repair or improvement as permitted by Section 8.7(b) or to extend, renew or
replace such indebtedness as permitted by Section 8.7(m), (ii) the indebtedness
secured thereby does not exceed the lesser of the cost of acquiring,
constructing, repairing or improving such fixed or capital assets or, in the
case of indebtedness permitted by Section 8.7(m), its fair market value at the
time such Lien attaches and (iii) such Liens shall not apply to any other
Property of the Parent or its Subsidiaries;

 

(e)          any interest or title of a lessor under any operating lease;

 

(f)          easements, covenants, rights-of-way, restrictions (including
without limitation, zoning restrictions), licenses, encroachments, building
codes, land use laws, and other similar encumbrances against real property
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not materially detract from the value of the
Property subject thereto or materially interfere with the ordinary conduct of
the business of Parent, any Borrower or any Subsidiary;

 

(g)          Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents;

 

(h)          leases or subleases granted to other Persons in the ordinary course
of business of the Borrowers and the Guarantors;

 

(i)          licenses or sublicenses of intellectual property (including,
without limitation, pursuant to the Udi’s License Agreement) in the ordinary
course of business;

 

(j)          any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business of any Borrower or any
Subsidiary;

 

(k)          Liens securing reimbursement obligations in respect of letters of
credit or bankers’ acceptances permitted under Section 8.7(g) provided that such
Liens attach only to the documents and goods covered thereby and proceeds
thereof;

 

(l)          bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to such assets on deposit in one or more accounts maintained
by the Borrowers or any Subsidiary, in each case arising in the ordinary course
of business in favor of the depository institutions with which such accounts are
maintained, securing amounts owing to such depository institutions with respect
to such account arrangements;

 

-80-

 

 

(m)          Liens arising from precautionary UCC filings (or similar
registrations in foreign jurisdictions) regarding “true” operating leases or the
consignment of goods to any Borrower or any Subsidiary;

 

(n)          pledges or deposits to secure the performance of bid, trade
contracts and leases, statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
like nature incurred in the ordinary course of business;

 

(o)          Liens existing on the date hereof and set forth in Schedule 8.8;
provided that such Liens shall secure only those obligations which they secured
on the date hereof and extensions, renewals and replacements thereof permitted
by Section 8.7(m);

 

(p)          any Lien existing on any property or asset prior to the acquisition
thereof by the Parent, any Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary, provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or asset of the Parent, such Borrower or such
Subsidiary and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancings, refundings, extensions or
renewals thereof allowed pursuant to Section 8.7(m);

 

(q)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business in accordance with past practice;

 

(r)          Liens securing obligations arising under Hedging Agreements
permitted under Section 8.7(c); and

 

(s)          other Liens securing indebtedness permitted under Section 8.7 to
the extent that the fair market value of Property subject to such Liens, does
not exceed $1,000,000 in the aggregate at any time outstanding.

 

Section 8.9.          Investments, Acquisitions, Loans and Advances. None of the
Parent nor any Borrower shall, nor shall it permit any Subsidiary to, directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances, entertainment, relocation and other similar
cash advances made to employees in the ordinary course of business), any other
Person, or acquire all or any substantial part of the assets or business of any
other Person or division thereof; provided, however, that the foregoing shall
not apply to nor operate to prevent:

 

-81-

 

 

(a)          investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within one year of the date of issuance thereof;

 

(b)          investments in commercial paper rated at least P-1 (or its
equivalent) by Moody’s or at least A-1 (or its equivalent) by S&P, in each case,
maturing within one year of the date of issuance thereof;

 

(c)          investments in time deposits, certificates of deposit or bankers
acceptances issued by any Lender or by any United States commercial bank having
capital and surplus of not less than $100,000,000 which have a maturity of one
year or less;

 

(d)          investments in repurchase obligations with a term of not more than
180 days for underlying securities of the types described in subsection (a)
above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

 

(e)          investments in money market funds that invest, and which are
restricted by their respective charters to invest in investments, not less than
95% of which are of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above;

 

(f)          the Borrowers’ investments from time to time in its Subsidiaries,
the Parent’s investments from time to time in any Borrower or any Guarantor, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries; provided, however, that the aggregate amount of such investments
made from any Borrower or any Guarantor to any Subsidiary that is not a
Guarantor (other than any payments made, or amounts due and outstanding, under
the Intercompany Agreements) when aggregated with all intercompany loans and
advances made by any Borrower or Guarantor in or to Subsidiaries that are not
Guarantors then outstanding under Section 8.9(g) hereof and intercompany
advances or guaranties from any Borrower or Guarantor to Subsidiaries that are
not Guarantors (or in respect of indebtedness of Subsidiaries that are not
Guarantors, as applicable) then outstanding under Section 8.7(e) or Section 8.7
(i) shall not exceed the Non-Guarantor Advance Cap;

 

(g)          intercompany advances made from time to time by the Parent or a
Subsidiary to another Subsidiary or by a Subsidiary to the Parent or a
Subsidiary in the ordinary course of business; provided, however, that the
aggregate amount of intercompany advances made from any Borrower or any
Guarantor to any Subsidiary that is not a Guarantor (other than any payments
made, or amounts due and outstanding, under the Intercompany Agreements and any
advance to any Subsidiary for the purpose of making Capital Expenditures
pursuant to Section 8.23(c)) when aggregated with all investments made by any
Borrower or Guarantor in Subsidiaries that are not Guarantors then outstanding
under Section 8.9(f) hereof and intercompany advances or guaranties from any
Borrower or Guarantor to Subsidiaries that are not Guarantors (or in respect of
indebtedness of Subsidiaries that are not Guarantors, as applicable) then
outstanding under Section 8.7(e) or Section 8.7 (i) shall not exceed the
Non-Guarantor Advance Cap;

 

-82-

 

 

(h)          Permitted Acquisitions;

 

(i)          investments consisting of extensions of credit in the nature of
account receivable or notes receivable arising from the grant of trade credit in
the ordinary course of business, and investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(j)          guaranties and indebtedness permitted by Section 8.7 hereof;

 

(k)          investments by any Borrower or any Subsidiary in interest rate,
foreign currency and commodity hedging agreements permitted by Section 8.7(c)
hereof;

 

(l)          investments made as a result of consideration received in
connection with a disposition of assets permitted by Section 8.10 hereof;

 

(m)          investments of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such investments exist at the time such person is
acquired; (ii) such investments are not made in anticipation or contemplation of
such person becoming a Subsidiary and (iii) such investments are not directly or
indirectly recourse to any of the Parent, any Borrower or any of its
Subsidiaries or any of their respective assets, other than the Person that
becomes the Subsidiary;

 

(n)          prepaid expenses or lease, utility and other similar deposits, in
each case in the ordinary course of business;

 

(o)          other investments, loans, and advances in addition to those
otherwise permitted by this Section 8.9 in an amount not to exceed $20,000,000
in the aggregate at any one time outstanding; provided, however, that no portion
of such amount may be outstanding at any time in the form of investments, loans
and advances in or to any Foreign Subsidiary or joint ventures organized under
the laws of a jurisdiction outside the United States of America;

 

(p)          any other investment and/or advance made for the purpose of making
a Capital Expenditure or that otherwise constitutes a Capital Expenditure, in
each case that is otherwise permitted under Section 8.23(c);

 

(q)          investments in an aggregate amount not to exceed the portion, if
any, of the Available Basket Amount on the date of such election that the
Borrowers elect to apply to this Section 8.9(q); provided, however, that the
Borrowers may elect to apply this Section 8.9(q) only if (i) no Event of Default
shall have occurred and be continuing and (ii) the Borrowers are in compliance
on a Pro Forma Basis with the covenants set forth in Section 8.23, in each case
for the most recent period of four consecutive fiscal quarters prior to the date
of such investment for which financial statements are required to be delivered
pursuant to Section 8.5; and provided, further, that in no event shall this
Section 8.9(q) permit investments in Subsidiaries that are not Guarantors in
excess of the amount set forth in Section 8.9(f) hereof;

 

-83-

 

 

(r)          investments existing on the date hereof and set forth in Schedule
8.9, together with any modifications, extensions or renewals thereof (provided
that the amount of any original investment under this clause (r) is not
increased except by the terms of such investment as of the date hereof or as
otherwise permitted by this Section 8.9);

 

(s)          investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(t)          investments resulting from pledges or deposits described in Section
8.8(a) and (n);

 

(u)          investments received in connection with the disposition of any
asset permitted by Section 8.10; and

 

(v)         the conversion of all or any portion of the GFA Note into an equity
investment in De-Ro-Ma.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section 8.9, investments and acquisitions shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

Section 8.10.         Mergers, Consolidations and Sales. None of the Parent nor
any Borrower shall, nor shall it permit any Subsidiary to, be a party to any
merger or consolidation, or sell, transfer, lease or otherwise dispose of all or
any part of its Property, including any disposition of Property as part of a
sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable; provided, however,
that this Section 8.10 shall not apply to nor operate to prevent:

 

(a)          the sale, lease or other disposition of inventory in the ordinary
course of business;

 

(b)          the sale, transfer, lease or other disposition of Property of any
Borrower or any Guarantor to one another;

 

(c)          (i) the merger of any Borrower, Guarantor or Subsidiary with and
into any other Borrower or Guarantor, provided that, in the case of any merger
involving any Borrower, a Borrower is the corporation surviving the merger; or
(ii) the merger of any Subsidiary that is not a Guarantor with and into any
other Subsidiary that is not a Guarantor;

 

-84-

 

 

(d)          the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);

 

(e)          the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of ay Borrower or any
Subsidiary, has become obsolete, worn out or unusable, and which is disposed of
in the ordinary course of business;

 

(f)          any license or sublicense of any of its Property permitted under
Section 8.8(i) hereof;

 

(g)          dispositions of equipment (including any lease thereof) or real
property to the extent the Borrowers complies with Section 1.9(b)(i) hereof;

 

(h)          dispositions of property by any Subsidiary to any Borrower or any
other Subsidiary (provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be a Borrower or a
Subsidiary Guarantor);

 

(i)          abandonment or termination in the ordinary course of business of
items of intellectual property and licenses of intellectual property (excluding
any Material Contracts) not otherwise permitted by this Section 8.10 that are
not individually or in the aggregate material to the business of any Borrower
and its Subsidiaries;

 

(j)          Restricted Payments in compliance with Section 8.12 hereof;

 

(k)          any sale, transfer, assignment or other disposition resulting from
any condemnation of, or other Event of Loss with respect to, any Property of the
Parent, any Borrower or any Subsidiary;

 

(l)          dispositions or use of cash and investments permitted under Section
8.9(a) through (e), in each case, in the ordinary course of business;

 

(m)          dispositions, discounts or forgiveness of accounts receivable of
financially troubled debtors in connection with the collection or compromise
thereof in the ordinary course of business;

 

(n)          sales of non-core assets acquired in connection with an acquisition
permitted under Section 8.9 hereof;

 

(o)          the sale, transfer, lease or other disposition of Property of any
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrowers and their
respective Subsidiaries not more than $2,000,000 during any fiscal year of the
Borrower;

 

-85-

 

 

(p)          disposition of Property that does not use (i) the “Earth Balance,”
“Smart Balance,” “Best Life,” “Glutino” or “Udi’s” trademark or (ii) technology
that is subject to any license agreement existing on the date hereof;

 

(q)          the expiration of the Brandeis License in accordance with its terms
(which license, by its terms, expires with respect to the United States in
April, 2015) or the termination of the Brandeis License;

 

(r)          Permitted Acquisitions; and

 

(s)          any investments, loans, and advances permitted under Section 8.9.

 

Section 8.11.         Maintenance of Subsidiaries. None of the Parent or any
Borrower shall assign, sell or transfer, nor shall it permit any Subsidiary to
issue, assign, sell or transfer, any shares of capital stock or other equity
interests of a Subsidiary; provided, however, that the foregoing shall not
operate to prevent (a) Liens on the capital stock or other equity interests of
Subsidiaries granted to the Administrative Agent pursuant to the Collateral
Documents, (b) the issuance, sale, and transfer to any person of any shares of
capital stock of a Subsidiary solely for the purpose of qualifying, and to the
extent legally necessary to qualify, such person as a director of such
Subsidiary, and (c) any transaction permitted by Section 8.10(b), (c), (h), (n)
or (o) above.

 

Section 8.12.         Dividends and Certain Other Restricted Payments. None of
the Parent or any Borrower shall, nor shall it permit any Subsidiary to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests), (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same, or (c) directly
or indirectly pay Management Fees (collectively referred to herein as
“Restricted Payments”); provided, however, that the foregoing shall not operate
to prevent:

 

(i)          the making of dividends or distributions by any Subsidiary to any
Borrower;

 

(ii)         cash dividends and distributions to the Parent for the purpose of
permitting the Parent to pay federal and state income taxes, franchise taxes and
other taxes, fees and assessments to the extent attributable to the business of
the Borrowers or any Subsidiary;

 

(iii)        dividends and distributions from the Borrowers to the Parent (or
payments on behalf of the Parent) to permit the Parent to (A) make payments
consisting of salary, benefits and other compensation to its employees,
directors and officers, (B) pay audit fees, legal fees, financing fees, costs of
obtaining directors’ and officers’ liability insurance, and costs directly
associated with Sarbanes-Oxley compliance, (C) pay other public company costs
and overhead fees and expenses that are incurred in the ordinary course of
business, and (D) repurchase or redeem equity interests of the Parent held by
officers, directors or employees or former officers, directors or employees or
their transferees, estates or beneficiaries under their estates) of any
Borrower, upon their death, disability, retirement, severance or termination of
employment or service; provided that the aggregate amount of such payments to
the Parent shall not exceed $1,000,000 in the aggregate in any fiscal year;

 

-86-

 

 

(iv)        payments required to be made under the Intercompany Agreements,
without giving effect to any material amendment thereto unless consented to in
writing by the Administrative Agent;

 

(v)         other Restricted Payments in an aggregate amount not to exceed the
portion, if any, of the Available Basket Amount on the date of such election
that the Borrowers elect to apply to this Section 8.12(v); provided, however,
that at the time of the making of any Restricted Payment pursuant to this clause
(v) and after giving effect thereto, (1) the Total Funded Debt to EBITDA Ratio
calculated on a Pro Forma Basis shall not exceed 3.00 to 1.00 for the most
recent period of four consecutive fiscal quarters prior to such Restricted
Payment for which financial statements are required to be delivered pursuant to
Section 8.5, (2) no Default shall have occurred and is then continuing or would
result therefrom and (3) the Borrowers are in compliance on a Pro Forma Basis
with the covenants set forth in Section 8.23; and

 

(vi)        to pay fees and expenses incurred in respect of the Closing Date
Acquisition and the related transactions.

 

Section 8.13.         ERISA. Each of the Parent and each Borrower shall, and
shall cause each Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
could reasonably be expected to have a Material Adverse Effect on or result in
the imposition of a Lien against any of its Property. Each of the Parent and
each Borrower shall, and shall cause each Subsidiary to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan, (b) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor, (c) its intention to terminate or withdraw from any Plan,
and (d) the occurrence of any event with respect to any Plan which would result
in the incurrence by the Parent, any Borrower or any Subsidiary of any material
liability, fine or penalty, or any material increase in the contingent liability
of the Parent, any Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.

 

Section 8.14.         Compliance with Laws. Each of the Parent and each Borrower
shall, and shall cause each Subsidiary to, comply in all material respects with
the requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, except where (a) such requirements are being contested in good faith
by appropriate proceedings diligently conducted, or (b) any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or result in a Lien upon any of its Property, other than
Permitted Liens.

 

-87-

 

  

Section 8.15.         Compliance with OFAC Sanctions Programs. (a) Except as
could reasonably be expected to not have a Material Adverse Effect, each of the
Parent and each Borrower shall at all times materially comply with the
requirements of all OFAC Sanctions Programs applicable to the Parent and any
Borrower and shall cause each of its Subsidiaries to comply with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary.

 

(b)          Each of the Parent and each Borrower shall provide the
Administrative Agent, the L/C Issuer, and the Lenders any material information
regarding the Parent, the Borrowers, their Affiliates, and their respective
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs; subject however,
in the case of Affiliates, to the Borrowers’ ability to provide information
applicable to them.

 

(c)          If any Borrower obtains actual knowledge or receives any written
notice that the Parent, any Borrower, any Affiliate or any Subsidiary is named
on the then current OFAC SDN List (such occurrence, an “OFAC Event”), such
Borrower shall promptly (i) give written notice to the Administrative Agent, the
L/C Issuer, and the Lenders of such OFAC Event, and (ii) comply with all
applicable laws with respect to such OFAC Event (regardless of whether the party
included on the OFAC SDN List is located within the jurisdiction of the United
States of America), including the OFAC Sanctions Programs, and such Borrower
hereby authorizes and consents to the Administrative Agent, the L/C Issuer, and
the Lenders taking any and all steps the Administrative Agent, the L/C Issuer,
or the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).

 

Section 8.16.         Burdensome Contracts With Affiliates. Except for (a)
transactions among the Parent, any Borrower and any Guarantor, (b) the
Intercompany Agreements and (c) transactions permitted under Sections 8.9, 8.10
and 8.12, none of the Parent or any Borrower shall, nor shall it permit any
Subsidiary to, enter into any contract, agreement or business arrangement with
any of its Affiliates (other than with Wholly-owned Subsidiaries) on terms and
conditions which are less favorable to any Borrower or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.

 

Section 8.17.         No Changes in Fiscal Year. The fiscal year of the Parent,
the Borrowers and their respective Subsidiaries ends on December 31 of each
year; and the Parent and the Borrowers shall not, nor shall it permit any
Subsidiary to, change its fiscal year from its present basis without the prior
written consent of the Administrative Agent. Notwithstanding the foregoing, the
parties hereto hereby acknowledge and agree that the fiscal year of one or more
of the Glutino Subsidiaries ends on March 31 of each year and that the Borrowers
shall be permitted to take such action as may be required so that any such
fiscal year ends on December 31 of each year.

 

-88-

 

  

Section 8.18.         Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary, the Borrower Representative shall provide the
Administrative Agent and the Lenders notice thereof and timely comply, to the
extent applicable, with the requirements of Section 4 hereof (at which time
Schedule 6.2 shall be deemed amended to include reference to such Subsidiary).

 

Section 8.19.         Change in the Nature of Business. (a) None of the Parent
or any Borrower shall, nor shall it permit any Subsidiary to, engage in any
business or activity if as a result the general nature of the business of the
Parent, any Borrower or any Subsidiary would be changed from the Eligible Line
of Business.

 

(b)          The Parent shall not engage in any business activities other than
(i) ownership of the equity interests of the Borrowers and its other
Subsidiaries, (ii) activities incidental to maintenance of its corporate
existence, equityholder ownership and ownership of the Borrowers and their
respective Subsidiaries, (iii) performance of its obligations, if any, under the
Intercompany Agreements, (iv) participating in tax, accounting and other
administrative activities as the parent of a consolidated group of companies,
including the Borrowers, (v) the performance or obligations under the Loan
Documents, (vi) the payment of dividends and distributions to the extent
permitted under Section 8.12 hereunder, (vii) issuance of common equity
interests, (viii) issuance of preferred stock (A) in connection with a rights
plan provided such preferred stock does not contain requirements for the payment
in cash, of dividends or other cash distributions on a date earlier than 180
days after the maturity of the Loans and contains covenants no more restrictive
in any respect than the covenants afforded the Administrative Agent and the
Lenders hereunder, or (B) on terms and conditions reasonably acceptable to
Administrative Agent, (ix) Permitted Acquisitions, (x) formation of Subsidiaries
(provided that, to the extent required by Section 4.1 hereof, such Subsidiary
agrees to execute a joinder agreement, substantially in the form of Exhibit F,
agreeing to be bound by the terms of this Agreement), and (xi) activities
incidental to the business activities described in (i) through (x) above.

 

Section 8.20.         Use of Proceeds. The Borrowers shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

 

Section 8.21.         No Restrictions. Except as provided herein, neither the
Parent nor any Borrower shall, nor shall it permit any Subsidiary to, directly
or indirectly create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Borrower or any Subsidiary to: (a) pay dividends or make any other distribution
on any Subsidiary’s capital stock or other equity interests owned by the
Borrowers or any other Subsidiary, (b) pay any indebtedness owed to the Parent,
the Borrowers or any other Subsidiary, (c) make loans or advances to the Parent,
any Borrower or any other Subsidiary, (d) transfer any of its Property to the
Parent, any Borrower or any other Subsidiary, or (e) guarantee the Obligations,
Hedging Liability, and Bank Product Obligations and/or grant Liens on its assets
to the Administrative Agent as required by the Loan Documents; provided that the
foregoing clauses (a) through (e) shall not apply to: (i) customary provisions
in leases and other contracts restricting the assignment thereof, (ii)
restrictions and conditions that are applicable solely to Foreign Subsidiaries
and (iii) customary provisions in indebtedness of the type permitted by Section
8.7(b), Capital Lease Obligations, industrial revenue bonds or operating leases
that impose encumbrances or restrictions on the property so acquired or covered
thereby, restrictions on cash or other deposits or net worth required by
customers under contracts entered into in the ordinary course of business and
joint venture agreements or other similar arrangements if such provisions apply
only to the Person (and the equity interests in such Person) that is the subject
thereof.

 

-89-

 

 



 

Section 8.22.         Hedge Agreements. Not later than the date 90 days
following the first date on which the LIBOR Index Rate for a one-month Interest
Period equals or exceeds 1.25% for 20 of the last 30 consecutive Business Days,
the Administrative Agent shall have received evidence that the Borrowers have
entered into interest rate hedging agreements on a principal amount of the Term
Loan reasonably acceptable to the Lenders (but not less than 50% of the Term
Loans outstanding at such time) through the use of one or more interest rate
swaps, interest rate caps, interest rate collars or other recognized interest
rate hedging arrangements, with the foregoing to effectively limit the amount of
interest that the Borrowers must pay on notional amounts of not less than such
portion of the Term Loan to not more than a rate reasonably acceptable to the
Lenders for a period of the lesser of (a) two (2) years or (b) six (6) months
prior to maturity of the Loans, such hedging arrangements to be with the
Lenders, their respective Affiliates or other parties reasonably acceptable to
the Administrative Agent; provided, however, that if (i) the Total Funded Debt
to EBITDA Ratio calculated on a Pro Forma Basis is less than 3.25 to 1.0 as of
the end of the most recently completed two consecutive fiscal quarters for which
the financial statements and Compliance Certificate required to be delivered
under Section 8.5 hereof have been received by the Administrative Agent, and
(ii) no Default or Event of Default has occurred and is continuing, the
Borrowers shall not be required to enter into any such agreements.

 

Section 8.23.         Financial Covenants. (a) Total Funded Debt to EBITDA
Ratio. As of the last day of each fiscal quarter of the Parent ending during the
relevant period set forth below, the Parent and each Borrower shall not permit
the Total Funded Debt to EBITDA Ratio calculated on a Pro Forma Basis to be
greater than the corresponding ratio set forth opposite such period:

 

-90-

 

 

From and including the
fiscal quarter ending:   To and including the
fiscal quarter ending:   Total Funded Debt to
EBITDA Ratio shall not be
greater than:           9/30/12   03/31/13   5.00 to 1.0           06/30/13  
09/30/13   4.75 to 1.0           12/31/13   03/31/14   4.50 to 1.0          
06/30/14   09/30/14   4.25 to 1.0           12/31/14   09/30/15   4.00 to 1.0  
        12/31/15   and as of the last day of each fiscal quarter ending
thereafter   3.50 to 1.0

 

 

(b)          Interest Coverage Ratio. As of the last day of each fiscal quarter
of the Parent ending during the relevant period set forth below, the Parent and
each Borrower shall not permit the Interest Coverage Ratio calculated on a Pro
Forma Basis to be less than the corresponding ratio set forth opposite such
period:

 

From and including the
fiscal quarter ending:   To and including the
fiscal quarter ending   Interest Coverage Ratio
shall not be less than:           9/30/12   03/31/13   2.75 to 1.0          
06/30/13   06/30/13   2.85 to 1.0           09/30/13   03/31/14   3.00 to 1.0  
        06/30/14   and as of the last day of each fiscal quarter ending
thereafter   3.25 to 1.0

  

(c)          Capital Expenditures. Neither the Parent nor any Borrower shall,
nor shall it permit any of their respective Subsidiaries to, incur Capital
Expenditures in an amount in excess of $12,000,000 (the “Maximum Cap Ex Amount”)
in the aggregate during any fiscal year; provided that if the Parent, the
Borrowers and the Subsidiaries expend less than the Maximum Cap Ex Amount in any
fiscal year the Maximum Cap Ex Amount for the next succeeding fiscal year of the
Parent, the Borrowers and the Subsidiaries (but only the next succeeding fiscal
year) shall be increased by (i) the excess of the Maximum Cap Ex Amount for the
preceding fiscal year over the amount actually expended by the Parent, the
Borrowers and their respective Subsidiaries during such preceding fiscal year
(the “Carry Forward Amount”) and (ii) the Available Basket Amount. Any Capital
Expenditures made during any fiscal year shall be deemed to be made first from
amounts that are not Carry Forward Amounts from a prior fiscal year and only
when such amounts are used in full shall any Carry Forward Amounts be used. For
the avoidance of doubt, any Capital Expenditures made or otherwise incurred by
the Target prior to the date hereof during the fiscal year ending on December
31, 2012 shall not be counted against the Maximum Cap Ex Amount or otherwise be
deemed to reduce or utilize the Maximum Cap Ex Amount for such fiscal year.

 

-91-

 

 

Section 8.24.         Amendment, Etc. of Intercompany Agreements. Neither the
Parent nor any Borrower shall, nor shall it permit any Subsidiary to (a) amend,
modify or change in any manner any term or condition of any Intercompany
Agreement or give any consent, waiver or approval thereunder or (b) waive any
default under or any breach of any term or condition of any Intercompany
Agreement, except in each case as could not reasonably be expected to be
material and adverse to the Lenders; provided, however, that any Person that
becomes a Subsidiary after the date hereof may become a party to the
Intercompany Agreements, or agreements of same or similar effect upon the terms
and conditions contained in such Intercompany Agreements on the date hereof.

 

Section 8.25.         Material Contracts. Each of the Parent and each Borrower
shall, and shall cause each Subsidiary to, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in accordance with its terms in full force and
effect, enforce each such Material Contract in accordance with its terms, except
to the extent that failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and cause
each of its Subsidiaries to do so.

 

Section 8.26.         Maintenance of Ratings. The Borrowers shall at all times
use commercially reasonable efforts to maintain (i) public ratings for the Loans
and Commitments from each of Standard & Poor’s Ratings Service (“S&P”) and
Moody’s Investors Service, Inc. (“Moody’s”), and (ii) a public corporate family
rating in respect of the Parent and its Subsidiaries from each of S&P and
Moody’s, respectively.

 

Section 8.27.         Immaterial Subsidiaries. To the extent necessary for the
consolidated total assets of the Borrowers and the Guarantors as of the last day
of any fiscal quarter of the Parent (determined on a consolidated basis of the
Parent and its Subsidiaries) to be equal to or greater than ninety seven and
one-half percent (97.5%) of the consolidated total assets of the Parent and its
Subsidiaries as of the last day of such fiscal quarter (excluding intercompany
notes and accounts receivable, and investments in Subsidiaries), one or more
Domestic Subsidiaries (beginning with the Domestic Subsidiary then having the
greatest total assets and continuing with the Domestic Subsidiary then having
the next greatest total assets and so on) that would otherwise be Immaterial
Subsidiaries shall be deemed to be Material Subsidiaries and shall become a
Guarantor hereunder. To the extent necessary for the aggregate EBITDA of the
Borrowers and the Guarantors as of the last day of any fiscal quarter for the
four consecutive fiscal quarters ending on that date (determined on a
consolidated basis with their respective Subsidiaries) to be equal to or greater
than ninety seven and one-half percent (97.5%) of the EBITDA of the Parent and
its Subsidiaries for such four consecutive fiscal quarters (excluding
intercompany revenue, and dividends and other distributions from Subsidiaries),
one or more Domestic Subsidiaries (beginning with the Domestic Subsidiary then
having the greatest EBITDA and continuing with the Domestic Subsidiary then
having the next greatest EBITDA and so on) that would otherwise be Immaterial
Subsidiaries shall be deemed to be Material Subsidiaries and shall become a
Guarantor hereunder.

 

-92-

 

  

Section 8.28.         Intellectual Property Issues. Not later than sixty (60)
days following the Closing Date, the Administrative Agent shall have received
satisfactory evidence that Udi has notified Ehud Baron in accordance with the
terms of the Udi’s License Agreement to cease all use of the name “Udi’s” as a
mark or trade name or component of a mark or trade name, and Udi shall use
commercially reasonable efforts to cause Ehud Baron to comply with such notice.

 

Section 8.29.         Control Agreements. To the extent requested by the
Administrative Agent, not later than ninety (90) days following the Closing
Date, the Administrative Agent shall have shall have received a control
agreement, in form and substance to its reasonably satisfaction, with respect to
each deposit account and securities account (other than any Exempted Account) of
any Borrower or Guarantor.

 

Section 9.          Events of Default and Remedies.

 

Section 9.1.          Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a)          default in the payment when due of all or any part of the principal
of any Loan (whether at the stated maturity thereof or at any other time
provided for in this Agreement) or of any Reimbursement Obligation, or default
for a period of five (5) Business Days in the payment when due of any interest,
fee or other Obligation payable hereunder or under any other Loan Document;

 

(b)          default in the observance or performance of any covenant set forth
in Sections 8.1, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.17, 8.19, 8.20, 8.21, 8.23,
8.24, 8.25, 8.27 or 8.28 (except, with respect to Section 8.25, solely to the
extent such default is set forth in clause (c)(iii) of this Section 9.1) hereof
or of any provision in any Loan Document dealing with the use, disposition or
remittance of the proceeds of Collateral or requiring the maintenance of
insurance thereon;

 

 (c)          (i) default in the observation or performance of the covenant set
forth in Section 8.5 hereof which is not remedied within five (5) days after
such failure, (ii) default in the observance or performance of any other
provision hereof or of any other Loan Document which is not remedied within
30 days after the earlier of (x) the date on which such failure shall first
become known to any Authorized Representative of any Borrower or (y) written
notice thereof is given to the Borrower Representative by the Administrative
Agent or (iii) default in the observation or performance by any Borrower of any
Material Contract which results in a breach of Section 8.25 hereof resulting
solely from such Borrower’s failure to perform and observe all of the terms and
provisions of any Material Contract which is not remedied within the earlier of
(x) 30 days or (y) the date on which such default gives rise to the ability of
the non-defaulting party thereunder to terminate the applicable Material
Contract;

 



-93-

 

 

(d)          any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;

 

(e)          (i) any event occurs or condition exists (other than those
described in subsections (a) through (d) above) which is specified as an event
of default under any of the other Loan Documents, after giving effect to any
applicable notice and cure period provided therein, (ii) any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, (iii) any of the Collateral Documents
shall for any reason fail to create a valid and perfected first priority Lien in
favor of the Administrative Agent in any significant portion of the Collateral
purported to be covered thereby except as expressly permitted by the terms
thereof or except to the extent arising solely as a result of the Administrative
Agent failing to maintain possession of any Collateral and/or file UCC financing
statements and in each case not involving any act or omission of any Borrower or
Guarantor, or (iv) the Parent, any Borrower or any Subsidiary takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document
executed by it or any of its obligations thereunder;

 

(f)          default shall occur under any Indebtedness issued, assumed or
guaranteed by the Parent, any Borrower or any Subsidiary aggregating in excess
of $10,000,000, or under any indenture, agreement or other instrument under
which the same may be issued, and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Indebtedness shall not be paid when due, subject to any applicable grace period
(whether by demand, lapse of time, acceleration or otherwise);

 

(g)          (i) any judgment or judgments, writ or writs or warrant or warrants
of attachment, or any similar process or processes, shall be entered or filed
against the Parent, any Borrower or any Subsidiary, or against any of its
Property, in an aggregate amount in excess of $10,000,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, such judgments, writs or warrants
remain undischarged, unvacated, unbonded or unstayed for a period of
30 consecutive days;

-94-

 

 

(h)          the Parent, any Borrower or any Subsidiary, or any member of its
Controlled Group, shall fail to pay when due, after the expiration of any grace
period, an amount or amounts aggregating in excess of $10,000,000 which it shall
have become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $10,000,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Parent, any Borrower or any Subsidiary, or
any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Parent, any Borrower or any Subsidiary, or any
member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA
and such proceeding shall not have been dismissed within 30 days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;

 

(i)          any Change of Control shall occur;

 

(j)          the Parent, any Borrower or any Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or

 

(k)          a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Parent, any Borrower or any Subsidiary, or
any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Parent, any Borrower or any
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days.

 

Section 9.2.          Non-Bankruptcy Defaults. When any Event of Default (other
than those described in subsection (j) or (k) of Section 9.1 hereof with respect
to any Borrower) has occurred and is continuing, the Administrative Agent shall,
by written notice to the Borrower Representative: (a) if so directed by the
Required Lenders, terminate the remaining Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; and (c) if so directed by the
Required Lenders, demand that the Borrowers immediately pay to the
Administrative Agent the full amount then available for drawing under each or
any Letter of Credit, and the Borrowers agree to immediately make such payment
and acknowledge and agree that the Lenders would not have an adequate remedy at
law for failure by the Borrowers to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrowers to specifically perform such undertaking whether or not
any drawings or other demands for payment have been made under any Letter of
Credit. The Administrative Agent, after giving notice to the Borrower
Representative pursuant to Section 9.1(c) or this Section 9.2, shall also
promptly send a copy of such notice to the other Lenders, but the failure to do
so shall not impair or annul the effect of such notice.

 



-95-

 

 

Section 9.3.          Bankruptcy Defaults. When any Event of Default described
in subsections (j) or (k) of Section 9.1 hereof with respect to any Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrowers shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrowers acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrowers to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrowers to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

Section 9.4.          Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.15, Section 9.2 or Section 9.3
above or a deposit to the Collateral Account is otherwise required pursuant to
Section 1.9(b), the Borrowers shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in subsection (b)
below.

 

(b)          All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in one or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Bank
Product Obligations). The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer. If and
when requested by the Borrower Representative, the Administrative Agent shall
invest funds held in the Collateral Account from time to time in direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrowers to the L/C Issuer, the
Administrative Agent or the Lenders. Pursuant to Section 1.9(b) hereof, at the
request of the Borrowers the Administrative Agent shall release to the Borrower
amounts held in the Collateral Account so long as at the time of the release and
after giving effect thereto no Default or Event of Default exists. If the
Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 9.2 or 9.3 hereof, so long as no
Letters of Credit, Commitments, Loans or other Obligations, Hedging Liability,
or Bank Product Obligations remain outstanding, at the request of the Borrowers
the Administrative Agent shall release to the Borrowers any remaining amounts
held in the Collateral Account.

 



-96-

 

 

(c)          At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
L/C Issuer (with a copy to the Administrative Agent) the Borrowers shall Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 1.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(i)          Grant of Security Interest. The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(ii)         Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 9.4 or Section 1.15
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(iii)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 9.4(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.15 the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

 

-97-

 

 

Section 9.5.          Notice of Default. The Administrative Agent shall give
notice to the Borrower Representative under Section 9.1(c) hereof promptly upon
being requested to do so by the Required Lenders and shall thereupon notify all
the Lenders thereof.

 

Section 10.         Change in Circumstances.

 

Section 10.1.          Change of Law. Notwithstanding any other provisions of
this Agreement or any other Loan Document, if at any time any Change in Law
makes it unlawful for any Lender to make or continue to maintain any
Eurocurrency Loans or to perform its obligations as contemplated hereby, such
Lender shall promptly give notice thereof to the Borrowers and such Lender’s
obligations to make or maintain Eurocurrency Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Eurocurrency Loans. Upon receipt of such notice from any Lender, (i) any
affected Eurocurrency Loan denominated in U.S. Dollars then held by such Lender
shall be immediately and automatically converted to a Base Rate Loan, and (ii)
any affected Eurocurrency Loan denominated in an Alternative Currency then held
by such Lender shall be prepaid on demand, together with all interest accrued
thereon and all other amounts then due and payable in respect of such
Eurocurrency Loan to such Lender under this Agreement; provided, however,
subject to all of the terms and conditions of this Agreement, the Borrowers may
then elect to borrow the principal amount of such affected Eurocurrency Loans
from such Lender by means of Base Rate Loans from such Lender, which Base Rate
Loans shall not be made ratably by the Lenders but only from such affected
Lender.

 

Section 10.2.          Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurocurrency Loans:

 

(a)          the Administrative Agent determines that deposits in U.S. Dollars
or the applicable Alternative Currency (in the applicable amounts) are not being
offered to it in the interbank eurocurrency market for such Interest Period, or
that by reason of circumstances affecting the interbank eurocurrency market
adequate and reasonable means do not exist for ascertaining the applicable
LIBOR, or

 

(b)          the Required Lenders advise the Administrative Agent that (i) LIBOR
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurocurrency Loans for such Interest
Period or (ii) that the making or funding of Eurocurrency Loans become
impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower Representative and the Lenders, whereupon until the Administrative
Agent notifies the Borrower Representative that the circumstances giving rise to
such suspension no longer exist, the obligations of the Lenders to make
Eurocurrency Loans shall be suspended.

 

-98-

 

 

Section 10.3.          Increased Cost and Reduced Return. (a) If any Change in
Law shall:

 

(i)          subject any Lender (or its Lending Office) or the L/C Issuer to any
Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) with respect to its Eurocurrency Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligations owed
to it or its obligation to make Eurocurrency Loans, issue a Letter of Credit, or
to participate therein, or change the basis of taxation of payments to any
Lender (or its Lending Office) or the L/C Issuer of the principal of or interest
on its Eurocurrency Loans, Letter(s) of Credit, or participations therein or any
other amounts due under this Agreement or any other Loan Document in respect of
its Eurocurrency Loans, Letter(s) of Credit, any participation therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurocurrency
Loans, or issue a Letter of Credit, or acquire participations therein (except
for changes in the basis or rate of (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes); or

 

(ii)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurocurrency Loans any
such requirement included in an applicable Eurocurrency Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Lending Office) or the L/C Issuer or shall impose on any
Lender (or its Lending Office) or the L/C Issuer or on the interbank market any
other condition affecting its Eurocurrency Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurocurrency Loans, or to issue a Letter of
Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the actual cost to such
Lender (or its Lending Office) or the L/C Issuer of making or maintaining any
Eurocurrency Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 30 Business Days after written demand
by such Lender or L/C Issuer (with a copy to the Administrative Agent) setting
forth in reasonable detail the calculation and explanation for such demand, the
Borrowers shall be obligated to pay to such Lender or L/C Issuer such additional
amount or amounts as will compensate such Lender or L/C Issuer for such
increased cost or reduction.

 

-99-

 

 

(b)          If any Lender or L/C Issuer determines that any Change in Law
affecting such Lender or L/C Issuer or any lending office of such Lender or such
Lender’s or L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
any L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, within 30 Business Days after written
demand by such Lender or L/C Issuer (with a copy to the Administrative Agent)
setting forth in reasonable detail the calculation and explanation for such
demand, the Borrowers shall pay to such Lender or L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

 

(c)          A certificate or written demand of a Lender or L/C Issuer claiming
compensation under this Section 10.3 and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder and the reason therefor
shall be conclusive if reasonably determined.

 

(d)          Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section 10.3 shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section 10.3 for any increased costs incurred or reductions suffered more
than three (3) months prior to the date that such Lender or L/C Issuer, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 10.4.          Lending Offices. Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower Representative and the Administrative Agent. To the extent reasonably
possible, a Lender shall designate an alternative branch or funding office with
respect to its Eurocurrency Loans to reduce any liability of the Borrowers to
such Lender under Section 10.3 or Section 13.1 hereof or to avoid the
unavailability of Eurocurrency Loans under Section 10.2 hereof, so long as such
designation is not otherwise disadvantageous to the Lender.

 

Section 10.5.          Discretion of Lender as to Manner of Funding.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurocurrency Loans shall
be made as if each Lender had actually funded and maintained each Eurocurrency
Loan through the purchase of deposits in the interbank eurocurrency market
having a maturity corresponding to such Loan’s Interest Period, and bearing an
interest rate equal to LIBOR for such Interest Period.

 

-100-

 

 

Section 11.         The Administrative Agent.

 

Section 11.1.          Appointment and Authorization of Administrative Agent.
Each Lender and the L/C Issuer hereby appoints Bank of Montreal as the
Administrative Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. The Lenders and L/C Issuer expressly agree that
the Administrative Agent is not acting as a fiduciary of the Lenders or the
L/C Issuer in respect of the Loan Documents, the Borrowers or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Administrative Agent or any of the Lenders or L/C Issuer
except as expressly set forth herein.

 

Section 11.2.          Administrative Agent and its Affiliates. The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrowers
or any Affiliate of the Borrowers as if it were not the Administrative Agent
under the Loan Documents. The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender (if applicable).

 

Section 11.3.          Action by Administrative Agent. If the Administrative
Agent receives from the Borrowers a written notice of an Event of Default
pursuant to Section 8.5 hereof, the Administrative Agent shall promptly give
each of the Lenders and L/C Issuer written notice thereof. The obligations of
the Administrative Agent under the Loan Documents are only those expressly set
forth therein. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 9.2 and 9.5. Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders and L/C Issuer. In no event, however, shall the Administrative Agent be
required to take any action in violation of applicable law or of any provision
of any Loan Document, and the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender, the L/C Issuer, or the Borrowers. In all cases in
which the Loan Documents do not require the Administrative Agent to take
specific action, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in taking any action thereunder. Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.

 

-101-

 

 

Section 11.4.          Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 11.5.          Liability of Administrative Agent; Credit Decision.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
with the Loan Documents: (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit Event;
(ii) the performance or observance of any of the covenants or agreements of the
Borrowers or any Subsidiary contained herein or in any other Loan Document;
(iii) the satisfaction of any condition specified in Section 7 hereof, except
receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectability hereof or of any other Loan Document or of any
other documents or writing furnished in connection with any Loan Document or of
any Collateral; and the Administrative Agent makes no representation of any kind
or character with respect to any such matter mentioned in this sentence. The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Lenders, the L/C Issuer, the Borrowers, or any other Person
for the default or misconduct of any such agents or attorneys-in-fact selected
with reasonable care. The Administrative Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, other document or
statement (whether written or oral) believed by it to be genuine or to be sent
by the proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender and L/C Issuer
acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender or L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrowers in the manner set
forth in the Loan Documents. It shall be the responsibility of each Lender and
L/C Issuer to keep itself informed as to the creditworthiness of the Borrowers
and their respective Subsidiaries, and the Administrative Agent shall have no
liability to any Lender or L/C Issuer with respect thereto.

 

-102-

 

  

Section 11.6.          Indemnity. The Lenders shall ratably, in accordance with
their respective Percentages, indemnify and hold the Administrative Agent, and
its directors, officers, employees, agents, and representatives harmless from
and against any liabilities, losses, costs or expenses suffered or incurred by
it in its capacity as Administrative Agent under any Loan Document or in
connection with the transactions contemplated thereby, regardless of when
asserted or arising, except to the extent they are promptly reimbursed for the
same by the Borrowers and except to the extent that any event giving rise to a
claim was caused by the gross negligence, bad faith, or willful misconduct of
the Administrative Agent, its directors, officers, employees, agents, or
representatives. The obligations of the Lenders under this Section 11.6 shall
survive termination of this Agreement. The Administrative Agent shall be
entitled to offset amounts received for the account of a Lender under this
Agreement against unpaid amounts due from such Lender to the Administrative
Agent, any L/C Issuer, or Swing Line Lender hereunder (whether as fundings of
participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account and
with any amounts offset for the benefit of a L/C Issuer or Swing Line Lender to
be remitted by the Administrative Agent to of for the account of such L/C Issuer
or Swing Line Lender, as applicable), but shall not be entitled to offset
against amounts owed to the Administrative Agent, any L/C Issuer or Swing Line
Lender by any Lender arising outside of this Agreement and the other Loan
Documents.

 

Section 11.7.          Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders, the L/C Issuer, and the Borrowers. Upon
any such resignation of the Administrative Agent, the Required Lenders shall
have the right, with the consent (unless an Event of Default has occurred and is
continuing at the time of such resignation) of the Borrowers (not to be
unreasonably withheld), to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may on behalf of the Lenders, with the consent
(unless an Event of Default has occurred and is continuing at the time of such
resignation) of the Borrowers (not to be unreasonably withheld), appoint a
successor Administrative Agent, which may be any Lender hereunder. In addition,
the Borrowers may, at their election and in their sole discretion, by notice in
writing to the Administrative Agent, the Lenders and the L/C Issuer, remove the
Administrative Agent and appoint a successor, which shall be a Lender hereunder,
so long as such successor is reasonably acceptable to the Required Lenders. Upon
the acceptance of its appointment as the Administrative Agent hereunder, any
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights and duties of the retiring or removed Administrative Agent
under the Loan Documents, and the retiring or removed Administrative Agent shall
be discharged from its duties and obligations thereunder. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 11 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If the Administrative Agent
resigns or is removed and no successor is appointed, the rights and obligations
of such Administrative Agent shall be automatically assumed by the Required
Lenders and (i) the Borrowers shall be directed to make all payments due each
Lender and L/C Issuer hereunder directly to such Lender or L/C Issuer and
(ii) the Administrative Agent’s rights in the Collateral Documents shall be
assigned without representation, recourse or warranty to the Lenders and
L/C Issuer as their interests may appear.

 

-103-

 

 

Section 11.8.          L/C Issuer and Swing Line Lender. The L/C Issuer shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith, and the Swing Line Lender shall act on
behalf of the Lenders with respect to the Swing Loans made hereunder. The
L/C Issuer and the Swing Line Lender shall each have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 11 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit or by the Swing Line Lender in
connection with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.

 

Section 11.9.          Hedging Liability and Bank Product Obligations
Arrangements. By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 13.13 hereof, as the case may be, any
Affiliate of such Lender with whom the Borrowers or any Guarantor has entered
into an agreement creating Hedging Liability or Bank Product Obligations shall
be deemed a Lender party hereto for purposes of any reference in a Loan Document
to the parties for whom the Administrative Agent is acting, it being understood
and agreed that the rights and benefits of such Affiliate under the Loan
Documents consist exclusively of such Affiliate’s right to share in payments and
collections out of the Collateral and the Guaranties as more fully set forth in
Section 3.1 hereof. In connection with any such distribution of payments and
collections, or any request for the release of the Guaranties and the
Administrative Agent’s Liens in connection with the termination of the
Commitments and the payment in full of the Obligations, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Obligations unless such Lender
has notified the Administrative Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution or payment or
release of Guaranties and Liens.

 

Section 11.10.         Designation of Additional Agents. The Administrative
Agent shall, with the consent of the Borrowers, have the continuing right, for
purposes hereof, at any time and from time to time to designate one or more of
the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “book runners,” “lead arrangers,” “arrangers,” or other
designations for purposes hereto, but such designation shall have no substantive
effect, and such Lenders and their Affiliates shall have no additional powers,
duties or responsibilities as a result thereof.

 

Section 11.11.         Authorization to Release or Subordinate or Limit Liens.
The Administrative Agent is hereby irrevocably authorized by each of the Lenders
and the L/C Issuer to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of in accordance with the terms and
conditions of this Agreement and the relevant Collateral Documents (including a
sale, transfer, or disposition permitted by the terms of Section 8.10 hereof or
which has otherwise been consented to in accordance with Section 13.14 hereof),
(b) release or subordinate any Lien (i) on Collateral consisting of fixed or
capital assets financed with indebtedness or under a Capital Lease to the extent
such indebtedness or Capitalized Lease Obligation, and the Lien securing the
same, are permitted by Sections 8.7(b) and 8.8(d) hereof and (ii) arising out of
any Hedging Agreement to the extent such Hedging Agreement, and the Lien
securing the same, are permitted by Sections 8.7(c) and 8.8(r) hereof,
(c) reduce or limit the amount of the indebtedness secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar tax, and
(d) release Liens on the Collateral following termination or expiration of the
Commitments and payment in full in cash of the Obligations and, if then due,
Hedging Liability and Bank Product Obligations.

 

-104-

 

 

Section 11.12.         Authorization to Enter into, and Enforcement of, the
Collateral Documents Possession of Collateral. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders and the L/C Issuer to
execute and deliver the Collateral Documents on behalf of each of the Lenders
and their Affiliates and the L/C Issuer and to take such action and exercise
such powers under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required Lenders.
Each Lender and L/C Issuer acknowledges and agrees that it will be bound by the
terms and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent. The Lenders and L/C Issuer(s) hereby
irrevocably authorize (and each of their Affiliates holding any Bank Product
Obligations and Hedging Liability entitled to the benefits of the Collateral
shall be deemed to authorize) the Administrative Agent, based upon the
instruction of the Required Lenders, to credit bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted by the Administrative Agent (or any
security trustee therefore) under the provisions of the Uniform Commercial Code,
including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code, at
any sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 of the United States Bankruptcy Code, or at any sale
or foreclosure conducted by the Administrative Agent or any security trustee
therefore (whether by judicial action or otherwise) in accordance with
applicable law. Except as otherwise specifically provided for herein, no Lender
(or its Affiliates) or L/C Issuer, other than the Administrative Agent, shall
have the right to institute any suit, action or proceeding in equity or at law
for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) or L/C Issuer shall have any right in any
manner whatsoever to affect, disturb or prejudice the Lien of the Administrative
Agent (or any security trustee therefor) under the Collateral Documents by its
or their action or to enforce any right thereunder, and that all proceedings at
law or in equity shall be instituted, had, and maintained by the Administrative
Agent (or its security trustee) in the manner provided for in the relevant
Collateral Documents for the benefit of the Lenders, the L/C Issuer, and their
Affiliates. Each Lender and L/C Issuer is hereby appointed agent for the purpose
of perfecting the Administrative Agent’s security interest in assets which, in
accordance with Article 9 of the Uniform Commercial Code or other applicable law
can be perfected only by possession. Should any Lender or L/C Issuer (other than
the Administrative Agent) obtain possession of any Collateral, such Lender or
L/C Issuer shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.

-105-

 

 

Section 11.13.         Authorization of Administrative Agent to File Proofs of
Claim. In case of the pendency of any proceeding under any debtor relief law
described in subsection (j) or (k) of Section 9.1 or any other judicial
proceeding relative to the Borrowers or any Guarantor, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer(s)
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer(s) and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuer(s) and the Administrative
Agent under including, but not limited to, Sections 1.12, 2.1, 10.3, and 13.16
hereof) allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer(s), to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.1
and 13.16 hereof. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

 

Section 11.14.         Form. At such time that the Administrative Agent becomes
a party to this Agreement, the Administrative Agent agrees to provide to the
Borrower Representative a U.S. branch withholding certificate on Internal
Revenue Service Form W-8 as provided in Section 1.1441-1(e)(3)(v) of the United
States Treasury Regulations evidencing its agreement with the Borrowers to be
treated as a U.S. person pursuant to Section 1.1441-1(b)(2)(iv) of the United
States Treasury Regulations.

 

-106-

 

 

Section 12.         The Guaranties.

 

Section 12.1.          The Guaranties. To induce the Lenders and L/C Issuer to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrowers by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Parent and
each wholly-owned Domestic Subsidiary party hereto (other than the Borrowers but
including any wholly-owned Domestic Subsidiary executing an Additional Guarantor
Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guaranties jointly and severally, as a primary obligor and not merely as a
surety, to the Administrative Agent, the Lenders, and the L/C Issuer and their
Affiliates, the due and punctual payment of all present and future Obligations,
Hedging Liability, and Bank Product Obligations, including, but not limited to,
the due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrowers under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against any Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrowers or any such obligor in any such proceeding). In case of failure by
any Borrower or other obligor punctually to pay any Obligations, Hedging
Liability, or Bank Product Obligations guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by
such Borrower or such obligor. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection.

 

Section 12.2.          Guarantee Unconditional. The obligations of each
Guarantor under this Section 12 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

 

(a)          any extension, renewal, settlement, compromise, waiver, or release
in respect of any obligation of the Borrowers or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b)          any modification or amendment of or supplement to this Agreement or
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;

 

(c)          any change in the corporate existence, structure, or ownership of,
or any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrowers or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrowers or other obligor or of any other guarantor contained in any Loan
Document;

 

(d)          the existence of any claim, set-off, or other rights which the
Borrowers or other obligor or any other guarantor may have at any time against
the Administrative Agent, any Lender, the L/C Issuer or any other Person,
whether or not arising in connection herewith;

 

-107-

 

 

(e)          any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against the
Borrowers or other obligor, any other guarantor, or any other Person or
Property;

 

(f)          any application of any sums by whomsoever paid or howsoever
realized to any obligation of the Borrowers or other obligor, regardless of what
obligations of the Borrowers or other obligor remain unpaid;

 

(g)          any invalidity or unenforceability relating to or against the
Borrowers or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrowers or other obligor
or any other guarantor of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable under the Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations;

 

(h)          any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 12; or

 

(i)          the perfection or priority of any security interest in the
Collateral or any release of Collateral.

 

Section 12.3.          Discharge; Reinstatement; Release.

 

(a)          Discharge upon Payment in Full; Reinstatement in Certain
Circumstances. Except as set forth in clause (b) below, each Guarantor’s
obligations under this Section 12 shall remain in full force and effect until
the Commitments are terminated, all Letters of Credit have expired, and the
principal of and interest on the Loans and all other amounts payable by the
Borrowers and the Guarantors under this Agreement and all other Loan Documents
and, if then outstanding and unpaid, all Hedging Liability and Bank Product
Obligations shall have been paid in full. If at any time any payment of the
principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Borrower or other obligor or any Guarantor under the
Loan Documents or any agreement relating to Hedging Liability or Bank Product
Obligations is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of the Borrowers or other obligor or
of any guarantor, or otherwise, each Guarantor’s obligations under this
Section 12 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

 

-108-

 

 

(b)          Release. Each of the Lenders and the L/C Issuers irrevocably
authorize the Administrative Agent to release any Guarantor from its obligations
under this Section 12 if such Guarantor ceases to be a Material Subsidiary or
becomes an Excluded Subsidiary as a result of a transaction or designation
permitted hereunder, in which case the Administrative Agent will (and each
Lender and L/C Issuer irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Guarantor such
documents as such Guarantor may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 12.3(b).

 

Section 12.4.          Subrogation. Each Guarantor agrees it will not exercise
any rights which it may acquire by way of subrogation by any payment made
hereunder, or otherwise, until all the Obligations, Hedging Liability, and Bank
Product Obligations shall have been paid in full subsequent to the termination
of all the Commitments and expiration of all Letters of Credit. If any amount
shall be paid to a Guarantor on account of such subrogation rights at any time
prior to the later of (x) the payment in full of the Obligations, Hedging
Liability, and Bank Product Obligations and all other amounts payable by the
Borrowers hereunder and the other Loan Documents and (y) the termination of the
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent, the Lenders, and the
L/C Issuer (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders and L/C Issuer (and their
Affiliates) or be credited and applied upon the Obligations, Hedging Liability,
and Bank Product Obligations, whether matured or unmatured, in accordance with
the terms of this Agreement.

 

Section 12.5.          Waivers. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person against
any Borrower or other obligor, another guarantor, or any other Person.

 

Section 12.6.          Limit on Recovery. Notwithstanding any other provision
hereof, the obligations of each Guarantor under this Section 12 shall be limited
to the maximum amount as will result in such obligations not constituting a
fraudulent transfer or conveyance for purposes of any applicable law, including
without limitation, any Debtor Relief Law to the extent applicable to such
obligations.

 

Section 12.7.          Stay of Acceleration. If acceleration of the time for
payment of any amount payable by any Borrower or other obligor under this
Agreement or any other Loan Document, or under any agreement relating to Hedging
Liability or Bank Product Obligations, is stayed upon the insolvency, bankruptcy
or reorganization of any Borrower or such obligor, all such amounts otherwise
subject to acceleration under the terms of this Agreement or the other Loan
Documents, or under any agreement relating to Hedging Liability or Bank Product
Obligations, shall nonetheless be payable by the Guarantors hereunder forthwith
on demand by the Administrative Agent made at the request of the Required
Lenders.

 

Section 12.8.          Benefit to Guarantors. The Borrowers and the Guarantors
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrowers have a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.

 

-109-

 

 

Section 12.9.          Guarantor Covenants. Each Guarantor that is a Subsidiary
of a Borrower shall take such action as the Borrowers are required by this
Agreement to cause such Guarantor to take, and shall refrain from taking such
action as the Borrowers are required by this Agreement to prohibit such
Guarantor from taking.

 

Section 13.         Miscellaneous.

 

Section 13.1.          Withholding Taxes. (a) Payments Free of Withholding.
Except as otherwise required by law and subject to Section 13.1(b) hereof, each
payment by the Borrowers and the Guarantors under this Agreement or the other
Loan Documents shall be made without withholding for or on account of any
present or future Taxes. If any such withholding is so required, the Borrowers
or such Guarantor shall make the withholding, pay the amount withheld to the
appropriate governmental authority before penalties attach thereto or interest
accrues thereon, and, with respect to Indemnified Taxes, forthwith pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Lender, the L/C Issuer, and the Administrative Agent free and
clear of such taxes (including such taxes on such additional amount) is equal to
the amount which that Lender, L/C Issuer, or the Administrative Agent (as the
case may be) would have received had such withholding for or on account of
Indemnified Taxes not been made. If the Administrative Agent, the L/C Issuer, or
any Lender pays any amount in respect of any Indemnified Taxes, the Borrowers or
such Guarantor shall reimburse the Administrative Agent, the L/C Issuer or such
Lender for that payment within 15 Business Days after demand in the currency in
which such payment was made. If the Borrowers or such Guarantor pays any Taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender, the L/C Issuer or
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment.

 

(b)          U.S. Withholding Tax Exemptions. Each Lender or L/C Issuer that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall submit to the Borrower Representative and the Administrative
Agent on or before the date the initial Credit Event is made hereunder or, if
later, the date such financial institution becomes a Lender or L/C Issuer
hereunder, two duly completed and signed original copies of (i) either Form
W-8 BEN (relating to such Lender or L/C Issuer and entitling it to a complete
exemption from withholding under the Code on all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents and the
Obligations) or Form W-8 ECI (relating to all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents and the
Obligations) of the United States Internal Revenue Service or (ii) solely if
such Lender is claiming exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, and a certificate representing that such Lender is not a bank
for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of any Borrower and is
not a controlled foreign corporation related to any Borrower (within the meaning
of Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the Borrower Representative and the
Administrative Agent such additional duly completed and signed copies of one or
the other of such forms (or such successor forms as shall be adopted from time
to time by the relevant United States taxing authorities) and such other
certificates (A) as may be (i) requested by the Borrowers in a written notice,
directly or through the Administrative Agent, to such Lender or L/C Issuer or
(ii) required under then-current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender or L/C Issuer, including fees, pursuant to the Loan
Documents or the Obligations, or (B) upon expiration, inaccuracy or invalidity
of any form or certificate previously delivered by such Lender or L/C Issuer.
Each Lender or L/C Issuer that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
Representative and the Administrative Agent on or before the date the initial
Credit Event is made hereunder or, if later, the date such financial institution
becomes a Lender or L/C Issuer hereunder (and in each case from time to time
thereafter upon expiration, inaccuracy or invalidity of any form or certificate
previously delivered by such Lender or L/C Issuer or upon request by the
Borrowers in a written notice), two duly completed and signed original copies of
Internal Revenue Service Form W-9 certifying that such Lender or L/C Issuer is
exempt from United States federal backup withholding. The parties hereto agree
that the term “Lender” as used in this Section 13.1(b), in Section 13.1(c), in
Section 13.1(d) and in Section 13.1(f) shall include the Administrative Agent.

 



-110-

 

 

(c)          Inability of Lender to Submit Forms. If any Lender or L/C Issuer,
as a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, is legally unable to submit to
the Borrower Representative or the Administrative Agent any form or certificate
that such Lender or L/C Issuer is obligated to submit pursuant to subsection (b)
of this Section 13.1, such Lender or L/C Issuer shall promptly notify the
Borrower Representative and Administrative Agent of such fact and the Lender or
L/C Issuer shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.

 

(d)          Compliance with FATCA. If a payment made to a Lender or L/C Issuer
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender or L/C Issuer were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or L/C Issuer shall deliver to
the Borrower Representative and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
Representative or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower
Representative or the Administrative Agent as may be necessary for the Borrowers
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or L/C Issuer, as the case may be, has complied with
such Lender’s and L/C’s Issuer’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

-111-

 

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrowers or Guarantors have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrowers or any Guarantor to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.12 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause (e).

 

(f)          Treatment of Certain Refunds. If any Lender or L/C Issuer
determines, in its sole discretion exercised in good faith, that it has received
a refund in respect of any taxes as to which indemnification or additional
amounts have been paid to it by the Borrowers or a Guarantor pursuant to this
Section 13.1, it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
13.1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender or L/C Issuer and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that such Borrower or such Guarantor, upon the request of
such Lender or L/C Issuer, agrees to promptly repay the amount paid over with
respect to such refund (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Lender or L/C Issuer in the event
such Lender or L/C Issuer is required to repay such refund to the relevant
Governmental Authority. Nothing contained in this Section 13.1(f) shall
interfere with the right of a Lender or L/C Issuer to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or L/C Issuer to claim any
tax refund or to make available its tax returns or disclose any information
relating to its tax affairs or any computations in respect thereof or any other
confidential information or require any Lender or L/C Issuer to do anything that
would prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

 

Section 13.2.          Other Taxes. The Borrowers hereby jointly and severally
agree to pay on demand, and indemnify and hold the Administrative Agent, the
Lenders, and the L/C Issuer harmless from, any Other Taxes payable in respect of
this Agreement or any other Loan Document, including interest and penalties, in
the event any such taxes are assessed, irrespective of when such assessment is
made and whether or not any credit is then in use or available hereunder.

 

Section 13.3.          No Waiver, Cumulative Remedies. No delay or failure on
the part of the Administrative Agent, the L/C Issuer, or any Lender, or on the
part of the holder or holders of any of the Obligations, in the exercise of any
power or right under any Loan Document shall operate as a waiver thereof or as
an acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 



-112-

 

 

Section 13.4.          Non-Business Days. If any payment hereunder becomes due
and payable on a day which is not a Business Day, the due date of such payment
shall be extended to the next succeeding Business Day on which date such payment
shall be due and payable. In the case of any payment of principal falling due on
a day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.

 

Section 13.5.          Documentary Taxes. The Borrowers hereby jointly and
severally agree to pay within 15 Business Days after demand any documentary,
stamp or similar taxes payable in respect of this Agreement or any other Loan
Document, including interest and penalties, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder.

 

Section 13.6.          Survival of Representations. All representations and
warranties made in this Agreement or in any other Loan Document or in
certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents, and shall continue in
full force and effect solely with respect to the date as of which they were made
as long as any credit is in use or available hereunder.

 

Section 13.7.          Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to the Lenders and L/C Issuer of amounts
sufficient to protect the yield of the Lenders and L/C Issuer with respect to
the Loans and Letters of Credit, including, but not limited to, Sections 1.12,
10.3, and 13.16 hereof, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.

 

Section 13.8.          Sharing of Set-Off. Each Lender agrees with each other
Lender party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise, on any of
the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that (i) if any such purchase is
made by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest, and (ii) the
provisions of this Section 13.8 shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans, Term
Loans or Swing Loans to any assignee or participant, other than to the Parent,
any Borrower or any Affiliates thereof (as to which the provisions of this
Section 13.8 shall apply). For purposes of this Section 13.8, amounts owed to or
recovered by the L/C Issuer in connection with Reimbursement Obligations in
which Lenders have been required to fund their participation shall be treated as
amounts owed to or recovered by the L/C Issuer as a Lender hereunder.

 



-113-

 

 

Section 13.9.          Notices. Except as otherwise specified herein, all
notices hereunder and under the other Loan Documents shall be in writing
(including, without limitation, notice by telecopy) and shall be given to the
relevant party at its address or telecopier number set forth below, or such
other address or telecopier number as such party may hereafter specify by notice
to the Administrative Agent and the Borrowers given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrowers, any Guarantor, the Administrative
Agent or L/C Issuer shall be addressed to its respective address or telecopier
number set forth below:

 

to the Borrower Representative, any
Borrower or any Guarantor:

Smart Balance, Inc.

115 West Century Road, Suite 260

Paramus, New Jersey 07652-1432

Attention:   Chief Financial Officer

Telephone: (201) 568-9300

Telecopy:   (201) 568-6374

 

to the Administrative Agent and L/C Issuer:

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois 60603

Attention:   Phil Langheim

Telephone: (312) 461-7746

Telecopy:   (312) 293-4327

      with a copy to (which copy shall not constitute notice for any purpose of
this Agreement or any other Loan Document):          

Fried, Frank, Harris, Shriver & Jacobson LLP

801 17th Street, NW

Washington, D.C. 20006

Attention: Gus M. Atiyah, Esq.

Telephone: (202) 639-7340

Telecopy:   (202) 639-7003

   

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section 13.9 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, 5 days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid or
(iii) if given by any other means, when delivered at the addresses specified in
this Section 13.9 or in the relevant Administrative Questionnaire; provided that
any notice given pursuant to Section 1 hereof shall be effective only upon
receipt. As may be agreed to among the Borrowers, the Administrative Agent and
the applicable Lenders from time to time, notices and other communications may
also be delivered by e-mail to the e-mail address of a representative of the
applicable person from time to time by such person. Communications delivered by
e-mail shall be deemed to have been given upon receipt.

 

-114-

 

 

Section 13.10.         Counterparts; Integration; Effectiveness.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 7.2, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. For purposes of determining
compliance with the conditions specified in Section 7.2 hereof, each Lender and
L/C Issuer that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender or L/C Issuer unless the Administrative Agent shall
have received notice from such Lender or L/C Issuer prior to the Closing Date
specifying its objection thereto.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronics Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 13.11.         Successors and Assigns. This Agreement shall be binding
upon the Borrowers and the Guarantors and their successors and assigns, and
shall inure to the benefit of the Administrative Agent, the L/C Issuer, and each
of the Lenders, and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations. The Borrowers and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders and, with respect to
any Letter of Credit or the Application therefor, the L/C Issuer (and any
purported assignment without such consent shall be void).

 

-115-

 

 

Section 13.12.         Participants. Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons (other than the Parent, the Borrower and their
Subsidiaries); provided that no such participation shall relieve any Lender of
any of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section 13.12, and the Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrowers under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.12 and Section 10.3 hereof
(but to the same extent as the Lender from which it purchases its participation
is entitled to such benefits). Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrowers, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

Section 13.13.         Assignments. (a) Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)          Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section 13.13, the aggregate amount of the Commitment (which
for this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date) shall not be less than
$1,000,000, in the case of any assignment in respect of the Revolving Credit, or
$1,000,000, in the case of any assignment in respect of any Term Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower Representative otherwise consents (each
such consent not to be unreasonably withheld or delayed);

 

-116-

 

 

(ii)         Proportionate Amounts.         Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Credits on a non-pro rata basis.

 

(iii)        Required Consents.         No consent shall be required for any
assignment except to the extent required by Section 13.13(a)(i)(B) and, in
addition:

 

(a)          the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(z) such assignment is made in connection with the primary syndication of the
Commitments and Loans by the Lead Arrangers on or prior to the earlier of the
date (i) on which a Successful Syndication (as defined in the Fee Letter) has
been achieved and (ii) that is ninety (90) days after the Closing Date; provided
that the Borrower Representative shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(b)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) the Term Loans to
a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(c)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(d)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Swing Loans (whether or not then outstanding).

 

-117-

 

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)         No Assignment to the Borrowers or the Parent. No such assignment
shall be made to the Parent, any Borrower or any of their respective Affiliates
or Subsidiaries or to any Defaulting Lender.

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.13(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.7 and 13.16 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.13 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.12 hereof.

 

(b)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(c)          Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank or
central bank, and this Section 13.13 shall not apply to any such pledge or grant
of a security interest; provided that no such pledge or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or secured party for such Lender as a party hereto;
provided further, however, the right of any such pledgee or grantee (other than
any Federal Reserve Bank or central bank ) to further transfer all or any
portion of the rights pledged or granted to it, whether by means of foreclosure
or otherwise, shall be at all times subject to the terms of this Agreement.

 

-118-

 

 

(d)          Notwithstanding anything to the contrary herein, if at any time the
Swing Line Lender assigns all of its Revolving Credit Commitments and Revolving
Loans pursuant to subsection (a) above, the Swing Line Lender may terminate the
Swing Line. In the event of such termination of the Swing Line, the Borrowers
shall be entitled to appoint another Lender to act as the successor Swing Line
Lender hereunder (with such Lender’s consent); provided, however, that the
failure of the Borrowers to appoint a successor shall not affect the resignation
of the Swing Line Lender. If the Swing Line Lender terminates the Swing Line, it
shall retain all of the rights of the Swing Line Lender provided hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such termination, including the right to require Lenders to make Revolving Loans
or fund participations in outstanding Swing Loans pursuant to Section 1.7
hereof.

 

Section 13.14.         Amendments. Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrowers, (b) the Required
Lenders (except as set forth in clauses (i) and (iii) below, which shall only
require the consent of the Lenders identified therein), and (c) if the rights or
duties of the Administrative Agent, the L/C Issuer or Swing Line Lender are
directly adversely affected thereby, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable; provided that:

 

(i)          no amendment or waiver pursuant to this Section 13.14 shall
(A) increase any Commitment of any Lender without the consent of such Lender
(except with respect to any such increase pursuant to Section 1.16 hereof), it
being understood and agreed that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase in the Commitment of any Lender, (B) reduce the amount of, postpone the
date for or waive any scheduled payment (whether at maturity or otherwise) of
any principal of or the rate of interest specified herein or the amount of
interest payable in cash specified herein on any Loan on any Loan or of any
Reimbursement Obligation or of any fee payable or other amounts hereunder
without the consent of the Lender to which such payment is owing or which has
committed to make such Loan or Letter of Credit (or participate therein)
hereunder (it being understood and agreed that the amendment or waiver of the
financial covenants or financial definitions or waiver of any Default or Event
of Default or default rate of interest or of any mandatory prepayment
requirement set forth in Section 1.9(b) hereof shall in no event constitute a
reduction of the amount of, or postponement of, any scheduled payment of
principal, interest, or fees), or (C) extend the stated expiration date of any
Letter of Credit beyond the Revolving Credit Termination Date without the
consent of each Lender affected thereby, it being understood and agreed that if
the Borrowers Cash Collateralize any Letter of Credit in the Minimum Collateral
Amount, no Lender consent is required to extend the expiration date of such
Letter of Credit;

-119-

 

 

(ii)         no amendment or waiver pursuant to this Section 13.14 shall, unless
signed by each Lender, change the definition of Required Lenders, change the
provisions of this Section 13.14, amend the priority or ratable sharing set
forth in Section 3.1 hereof, release all or substantially all of the Guarantors
or all or substantially all of the Collateral or subordinate any Lien thereon
(except as otherwise provided for in the Loan Documents), or affect the number
of Lenders required to take any action hereunder or under any other Loan
Document;

 

(iii)        no amendment or waiver pursuant to this Section 13.14 shall, unless
signed by the applicable Lender, extend the Revolving Credit Termination Date
with respect to such Lender’s Revolving Credit Commitment;

 

(iv)        the Administrative Agent, the Borrowers and the Guarantors, shall be
permitted to amend any provision of any Loan Document (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrowers shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision and have provided notice thereof to the
Lenders;

 

(v)         any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrowers, the Guarantors, the Required Lenders and
the Administrative Agent (and, if their rights or obligations are affected
thereby, the L/C Issuer and the Swing Line Lender) if (A) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment, and (B) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement;

 

(vi)        this Agreement may be amended (or amended and restated) with the
written consent of the Borrowers, the Guarantors, and the Required Lenders (A)
to increase the Commitments of the Lenders consenting thereto, (B) to add one or
more additional borrowing tranches to this Agreement and to provide for the
ratable sharing of the benefits of this Agreement and the other Loan Documents
with the other then outstanding Obligations in respect of the extensions of
credit from time to time outstanding under such additional borrowing tranche(s)
and the accrued interest and fees in respect thereof and (C) to include
appropriately the lenders under such additional borrowing tranches in any
determination of Required Lenders and/or the determination of the requisite
Lenders under any other provision of this Agreement corresponding to the consent
rights of the other Lenders thereunder;

 

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, the Incremental Term Loans or any increases in the
Revolving Credit Commitments, shall be effective when executed by the Borrowers
and each Lender making an Incremental Term Loan or Lender making an increase to
the Revolving Credit Commitments pursuant to Section 1.16 or the Borrowers and
such Lender, as the case may be.

 

-120-

 

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Section 13.15.         Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 13.16.         Costs and Expenses; Indemnification. (a) Each Borrower
agrees to pay all reasonable and documented costs and expenses of the
Administrative Agent in connection with the preparation, negotiation,
syndication, and administration of the Loan Documents, including, without
limitation, the reasonable fees and disbursements of a single counsel to the
Administrative Agent, in connection with the preparation and execution of the
Loan Documents, and any amendment, waiver or consent related thereto, whether or
not the transactions contemplated herein are consummated, together with any fees
and charges suffered or incurred by the Administrative Agent in connection with
“Phase I” environmental reports required pursuant to Section 4.4 hereof, fixed
asset appraisals, title insurance policies, collateral filing fees and lien
searches. Each Borrower agrees to pay to the Administrative Agent, the
L/C Issuer and each Lender, and any other holder of any Obligations outstanding
hereunder (each such Person being called a “Holder”), all costs and expenses
reasonably incurred or paid by any such Holder, including reasonable attorneys’
fees and disbursements and court costs, in connection with any Default or Event
of Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving any Borrower or any
Guarantor as a debtor thereunder). Each Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all fees and disbursements of a single
counsel and applicable local counsel for all Indemnitees (unless there is, in
the reasonable judgment of the Administrative Agent, a conflict of interest, in
which case each such party with such conflict of interest shall be entitled to
retain separate principal counsel and local counsel in each appropriate
jurisdiction) and all expenses of litigation or preparation therefor, whether or
not the Indemnitee is a party thereto, or any settlement arrangement arising
from or relating to any such litigation) which any of them may pay or incur
arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit, other than those
which arise from the gross negligence, bad faith or willful misconduct of the
party claiming indemnification. Each Borrower, upon demand by the Administrative
Agent, the L/C Issuer or a Lender at any time, shall reimburse the
Administrative Agent, the L/C Issuer or such Lender for any legal or other
expenses (including, without limitation, all fees and disbursements of a single
counsel for all such Indemnitees) incurred in connection with investigating or
defending against any of the foregoing (including any settlement costs relating
to the foregoing) except if the same is directly due to the gross negligence,
bad faith or willful misconduct of the party to be indemnified. To the extent
permitted by applicable law, neither any Borrower nor any Guarantor shall
assert, and each such Person hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or the other Loan Documents or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. The obligations of the Borrowers under this Section 13.16
shall survive the termination of this Agreement. Notwithstanding the foregoing,
this Section 13.16 shall not apply with respect to Taxes, which shall be
governed solely by Section 13.1.

 

-121-

 

 

(b)          Each Borrower unconditionally agrees to forever indemnify, defend
and hold harmless each Indemnitee for any damages, costs, loss or expense,
including without limitation, response, remedial or removal costs and all
reasonable fees and disbursements of counsel for any such Indemnitee, arising
out of any of the following: (i) any presence, release, threatened release or
disposal of any hazardous or toxic substance or petroleum by any Borrower or any
Subsidiary or otherwise occurring on its real property (whether owned or
leased), (ii) the violation of any environmental law, whether federal, state, or
local, and any regulations promulgated thereunder, by any Borrower or any
Subsidiary, (iii) any claim for personal injury or property damage resulting
from the operations of any Borrower or any Subsidiary or otherwise occurring on
or with respect to its real property (whether owned or leased), and (iv) the
inaccuracy or breach of any environmental representation, warranty or covenant
by any Borrower or any Subsidiary made herein or in any other Loan Document
evidencing or securing any Obligations or setting forth terms and conditions
applicable thereto or otherwise relating thereto, except for damages (x) arising
from the willful misconduct, bad faith or gross negligence of the relevant
Indemnitee or (y) resulting solely from acts or omissions by Persons other than
any Borrower or any Subsidiary with respect to the applicable real property
after the applicable Borrower or Subsidiary has terminated the applicable lease
or the Administrative Agent sells the respective real property pursuant to a
foreclosure or has accepted a deed in lieu of foreclosure. This indemnification
shall survive the payment and satisfaction of all Obligations and the
termination of this Agreement, and shall remain in force beyond the expiration
of any applicable statute of limitations and payment or satisfaction in full of
any single claim under this indemnification. This indemnification shall be
binding upon the successors and assigns of the Borrowers and shall inure to the
benefit of each Indemnitee and its successors and assigns.

 

Section 13.17.         Set-off. In addition to any rights now or hereafter
granted under the Loan Documents or applicable law and not by way of limitation
of any such rights, upon the occurrence and during the continuance of any Event
of Default, each Lender, the L/C Issuer, each subsequent holder of any
Obligation, and each of their respective affiliates, is hereby authorized by
each Borrower and each Guarantor at any time or from time to time, to set-off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured, and in whatever currency denominated, but
not including trust accounts) and any other indebtedness at any time held or
owing by that Lender, L/C Issuer, subsequent holder, or affiliate, to or for the
credit or the account of any Borrower or such Guarantor, whether or not matured,
against and on account of the Obligations of any Borrower or such Guarantor to
that Lender, L/C Issuer, or subsequent holder under the Loan Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Loan Documents, irrespective of whether or not
(a) that Lender, L/C Issuer, or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 1.15 hereof and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

-122-

 

 

Section 13.18.         Entire Agreement. The Loan Documents, together with the
Commitment Letter dated as of May 31, 2012, among the Borrowers, Bank of
Montreal and Citigroup Global Markets Inc., constitute the entire understanding
of the parties thereto with respect to the subject matter thereof and any prior
agreements, whether written or oral, with respect thereto are superseded hereby.

 

Section 13.19.         Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 13.20.         Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section 13.20 shall govern and
control, (b) neither the Borrowers nor any Guarantor or endorser shall be
obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrowers, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither any Borrower nor any Guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of the Borrowers’
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrowers’ Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrowers’ Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

 

-123-

 

 

Section 13.21.         Construction. The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrowers have one or more Subsidiaries. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.

 

Section 13.22.         Lender’s and L/C Issuer’s Obligations Several. The
obligations of the Lenders and L/C Issuer hereunder are several and not joint.
Nothing contained in this Agreement and no action taken by the Lenders or
L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and
L/C Issuer a partnership, association, joint venture or other entity.

 

Section 13.23.         Governing Law; Jurisdiction; Consent to Service of
Process. (a) This agreement, the Notes and the other Loan Documents (except as
otherwise specified therein), and the rights and duties of the parties hereto,
shall be construed and determined in accordance with the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
law of the State of New York) without regard to conflicts of law principles that
would require application of the laws of another jurisdiction.

 

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by applicable Legal Requirements, in
such federal court. Each party hereto hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements. Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that the Administrative Agent, the
L/C Issuer or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any Guarantor or its respective properties in the courts of any jurisdiction.

 

-124-

 

 

(c)          Each Borrower and each Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirements, any objection which it may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
Section 13.23(b). Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or e-mail) in
Section 13.9. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.

 

Section 13.24.         Waiver of Jury Trial. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to any Loan Document or the
transactions contemplated thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 13.24.

 

Section 13.25.         USA Patriot Act. Each Lender and L/C Issuer that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies each Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies such Borrower, which information includes
the name and address of the Borrowers and other information that will allow such
Lender or L/C Issuer to identify the Borrowers in accordance with the Act.

 

-125-

 

 

Section 13.26.          Confidentiality. Each of the Administrative Agent, the
Lenders, and the L/C Issuer severally agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors to
the extent any such Person has a need to know such Information (it being
understood that the Persons to whom such disclosure is made will first be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) including in connection with pledges and
assignments permitted under Section 13.13(c) hereof, (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.26, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower Representative, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 13.26 or (B) becomes available to the Administrative
Agent, any Lender or the L/C Issuer on a non-confidential basis from a source
other than a Borrower or any Subsidiary or any of their directors, officers,
employees or agents, including accountants, legal counsel and other advisors,
(i) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Loans or Commitments hereunder (it being
understood that, prior to any such disclosure to any rating agency, such rating
agency shall undertake, pursuant to an agreement substantially similar to this
Section 13.26, to preserve the confidentiality of the Information), or (j) to
entities which compile and publish information about the syndicated loan market,
provided that only basic information about the pricing and structure of the
transaction evidenced hereby may be disclosed pursuant to this subsection (j).
For purposes of this Section 13.26, “Information” means all information received
from the Parent, the Borrowers or any of the Subsidiaries or from any other
Person on behalf of the Parent, the Borrowers or any Subsidiary relating to the
Parent, the Borrowers or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a non-confidential basis prior to disclosure by
the Parent, the Borrowers or any of its Subsidiaries or from any other Person on
behalf of the Parent, the Borrowers or any of the Subsidiaries.

 

Section 13.27.         Currency. Each reference in this Agreement to U.S.
Dollars or to an Alternative Currency (the “relevant currency”) is of the
essence. To the fullest extent permitted by law, the obligation of the Borrowers
and each Guarantor in respect of any amount due in the relevant currency under
this Agreement shall, notwithstanding any payment in any other currency (whether
pursuant to a judgment or otherwise), be discharged only to the extent of the
amount in the relevant currency that the Person entitled to receive such payment
may, in accordance with normal banking procedures, purchase with the sum paid in
such other currency (after any premium and costs of exchange) on the Business
Day immediately following the day on which such Person receives such payment. If
the amount of the relevant currency so purchased is less than the sum originally
due to such Person in the relevant currency, the Borrowers or relevant Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Person against such loss, and if the amount of the specified
currency so purchased exceeds the sum of (a) the amount originally due to the
relevant Person in the specified currency plus (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Person under Section 13.8 hereof, such Person agrees to remit such
excess to the Borrowers.

 

-126-

 

 

Section 13.28.         Joint and Several. Each of the Borrowers (each a
“Borrower Loan Party”) hereby acknowledges and agrees that each reference to
“Borrower” in this Agreement shall be deemed a reference to each Borrower Loan
Party collectively and each Borrower Loan Party hereby acknowledge and agree
that it has joint and several liability on the Loans, Notes, Reimbursement
Obligations and on all obligations owed by the Borrowers under this Agreement
and that such liability is absolute and unconditional and shall not in any
manner be affected or impaired by any of acts or omissions whatsoever by the
Lenders, and without limiting the generality of the foregoing, each Borrower
Loan Party’s joint and several liability on the Loans, Notes, Reimbursement
Obligations and under this Agreement shall not be impaired by any acceptance by
the Lenders of any other security for or guarantors upon the Loans, Notes,
Reimbursement Obligations or any obligations under this Agreement or by any
failure, neglect or omission on the Lenders’ part to resort to any one or all of
the Borrower Loan Parties for payment of the Loans, Notes, Reimbursement
Obligations or the obligations under this Agreement or to realize upon or
protect any collateral security therefor. Each Borrower Loan Party’s joint and
several liability on the Loans, Notes, Reimbursement Obligations and under this
Agreement shall not in any manner be impaired or affected by who receives or
uses the proceeds of the Loans, Reimbursement Obligations or for what purposes
such proceeds are used, and each Borrower Loan Party waives notice of borrowing
requests issued by, and loans made to, other Borrower Loan Parties. Such joint
and several liability of each Borrower shall also not be impaired or affected by
(and each Lender, without notice to anyone, is hereby authorized to make from
time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any collateral security for the Loans, Notes,
Reimbursement Obligations or the obligations under this Agreement or of any
guaranty thereof. In order to enforce payment of the Loans, Notes, Reimbursement
Obligations and the Borrower Loan Parties’ obligations under this Agreement,
foreclose or otherwise realize on any collateral security therefor, and to
exercise the rights granted to the Administrative Agent hereunder and thereunder
and under applicable law, the Administrative Agent shall be under no obligation
at any time to first resort to any collateral security, property, liens or any
other rights or remedies whatsoever, and the Lenders shall have the right to
enforce the Loans, Notes, Reimbursement Obligations and the Borrower Loan
Parties’ obligations under this Agreement irrespective of whether or not other
proceedings or steps are pending seeking resort to or realization upon or from
any of the foregoing. By its acceptance below, each Borrower Loan Party hereby
expressly waives and surrenders any defense to its joint and several liability
on the Loans, Notes or Reimbursement Obligations under this Agreement based upon
any of the foregoing. In furtherance thereof, each Borrower Loan Party agrees
that wherever in this Agreement it is provided that a Borrower Loan Party is
liable for a payment such obligation is the joint and several obligation of each
Borrower Loan Party.

 

Section 13.29.         Information Regarding Borrowers and Guarantors.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, each of the Borrowers and the Guarantors may change its (i) corporate
name, (ii) jurisdiction of incorporation or organization, (iii) organizational
identification number and/or (iv) its principal place of business, in each case,
in accordance with the terms of the Security Agreement.

 

-127-

 

 

[Signature Pages to Follow]

  

-128-

 

 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

  “Borrower”             GFA Brands, Inc.             By /s/ Christine Sacco    
  Name: Christine Sacco       Title: Chief Financial Officer             Glutino
USA, Inc.             By /s/ Christine Sacco       Name: Christine Sacco      
Title: Chief Financial Officer             UHF Acquisition Corp.             By
/s/ Christine Sacco       Name: Christine Sacco       Title: Chief Financial
Officer             Udi’s Healthy Foods, LLC             By /s/ Christine Sacco
      Name: Christine Sacco       Title: Chief Financial Officer          
“Guarantors”             Smart Balance, Inc.             By /s/ Christine Sacco
      Name: Christine Sacco       Title: Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

 

 

 

    SB Glutino, L.P.             By:  Smart Balance, Inc., its general partner  
          By /s/ Christine Sacco       Name: Christine Sacco       Title: Chief
Financial Officer

 

[Signature Page to Credit Agreement]

 

 

 

 

    “L/C Issuer, Administrative Agent and Swing Line Lender ”           Bank of
Montreal, as L/C Issuer,       Administrative Agent and Swing Line Lender      
      By /s/ Philip Langheim       Name: Philip Langheim       Title: Managing
Director

 

[Signature Page to Credit Agreement]

 

 

 

 

  “Lenders”             Bank of Montreal, as a Lender             By /s/ Philip
Langheim       Name: Philip Langheim       Title: Managing Director

 

[Signature Page to Credit Agreement]

 

 

 

 

    Citibank, N.A., as a Lender             By /s/ Kevin Johns       Name: Kevin
Johns       Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

    ING Capital LLC, as a Lender             By /s/ William B. Redmond      
Name: William B. Redmond       Title: Managing Director

 

[Signature Page to Credit Agreement]

 



 

 





 

  Solar Senior Capital Ltd., as a Lender         By /s/ David Mait     Name:
David Mait     Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

  Suns SPV LLC, as a Lender         By /s/ David Mait     Name: David Mait    
Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

  Churchill Financial Cayman Ltd., as a Lender       By: Churchill Financial
LLC, as its Collateral Manager         By /s/ David Montague     Name: David
Montague     Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  Farm Credit Services of America, PCA, as a Lender         By /s/ Curt A. Brown
    Name: Curt A Brown     Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  United FCS, PCA d/b/a FCS Commercial Finance Group, as a Lender         By /s/
Warren Shoen     Name: Warren Shoen     Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

Exhibit A

 

Notice of Payment Request

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to that certain Credit Agreement, dated as of July 2, 2012,
among GFA Brands, Inc., Glutino USA, Inc., UHF Acquisition Corp., Udi’s Healthy
Foods, LLC, the Guarantors party thereto, the Lenders party thereto, and Bank of
Montreal, as Administrative Agent (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not defined herein have the meanings assigned to them in the Credit Agreement.
[The Borrowers have failed to pay its Reimbursement Obligation in the amount of
$____________. Your Revolver Percentage of the unpaid Reimbursement Obligation
is $_____________] or [__________________________ has been required to return a
payment by the Borrowers of a Reimbursement Obligation in the amount of
$_______________. Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]

 

  Very truly yours,               ,       as L/C Issuer               By        
Name         Title  

 

 

 

 

 

Exhibit B

 

Notice of Borrowing

 

Date:____________, ____

 

To:Bank of Montreal, as Administrative Agent for the Lenders parties to that
certain Credit Agreement dated as of July 2, 2012 (as extended, renewed, amended
or restated from time to time, the “Credit Agreement”), among GFA Brands, Inc.,
Glutino USA, Inc., UHF Acquisition Corp., Udi’s Healthy Foods, LLC, the
Guarantors party thereto, certain Lenders which are signatories thereto, and
Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, _________________ (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the Borrowing specified below:

 

1.          The Business Day of the proposed Borrowing is ___________, ____.1

 

2.          The aggregate amount of the proposed Borrowing is $______________.

 

3.          The Borrowing is being advanced under the [Revolving] [Term] Credit.

 

4.          The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurocurrency] Loans.

 

[5.          The duration of the Interest Period for the Eurocurrency Loans
included in the Borrowing shall be ____________ months.]2

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)          the representations and warranties of the Borrowers contained in
Section 6 of the Credit Agreement are true and correct in all material respects
as though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date); and

 

(b)          no Default or Event of Default exists or would result from such
proposed Borrowing.

 



 



1Notice must be delivered by 11 am Chicago time (i) 4 Business days prior to the
funding date for Eurocurrency Loans denominated in an Alternative Currency, (ii)
3 Business Days prior to the funding date for Eurocurrency Loans denominated in
U.S. Dollars, and (iii) on the funding date for Base Rate Loans.

 

2Select 1, 2, 3 or 6 months, or if available to all Lenders, 9 or 12 months.



 

 

 

 

                  By         Name         Title  

 

 

 

 

Exhibit C

 

Notice of Continuation/Conversion

 

Date: ____________, ____

 

To:Bank of Montreal, as Administrative Agent for the Lenders parties to that
certain Credit Agreement dated as of July 2, 2012 (as extended, renewed, amended
or restated from time to time, the “Credit Agreement”) among GFA Brands, Inc.,
Glutino USA, Inc., UHF Acquisition Corp., Udi’s Healthy Foods, LLC, the
Guarantors party thereto, certain Lenders which are signatories thereto, and
Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, _________________ (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

 

1.          The conversion/continuation Date is __________, ____.3

 

2.          The aggregate amount of the [Revolving] [Term] Loans to be
[converted] [continued] is $______________.

 

3.          The Loans are to be [converted into] [continued as] [Eurocurrency]
[Base Rate] Loans.

 

4.          [If applicable:] The duration of the Interest Period for the
[Revolving] [Term] Loans included in the [conversion] [continuation] shall be
_________ months.4

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a)          the representations and warranties of the Borrowers contained in
Section 6 of the Credit Agreement are true and correct in all material respects
as though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date); provided, however, that this condition shall not apply
to the conversion of an outstanding Eurocurrency Loan to a Base Rate Loan; and

 



 





3Notice of a continuation of a Eurocurrency Loan denominated in U.S. Dollars or
a conversion of a Base Rate Loan into a Eurocurrency Loan must be delivered by
10 am Chicago time 3 Business Days prior to the continuation/conversion date.
Notice of a continuation of a Eurocurrency Loan denominated in an Alternative
Currency must be delivered by 12 noon Chicago time 4 Business Days prior to the
continuation date.

 

4Specify 1, 2, 3 or 6 months, or if available to all Lenders, 9 or 12 months, as
applicable



 

 

 

 

(b)          no Default or Event of Default exists, or would result from such
proposed [conversion] [continuation].

 



                  By         Name         Title  

 

 

 

 

Exhibit D-1

 

Term Note

 

____________, _______

 

For Value Received, the undersigned, GFA Brands, Inc., a Delaware corporation,
Glutino USA, Inc., a Delaware corporation, UHF Acquisition Corp., a Delaware
Corporation, and Udi’s Healthy Foods, LLC, a Colorado limited liability company
(the “Borrowers”), hereby promise to pay to _________________________ (the
“Lender”) or its registered assigns at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrowers), in immediately available
funds, the principal sum of the aggregate unpaid principal amount of all Term
Loans made or maintained by the Lender to the Borrowers pursuant to the Credit
Agreement, in installments in the amounts called for by Section 1.8(a) of the
Credit Agreement, commencing on September 30, 2012, together with interest on
the principal amount of such Term Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

 

This Note is one of the Term Notes referred to in the Credit Agreement dated as
of July 2, 2012, among the Borrowers, the Guarantors party thereto, the Lenders
and L/C Issuer parties thereto, and Bank of Montreal, as Administrative Agent
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.

 

This Note, and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York) without regard to conflicts of law principles that would require
application of the laws of another jurisdiction.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

 

 

 

  GFA Brands, Inc.               By         Name         Title              
Glutino USA, Inc.               By         Name         Title               UHF
Acquisition Corp.               By         Name         Title              
Udi’s Healthy Foods, LLC               By         Name         Title  

 

-2-

 

 

Exhibit D-2

 

Revolving Note

 

____________, ______

 

For Value Received, the undersigned, GFA Brands, Inc., a Delaware corporation,
Glutino USA, Inc., a Delaware corporation, UHF Acquisition Corp., a Delaware
Corporation and Udi’s Healthy Foods, LLC, a Colorado limited liability company
(the “Borrowers”), hereby promise to pay to ____________________ (the “Lender”)
or its registered assigns on the Revolving Credit Termination Date of the
hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent, in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrowers) and in the case of
Eurocurrency Loans denominated in an Alternative Currency, at such office as the
Administrative Agent has previously notified the Borrowers in the currency of
such Loan in accordance with Section 3.1 of the Credit Agreement, in each case,
in immediately available funds, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of July 2, 2012, among the Borrowers, the Guarantors party thereto, the
Lenders and L/C Issuer parties thereto, and Bank of Montreal, as Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.

 

This Note, and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York) without regard to conflicts of law principles that would require
application of the laws of another jurisdiction.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

 

 

 

  GFA Brands, Inc.               By         Name         Title              
Glutino USA, Inc.               By         Name         Title               UHF
Acquisition Corp.               By         Name         Title              
Udi’s Healthy Foods, LLC               By         Name         Title  

 

-2-

 

 

Exhibit D-3

 

Swing Note

 

U.S. $_____________ ____________, ___

 

For Value Received, the undersigned, GFA Brands, Inc., a Delaware corporation,
Glutino USA, Inc., a Delaware corporation, UHF Acquisition Corp., a Delaware
Corporation and Udi’s Healthy Foods, LLC, a Colorado limited liability company
(the “Borrowers”), hereby promises to pay to ___________________ (the “Lender”)
or its registered assigns on the Revolving Credit Termination Date of the
hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of _______________________________ Dollars
($____________) or, if less, the aggregate unpaid principal amount of all Swing
Loans made by the Lender to the Borrowers pursuant to the Credit Agreement,
together with interest on the principal amount of each Swing Loan from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.

 

This Note is the Swing Note referred to in the Credit Agreement dated as of July
2, 2012, among the Borrowers, the Guarantors party thereto, the Lenders and
L/C Issuer party thereto, and Bank of Montreal, as Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.

 

This Note, and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York) without regard to conflicts of law principles that would require
application of the laws of another jurisdiction.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

 

 

 

  GFA Brands, Inc.               By         Name         Title              
Glutino USA, Inc.               By         Name         Title               UHF
Acquisition Corp.               By         Name         Title              
Udi’s Healthy Foods, LLC               By         Name         Title  

 

-2-

 

 

Exhibit E

 

GFA Brands, Inc.

 

Compliance Certificate

 

To:Bank of Montreal, as Administrative Agent under, and the Lenders and
L/C Issuer parties to, the Credit Agreement described below  

 

This Compliance Certificate is furnished to the Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Credit Agreement dated as
of July 2, 2012, among GFA Brands, Inc., Glutino USA, Inc., UHF Acquisition
Corp., Udi’s Healthy Foods, LLC, the Guarantors party thereto, certain Lenders
which are signatories thereto, and Bank of Montreal, as Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

 

The Undersigned hereby certifies that:

 

1.          I am the duly elected ____________ of GFA Brands, Inc.;

 

2.          I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Parent, the Borrowers and their respective
Subsidiaries during the accounting period covered by the attached financial
statements;

 

3.          The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;

 

4.          The financial statements required by Section 8.5[(a)][(b)] of the
Credit Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete in all material respects as of the
date and for the periods covered thereby, provided that with respect to any
quarterly statements delivered, such statements are subject to normal year-end
audit adjustments and the absence of required footnote disclosures; and

 

5.          The Schedule I hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

 

 

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:

 

                       

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

 

  GFA Brands, Inc.               By         Name         Title  

 

-2-

 

 

Schedule I

to Compliance Certificate

 

GFA Brands, Inc.

Glutino USA, Inc.

UHF Acquisition Corp.

Udi’s Healthy Foods, LLC

 

Compliance Calculations

for Credit Agreement

dated as of July 2, 2012

 

Calculations as of _____________, _______

 



 

  

A.           Total Funded Debt/EBITDA Ratio (Section 8.23(a))            
1.           Total Funded Debt  $___________         2.           Available
Cash   ___________         3.           Line A1 minus A2   ___________        
4.           Net Income for past 4 quarters   ___________        
5.           Interest Expense for past 4 quarters   ___________        
6.           Taxes for past 4 quarters   ___________        
7.           Depreciation of fixed assets and amortization of intangible assets
for past 4 quarters   ___________         8.           Non-cash equity
compensation (including, without limitation, dividend equivalent rights with
respect to stock options, restricted stock units, phantom stock or similar
compensation-based plans or arrangements) for past 4 quarters   ___________    
    9.           Non-cash warrant expenses for past 4 quarters   ___________    
    10.         Write off or amortization of deferred financing costs for past 4
quarters   ___________         11.         Net after tax extraordinary gains or
losses or income or expense or charge reducing (or increasing) Net Income with
respect to such period or any other non-recurring expenses, losses and charges
reducing Net Income (in the case of such non-recurring expenses, losses and
charges) do not represent a cash item   ___________         12.         Fees and
expenses incurred in respect of the execution and delivery of the Credit
Agreement, the Closing Date Acquisition and the related transactions 
 ___________ 

 

 

 

 

13.         In connection with the Closing Date Acquisition and any future
Permitted Acquisitions any net after tax extraordinary, nonrecurring or unusual
gains or losses or income or expense or charge (less all fees and expenses
relating thereto), whether cash or non-cash, including, bonuses payable, any
“change of control” payments, and expenses in connection with the exercise of
stock options by certain holders of options in the Target and/or the Acquired
Business that is the subject of such Permitted Acquisition  ___________  
14.         Costs incurred in connection with implementing synergies  as part of
the Closing Date Acquisition, provided that no more than $3,000,000 in the
aggregate may be added back during the term of the Credit Agreement and all such
costs and expenses shall have been incurred on or prior to the last day of the
Parent’s fiscal quarter ending December 31, 2014  ___________  
15.         Non-cash purchase accounting charges incurred during past 4
quarters  ___________   16.         Non-cash losses arising from mark-to-market
adjustments of hedging transactions permitted under the Credit Agreement during
past 4 quarters  ___________   17.         Integration or reorganization
expenses (including, without limitation, severance, relocation, plant
consolidation and related items) arising directly or indirectly from the Glutino
Acquisition or the Closing Date Acquisition in an aggregate amount not to exceed
$6,000,000; provided, however, such integration or reorganization expenses must
be incurred and paid on or prior to December 31, 2015  ___________  
18.         Any fees and expenses related to the Glutino Acquisition to the
extent not directly or indirectly paid by the Borrowers or any Guarantor after
the date of the Glutino Acquisition, provided that (A) no amounts shall be added
back in any fiscal quarter of the Parent after its fiscal quarter ending on or
about September 30, 2012, and (B) it being understood and agreed that the
aggregate amount added back shall be without duplication of the specified EBITDA
amounts   ___________   19.         Settlements or damage awards with respect to
any class-action lawsuit in an amount not to exceed $500,000 during any period
and $2,000,000 in the aggregate during the term of the Credit Agreement 
___________   20.         Any write-off of any capitalized fees and expenses
with respect to enforcing the rights of the Parent or its Subsidiaries under any
patent or patent application  ___________

 

-2-

 

 

21.         Cumulative effect of changes in accounting principles as required by
GAAP during past 4 quarters  ___________   22.         Long-term incentive
compensation for employees of the Target or any of its Subsidiaries (to the
extent not paid by any Borrower or Guarantor after the Closing Date)  
___________   23.         To the extent incurred during past 4 quarters, all
costs and expenses in connection with the entering into of the hedging
arrangements required by Section 8.22 of the Credit Agreement  ___________  
24.         Cost savings and synergies projected by the Parent in good faith to
be realized as part of the Closing Date Acquisition provided that (A) such
projected cost savings and synergies are reflected in the Initial Projections,
(B) no amounts shall be added back pursuant to this clause in any fiscal quarter
of the Parent after its fiscal quarter ending on or about December 31, 2014, and
(C) it being understood and agreed that the aggregate amount added back shall be
equal to $3,000,000 net of the amount of actual salary and benefits cost savings
realized from head count reductions from and after the Closing Date  ___________
  25.         Sum of Lines A4, A5, A6, A7, A8, A9, A10, A11, A12, A13, A14, A15,
A16, A17, A18, A19, A20, A21, A22, A23 and A24  ___________  
26.         Non-cash gains arising from mark-to-market adjustments of hedging
transactions during past 4 quarters  ___________   27.         Line A25 minus
Line A26 (“EBITDA”)5  ___________

 



 





5For the purposes of calculating the financial maintenance covenants set forth
in Section 8.23 of the Credit Agreement as of the end of each fiscal quarter of
the Parent for the four fiscal quarter period then ended, (A) the “EBITDA” for
the Parent and its Subsidiaries for the fiscal quarters ending September 30,
2011, December 31, 2011 and March 31, 2012 shall for all purposes of the Credit
Agreement be deemed to be $12,681,000, $13,571,000 and $14,564,000, respectively
and (B) the “EBITDA” for the Target and its Subsidiaries for (x) the calendar
months ending April 30, 2012 and May 31, 2012 shall for all purposes of the
Credit Agreement be deemed to be $1,419,000 and $1,143,000, respectively and (y)
the calendar month ending June 30, 2012 (and any stub period thereafter through
and including the Closing Date) shall for all purposes of the Credit Agreement
be calculated based on the actual reported numbers for the Target and its
Subsidiaries for such calendar month with adjustments consistent with the
adjustments to the Target’s and its Subsidiaries “EBITDA” results for the
previous 11-month period prior to such calendar month that have already been
included in the Credit Agreement for purposes of compliance with the applicable
financial covenants and financial tests (which adjustments shall include, but
not be limited to, management fees, “change of control” bonuses and expenses
incurred in respect of the execution and delivery of the Credit Agreement, the
Closing Date Acquisition and the related transactions)

 

-3-

 

 

28.         Ratio of Line A3 to A27   ____:1.0         29.         Line A28
ratio must not exceed   ____:1.0         30.         The Borrowers are in
compliance (circle yes or no)   yes/no         B.           Interest Coverage
Ratio (Section 8.23(b))             1.           EBITDA (Line A27 above) 
$___________         2.           Interest Expense paid in cash for past 4
quarters6  $___________         3.           Ratio of Line B1 to Line B2 
 ____:1.0         4.           Line B3 ratio must not be less than   ___:1.0    
    5.           The Borrowers are in compliance (circle yes or no)   yes/no    
    C.           Capital Expenditures (Section 8.23(c))            
1.           Year-to-date Capital Expenditures  $___________        
2.           Carry Forward Amount, if permitted  $___________        
3.           Sum of Line C1 and C2  $___________         4.           Maximum
permitted amount  $___________         5.           Line C3 must be less than 
$___________         6.           The Borrowers are in compliance (circle yes or
no)   yes/no 

 



 



6For purposes hereof, Interest Expense for the first four fiscal quarters ending
after the Closing Date, shall be deemed to equal the product of (x) the
respective amounts described therein for the period from and including the
Closing Date and (y) a fraction, the numerator of which is 365 and the
denominator of which is the number of calendar days elapsed from and including
the Closing Date to and including the last day of such fiscal quarter.

 

-4-

 

 

Exhibit F

 

Additional Guarantor Supplement

 

______________, ___

 

Bank of Montreal, as Administrative Agent for the Lenders and L/C Issuer parties
to the Credit Agreement dated as of July 2, 2012, among GFA Brands, Inc.,
Glutino USA, Inc., UHF Acquisition Corp., Udi’s Healthy Foods, LLC, each as a
Borrower, the Guarantors referred to therein, the Lenders and L/C Issuer parties
thereto from time to time, and the Administrative Agent (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent, the L/C Issuer, or any
Lender, or any of their Affiliates entitled to the benefits hereof, to execute
this Agreement or any other acceptance hereof.

 

This Agreement, and the rights and duties of the parties hereto, shall be
construed and determined in accordance with the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations law of
the State of New York) without regard to conflicts of law principles that would
require application of the laws of another jurisdiction.

 

  Very truly yours,       [Name of Subsidiary Guarantor]               By      
  Name         Title  

 

 

 

 

Exhibit G

 

Assignment and Acceptance

 

Dated _____________, _____

 

Reference is made to the Credit Agreement dated as of July 2, 2012 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
GFA Brands, Inc., Glutino USA, Inc., UHF Acquisition Corp., Udi’s Healthy Foods,
LLC, the Guarantors party thereto, the Lenders and L/C Issuer parties thereto,
and Bank of Montreal, as Administrative Agent (the “Administrative Agent”).
Terms defined in the Credit Agreement are used herein with the same meaning.

 

______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:

 

1.          The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex I hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Revolver Percentage of any outstanding L/C
Obligations.

 

2.          The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or any Subsidiary or the performance or
observance by the Borrowers or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3.          The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as Administrative Agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (v) specifies as its lending office (and
address for notices) the offices set forth on its Administrative Questionnaire.

 

 

 

 

4.          As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in federal
funds the amount agreed upon between them. It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

5.          The effective date for this Assignment and Acceptance shall be
___________ (the “Effective Date”). Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the Borrower. It is
understood that commitment and/or letter of credit fees accrued to the Effective
Date with respect to the interest assigned hereby are for the account of the
Assignor and such fees accruing from and including the Effective Date are for
the account of the Assignee. Each of the Assignor and the Assignee hereby agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party.

 

6.          Upon such acceptance and recording, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7.          Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

8.          No assignment shall be made to the Parent, any Borrower or any of
their respective Affiliates or Subsidiaries or to any Defaulting Lender.

 

-2-

 

 

9.          This Assignment and Acceptance, and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the laws of
the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations law of the State of New York) without regard to conflicts of
law principles that would require application of the laws of another
jurisdiction.

 

  [Assignor Lender]               By         Name         Title              
[Assignee Lender]               By         Name         Title  

 

Accepted and consented this

____ day of _____________

 

GFA Brands, Inc. Glutino USA, Inc.               By     By     Name       Name  
  Title       Title                 UHF Acquisition Corp. Udi’s Healthy Foods,
LLC               By     By     Name       Name     Title       Title  

 

Accepted and consented to by the Administrative   Agent and L/C Issuer this ___
day of ________           Bank of Montreal,   as Administrative Agent and
L/C Issuer           By       Name       Title    

 

-3-

 

 

Annex I

to Assignment and Acceptance

 

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

Facility Assigned  Aggregate
Commitment/Loans
For All Lenders   Amount of
Commitment/Loans
Assigned   Percentage
Assigned of
Commitment/Loans                Revolving Credit  $_____________  
$_____________    _____%                   Term Loan  $_____________  
$_____________    _____% 

 

 

 

 

Exhibit H

 

Increase Request7

 

_______________, ____

 

To:Bank of Montreal, as Administrative
Agent under Credit Agreement
described below

 

Ladies and Gentlemen:

 

The undersigned, GFA Brands, Inc., Glutino USA, Inc., UHF Acquisition Corp. and
Udi’s Healthy Foods, LLC (the “Borrowers”), hereby refer to the Credit Agreement
dated as of July 2, 2012, among the Borrowers, the Guarantors party thereto, the
Lenders and L/C Issuer party thereto and you (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”) and requests that the
Administrative Agent consent to a(n) [increase in the aggregate Revolving Credit
Commitments][making of Incremental Term Loans] (the “Increase”), in accordance
with Section 1.16 of the Credit Agreement, to be effected by [an increase in the
Revolving Credit][the making of an Incremental Term Loan] of/by [name of
existing Lender] [the addition of [name of new Lender] (the “New Lender”) as a
Lender under the terms of the Credit Agreement]. Capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.

 

After giving effect to such Increase, the [Revolving Credit
Commitment][Incremental Term Loan] of the [Lender] [New Lender] shall be
$_____________.8

 

[Include paragraphs 1-4 for a New Lender]

 

1.          The New Lender hereby confirms that it has received a copy of the
Loan Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrowers or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

 



 



7 Request must be delivered at least five (5) Business Days prior to the desired
effective date of the increase or the making of such term loan(s).

 

8 Increases must be in minimum amounts of $5,000,000.



 

 

 

 

2.          Except as otherwise provided in the Credit Agreement, effective as
of the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed automatically to have become a party to the Credit Agreement
and have all the rights and obligations of a “Lender” under the Credit Agreement
as if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.

 

3.          The New Lender shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

4.          The New Lender has delivered, if appropriate, to the Borrowers and
the Administrative Agent (or is delivering to the Borrowers and the
Administrative Agent concurrently herewith) the tax documentation referred to in
Section 13.1 of the Credit Agreement.

 

This Agreement, and the rights and duties of the parties hereto, shall be
construed and determined in accordance with the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations law of
the State of New York) without regard to conflicts of law principles that would
require application of the laws of another jurisdiction.

 

The Increase shall be effective when the executed consent of the Administrative
Agent is received or otherwise in accordance with Section 1.16 of the Credit
Agreement, but not in any case prior to ___________________, ____. It shall be a
condition to the effectiveness of the Increase that all expenses referred to in
Section 1.16 of the Credit Agreement shall have been paid.

 

The Borrowers hereby certify that no Default or Event of Default has occurred
and is continuing.

 

Please indicate the Administrative Agent’s consent to such Increase by signing
the enclosed copy of this letter in the space provided below.

 

  Very truly yours,                   By         Name         Title  

 

-2-

 

 

  [New or Existing Lender increasing commitments or making incremental term
loans]               By         Name         Title  

 

The undersigned hereby consents on this __

day of __________________ to the

above-requested Increase

 

Bank of Montreal, as Administrative Agent            By       Name       Title  
 

 

-3-

 

 

Exhibit I

 

Form of Solvency Certificate

 

The undersigned, the Chief Financial Officer of GFA Brands, Inc., a Delaware
corporation, hereby certifies, in accordance with Section 7.2(p) of that certain
Credit Agreement dated as of July 2, 2012, (the “Credit Agreement”), among the
Borrowers, Target, the Parent, the Lenders party thereto, the Guarantors party
thereto, and Bank of Montreal, as Administrative Agent as provided therein, as
follows:

 

After giving effect to the Closing Date Acquisition, the Parent, the Borrowers,
Target and their respective Subsidiaries are, on a consolidated basis, solvent,
able to pay their debts as they become due, and have sufficient capital to carry
or their business and all business in which they are about to engage.

 

Capitalized terms used herein but not defined shall have the meanings assigned
to such terms in the Credit Agreement.

 

[Signature Page to Follow]

 

 

 

 

In Witness Whereof, the undersigned has caused this Solvency Certificate to be
duly executed and delivered this ____ day of __________, 2012.

 

  GFA Brands, Inc.               By         Name         Title: Chief Financial
Officer

 

-2-

 

 

Exhibit J

 

Form of Trademark Collateral Agreement

 



Trademark Collateral Agreement

 

 

 

This _____ day of ___, 20__, ________, a ___________ (“Debtor”) with its
principal place of business and mailing address at _____________, in
consideration of ______ and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, grants to Bank of Montreal, a
Canadian chartered bank, acting through its Chicago branch (“BMO”), with its
mailing address at 115 South LaSalle Street, Chicago, Illinois, acting as
administrative agent hereunder for the Secured Creditors as defined in the
Security Agreement referred to below, and its successors and assigns (BMO acting
as such administrative agent and any successor(s) or assign(s) to BMO acting in
such capacity being hereinafter referred to as the “Agent”), for the benefit of
the Secured Creditors a continuing security interest in, the following property:

 

(i)     Each trademark, trademark registration, and trademark application listed
on Schedule A hereto, and all of the goodwill of the business connected with the
use of, and symbolized by, each such trademark, trademark registration, and
trademark application; and

 

(ii)     All proceeds of the foregoing, including without limitation any claim
by Debtor against third parties for damages by reason of past, present or future
infringement of any trademark, trademark registration, or trademark application
listed on Schedule A hereto or by reason of injury to the goodwill associated
with any such trademark, trademark registration, or trademark application, in
each case together with the right to sue for and collect said damages;

 

to secure the payment and performance of all Secured Obligations of Debtor as
set out in that certain Security Agreement Re: Intellectual Property bearing
even date herewith between Debtor and Agent, as the same may be amended,
modified, or restated from time to time (the “Security Agreement”).

 

Notwithstanding anything herein to the contrary, this Trademark Collateral
Agreement shall not operate as a sale, transfer, conveyance or other assignment
to Agent of any applications by Debtor for a trademark based on an intent to use
the same if and so long as such application is pending without a Statement of
Use having been filed and accepted (such pending applications which are based on
intent to use being hereinafter referred to collectively as “Intent-To-Use
Applications”), but rather, if and so long as Debtor’s Intent-To-Use Application
is pending without a Statement of Use having been filed and accepted, then this
Trademark Collateral Agreement shall operate only to create a security interest
for collateral purposes in favor of Agent on such Intent-To-Use Application as
collateral security for the Secured Obligations. When a Statement of Use is
filed and accepted by the Trademark Office, then that application shall cease to
be partly exempted from this Agreement.

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of Agent with respect to the security interest in the trademarks, trademark
registrations, and trademark applications made and granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.

 



 

 





 

In Witness Whereof, Debtor has caused this Trademark Collateral Agreement to be
duly executed as of the date and year last above written.

 



 

[Debtor]

 

  By       Name       Title  



 



 



Accepted and agreed to as of the date and year last above written.





 



 

Bank of Montreal

 

  By       Name       Title  







 

 

 



 

Schedule A



To Trademark Collateral Agreement

Registered Trademarks
And Trademark Applications

 

  

 

 

 

Exhibit K

 

Form of Patent Collateral Agreement

 



Patent Collateral Agreement

 

This ____ day of _____, 20__, ________, a ___________ (“Debtor”) with its
principal place of business and mailing address at _____________, in
consideration of ______ and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, grants to Bank of Montreal, a
Canadian chartered bank, acting through its Chicago branch (“BMO”), with its
mailing address at 115 South LaSalle Street, Chicago, Illinois, acting as
administrative agent hereunder for the Secured Creditors as defined in the
Security Agreement referred to below, and its successors and assigns (BMO acting
as such administrative agent and any successor(s) or assign(s) to BMO acting in
such capacity being hereinafter referred to as the “Agent”), for the benefit of
the Secured Creditors a continuing security interest in, the following property:

 

(i)     Each patent and patent application listed on Schedule A hereto and all
of the inventions described and claimed therein and any and all reissues,
continuations, continuations-in-part or extensions thereof; and

 

(ii)     All proceeds of the foregoing, including without limitation any claim
by Debtor against third parties for damages by reason of past, present or future
infringement of any patent or patent application listed on Schedule A hereto, in
each case together with the right to sue for and collect said damages;

 

to secure the payment and performance of all Secured Obligations of Debtor as
set out in that certain Security Agreement Re: Intellectual Property bearing
even date herewith between Debtor, certain affiliates of Debtor, and Agent, as
the same may be amended, modified, or restated from time to time (the “Security
Agreement”).

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of Agent with respect to the security interest in the patents and patent
applications made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

 



 

 



 

In Witness Whereof, Debtor has caused this Patent Collateral Agreement to be
duly executed as of the date and year last above written.

 







 

[Debtor]

 

  By       Name       Title  



 

 

Accepted and agreed to as of the date and year last above written.

 







 

Bank of Montreal, as Agent

 

  By       Name       Title  







 





 

 



 

Schedule A

 

To Patent Collateral Agreement

 

U.S. Patents

  

Pending U.S. Patent Applications

 

 

 

 

 

